Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT TO AMENDED AND RESTATED

SENIOR SECURED CREDIT AGREEMENT

 

This THIRD AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
(this “Third Amendment”), dated as of March 27, 2013, is among EXLP OPERATING
LLC, a limited liability company formed under the laws of the state of Delaware
(the “Borrower”), EXTERRAN PARTNERS, L.P., a limited partnership formed under
the laws of the state of Delaware (“EXLP”), the Lenders listed on the signature
pages attached hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

R E C I T A L S

 

The Borrower, EXLP, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Senior Secured Credit Agreement dated as of
November 3, 2010 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), pursuant to which the Lenders have made certain extensions
of credit available to and on behalf of the Borrower;

 

In connection with this Third Amendment and the transactions contemplated
hereby, (a) JPMorgan Chase Bank, N.A., Royal Bank of Canada and The Royal Bank
of Scotland plc have been appointed as Co-Syndication Agents, (b) Credit
Agricole Corporate and Investment Bank has been appointed as Documentation Agent
and (c) Wells Fargo Securities, LLC, Credit Agricole Corporate and Investment
Bank, J.P. Morgan Securities LLC, RBC Capital Markets and RBS Securities Inc.
have been appointed as Joint Lead Arrangers and Joint Book Runners; and

 

The Borrower has requested that the Lenders amend, and the Lenders party hereto
have agreed to amend, certain provisions of the Credit Agreement as more fully
provided herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.              Defined Terms.  Each capitalized term used herein but
not otherwise defined herein has the meaning given such term in the Credit
Agreement.  Unless otherwise indicated, all references to Sections, Articles,
Annexes and Schedules in this Third Amendment refer to Sections, Articles,
Annexes and Schedules of the Credit Agreement.

 

Section 2.              Reduction of Aggregate Revolving Commitments.  The
Borrower desires to reduce the Aggregate Revolving Commitments by $100,000,000
as of the Third Amendment Effective Date upon effectiveness of this Third
Amendment so that, after giving effect to such reduction, the Aggregate
Revolving Commitments shall equal $650,000,000 (the “Aggregate Revolving
Commitment Reduction”).  The parties hereto hereby acknowledge the Aggregate
Revolving Commitment Reduction, and each Lender hereby waives the requirements
contained in Section 2.06(b)(ii) of the Credit Agreement that the Borrower
provide advance notice to the Administrative Agent of the Aggregate Revolving
Commitment Reduction.  As of the Third Amendment Effective Date, the Aggregate
Revolving Commitments shall be $650,000,000.

 

--------------------------------------------------------------------------------


 

Section 3.              Amendments to Credit Agreement.

 

3.1          The Credit Agreement is hereby amended to incorporate the changes
reflected in the version of the Credit Agreement attached hereto as Exhibit A.

 

3.2          Annex I to the Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with Exhibit B attached hereto.

 

Section 4.              Conditions Precedent.  This Third Amendment shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02 of the Credit Agreement)
(the “Third Amendment Effective Date”):

 

4.1          The Administrative Agent shall have received from each Lender and
the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this Third Amendment signed on behalf of such Persons.

 

4.2          The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on or prior to the Third Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
under the Credit Agreement.

 

4.3          The Administrative Agent shall have received duly executed Notes
payable to each Lender that has requested a Note and dated as of the Third
Amendment Effective Date.

 

4.4          EXLP shall have issued senior unsecured notes in an aggregate
principal amount equal to or greater than $200,000,000.

 

4.5          No Default or Event of Default shall have occurred and be
continuing as of the date hereof, after giving effect to the terms of this Third
Amendment.

 

4.6          The Administrative Agent shall have received an opinion addressed
to the Administrative Agent and the Lenders from the Borrower’s counsel.

 

4.7          The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary (or its equivalent) of each of the Borrower,
EXLP and each other Obligor, setting forth (A) resolutions of its board of
directors (or equivalent governing body) with respect to the authorization of
such Obligor to execute and deliver this Third Amendment and, if applicable, the
Reaffirmation and Ratification attached hereto (collectively, the “Amendment
Documents”) and to enter into the transactions contemplated thereby, (B) the
officers (or the equivalent thereof) of such Obligor (I) who will be signing the
Amendment Documents to which such Obligor is a party and (II) who will, until
replaced by another officer or officers (or the equivalent thereof) duly
authorized for that purpose, act as a representative of such Obligor for the
purposes of signing documents and giving notices and other communications in
connection with the Amendment Documents to which it is a party and the
transactions contemplated thereby, (C) specimen signatures of the authorized
officers (or the equivalent thereof) referred to in clause (I), and (D) the
Organization Documents of such Obligor, certified as being true and complete. 
The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from such
party to the contrary.

 

2

--------------------------------------------------------------------------------


 

4.8          The Administrative Agent shall have received such other documents
as the Administrative Agent (or its counsel) may reasonably request.

 

Section 5.              Assignment and Assumption.

 

5.1          For an agreed consideration, each Lender (individually an
“Assignor” and collectively, the “Assignors”) hereby irrevocably sells and
assigns, severally and not jointly (the assignments described in this
Section 5.1, the “Specified Assignments”), (i) all of such Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to its
Revolving Commitment and Term Loans, as the case may be, identified in Exhibit C
attached hereto (which sets forth each Lender’s Revolving Commitment and the
aggregate outstanding principal amount of its Term Loans, in each case
immediately prior to the effectiveness of the Specified Assignments but after
giving effect to the Aggregate Revolving Commitment Reduction) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of such Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the transactions governed thereby or in any way based on or related
to any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively for all Assignors as the “Assigned
Interests”) to the Lenders (or Persons that will become Lenders as a result of
the Specified Assignments) (individually, an “Assignee” and, collectively, the
“Assignees”) set forth on Exhibit B attached hereto (which shall replace the
existing Annex I to the Credit Agreement as of the Third Amendment Effective
Date), and each Assignee hereby irrevocably purchases and assumes from each
Assignor such Assignee’s percentage (as set forth on Annex I attached hereto) of
the Assigned Interests, subject to and in accordance with the Credit Agreement
and this Third Amendment, as of the Third Amendment Effective Date.  Such sale
and assignment is without recourse to the Assignors and, except as expressly
provided in this Third Amendment, without representation or warranty by the
Assignors.

 

5.2          From and after the Third Amendment Effective Date, the
Administrative Agent shall distribute all payments in respect of the Assigned
Interests (including payments of principal, interest, fees and other amounts) to
the appropriate Assignors for amounts which have accrued to but excluding the
Third Amendment Effective Date and to the appropriate Assignees for amounts
which have accrued from and after the Third Amendment Effective Date.

 

5.3          After giving effect to the Specified Assignments in Section 5.1 of
this Third Amendment, each of Amegy Bank, N.A., Barclays Bank plc, Citibank,
N.A., and Credit Suisse AG, Cayman Islands Branch (collectively, the “Exiting
Lenders” and individually, an “Exiting Lender”) shall cease to be a party to the
Credit Agreement as of the Third Amendment Effective Date and shall no longer be
a “Lender”.  Each Exiting Lender joins in the execution of this Third Amendment
solely for purposes of effectuating this Third Amendment pursuant to Section 4
hereof, effecting the amendment to the definition of “Indebtedness” and
assigning their Assigned Interests pursuant to this Section 5.

 

3

--------------------------------------------------------------------------------


 

Section 6.              Miscellaneous.

 

6.1          Confirmation.  The provisions of the Credit Agreement, as amended
by this Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.

 

6.2          Representations and Warranties.

 

(a)           Ratification and Affirmation. The Borrower and EXLP hereby:
(i) acknowledge the terms of this Third Amendment; (ii) ratify and affirm their
obligations under, and acknowledge, renew and extend their continued liability
under, each Loan Document to which they are a party and agree that each Loan
Document to which they are a party remains in full force and effect, except as
expressly amended hereby, after giving effect to the amendments contained
herein; (iii) agree that, from and after the Third Amendment Effective Date,
each reference to the Credit Agreement in the Security Instruments and the other
Loan Documents shall be deemed to be a reference to the Credit Agreement, as
amended by this Third Amendment; and (iv) represent and warrant to the Lenders
that as of the date hereof, after giving effect to the terms of this Third
Amendment: (A) all of the representations and warranties made by the Borrower
contained in each Loan Document to which they are a party are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that is already qualified or
modified by materiality in the text thereof), unless such representations and
warranties are stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date and (B) no Default or Event of Default has
occurred and is continuing.

 

(b)           Corporate Authority; Enforceability; No Conflicts.  The Borrower
and EXLP hereby represent and warrant to the Lenders that (i) they have all
necessary power and authority to execute, deliver and perform their respective
obligations under this Third Amendment; (ii) the execution, delivery and
performance by the Borrower and EXLP of this Third Amendment has been duly
authorized by all necessary action on their part; (iii) this Third Amendment has
been duly executed and delivered by the Borrower and EXLP and constitutes the
legal, valid and binding obligation of the Borrower and EXLP in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditor’s rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law); (iv) the
execution and delivery of this Third Amendment by the Borrower and EXLP and the
performance of their respective obligations hereunder require no authorizations,
approvals or consent, or registration or filing with, or further action by, any
Governmental Authority, except for those that have been obtained or made and are
in effect; and (v) neither the execution and delivery of this Third Amendment
nor compliance with the terms hereof will contravene, or result in a breach of,
the charter or by-laws of the Borrower or EXLP, any Governmental Requirement,
any agreement or instrument to which the Borrower or EXLP is a party (other than
any agreement or instrument the contravention of which or breach of which could
not reasonably be expected to be materially adverse to any Secured Party) or by
which it is bound or to which it or its Properties are subject, or constitute a
default under any such agreement or instrument.

 

4

--------------------------------------------------------------------------------


 

6.3          Loan Document.  This Third Amendment is a “Loan Document” as
defined and described in the Credit Agreement and all of the terms and
provisions of the Credit Agreement relating to Loan Documents shall apply
hereto.

 

6.4          Counterparts.  This Third Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Third Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

6.5          NO ORAL AGREEMENT.  THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

6.6          GOVERNING LAW.  THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

[Signatures Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.

 

 

EXLP OPERATING LLC, as Borrower

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

EXTERRAN PARTNERS, L.P., as Guarantor

 

 

 

By:

EXTERRAN GENERAL PARTNER,
L.P., its general partner

 

 

 

 

By:

EXTERRAN GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent and

 

Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ Donald W. Herrick, Jr.

 

Name:

Donald W. Herrick, Jr.

 

Title:

Director

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Thomas Okamoto

 

Name:

Thomas Okamoto

 

Title:

Authorized Officer

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as an Exiting Lender

 

 

 

 

 

By:

/s/ May Huang

 

Name:

May Huang

 

Title:

Assistant Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

 

 

 

 

By:

/s/ Brian Williams

 

Name:

Brian Williams

 

Title:

Authorised Signatory

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Jay T. Sartain

 

Name:

Jay T. Sartain

 

Title:

Authorized Signatory

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as an Exiting Lender

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

Name:

Vipul Dhadda

 

Title:

President

 

 

 

 

 

By:

/s/ Wei-Jen Yuan

 

Name:

Wei-Jen Yuan

 

Title:

Associate

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING

 

CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Shuji Yabe

 

Name:

Shuji Yabe

 

Title:

Managing Director

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ David Valentine

 

Name:

David Valentine

 

Title:

Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/ Michael Dixon

 

Name:

Michael Dixon

 

Title:

Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as an Exiting Lender

 

 

 

 

 

 

By:

/s/ Ivan Davey

 

Name:

Ivan Davey

 

Title:

Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

By:

/s/ Mark Sparrow

 

Name:

Mark Sparrow

 

Title:

Director

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

 

 

 

By:

/s/ David Gurghtgran

 

Name:

David Gurghtgran

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Michael D. Willis

 

Name:

Michael D. Willis

 

Title:

Managing Director

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST, as a Lender

 

 

 

 

 

 

By:

/s/ Elizabeth Willis

 

Name:

Elizabeth Willis

 

Title:

Assistant Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Brian Caddell

 

Name:

Brian Caddell

 

Title:

Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

TRUSTMARK NATIONAL BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Jeff Deutsch

 

Name:

Jeff Deutsch

 

Title:

SVP

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NA, as a Lender

 

 

 

 

 

 

By:

/s/ Brett R. Schweikle

 

Name:

Brett R. Schweikle

 

Title:

Senior Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK, N.A., as an Exiting Lender

 

 

 

 

 

 

By:

/s/ Brad Ellis

 

Name:

Brad Ellis

 

Title:

Senior Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Scott G. Axelrod

 

Name:

Scott G. Axelrod

 

Title:

Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

BOKF, N.A. D/B/A BANK OF TEXAS, as a Lender

 

 

 

 

 

 

 

By:

/s/ Daniel Fain

 

Name:

Daniel Fain

 

Title:

Officer

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Adam Roce

 

Name:

Adam Roce

 

Title:

SVP

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

REAFFIRMATION AND RATIFICATION: Each Guarantor hereby (a) acknowledges the terms
of this Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document to which it is a
party, including the Guaranty Agreement, and agrees that each Loan Document to
which it is a party, including the Guaranty Agreement, remains in full force and
effect as expressly amended hereby; and (c) represents and warrants to the
Lenders that, as of the date hereof, after giving effect to the terms of this
Amendment: (i) all of the representations and warranties made by such Guarantor
contained in each Loan Document to which such Guarantor is a party, including
the Guaranty Agreement, are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representation or
warranty that is already qualified or modified by materiality in the text
thereof) as though made on and as of the Third Amendment Effective Date (unless
such representations and warranties are stated to relate to a specific earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects as of such earlier date) and (ii) no Default or
Event of Default has occurred and is continuing.

 

 

ACKNOWLEDGED AND RATIFIED:

EXTERRAN PARTNERS, L.P.

 

 

 

 

By:

EXTERRAN GENERAL PARTNER, L.P., its general partner

 

 

 

 

By:

EXTERRAN GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

EXLP LEASING LLC

 

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO THIRD AMENDMENT TO
AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

 

 

AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT

 

Initially Dated as of November 3, 2010

 

Among

 

EXLP OPERATING LLC,
as Borrower,

 

EXTERRAN PARTNERS, L.P.,
as Guarantor,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,

ROYAL BANK OF CANADA

and

THE ROYAL BANK OF SCOTLAND PLC,
as Co-Syndication Agents,

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Documentation Agent,

 

AND

 

THE LENDERS SIGNATORY HERETO

 

Arranged by:

 

WELLS FARGO SECURITIES, LLC,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
J.P. MORGAN SECURITIES LLC,
RBC CAPITAL MARKETS,

and

RBS SECURITIES INC.
as Joint Lead Arrangers and Joint Book Runners(1)

 

Senior Secured Credit Facility

 

 

--------------------------------------------------------------------------------

(1)  Entities identified as Co-Syndication Agents, Documentation Agent and Joint
Lead Arrangers and Joint Book Runners above were appointed to such roles in
connection with the Third Amendment (as defined below).

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

Definitions and Accounting Matters

 

 

 

 

Section 1.01

Terms Defined Above

1

Section 1.02

Certain Defined Terms

1

Section 1.03

Types of Loans and Borrowings

28

Section 1.04

Terms Generally; Rules of Construction

28

Section 1.05

Accounting Terms and Determinations; GAAP

28

 

 

ARTICLE II

 

The Credits

 

 

 

Section 2.01

Commitments

29

Section 2.02

Loans and Borrowings

29

Section 2.03

Requests for Borrowings

30

Section 2.04

Interest Elections

31

Section 2.05

Funding of Borrowings

33

Section 2.06

Termination, Reduction and Increase of Aggregate Commitments

33

Section 2.07

Letters of Credit

37

Section 2.08

Swingline Loans

42

 

 

ARTICLE III

 

Payments of Principal and Interest; Prepayments; Fees

 

 

 

Section 3.01

Repayment of Loans

44

Section 3.02

Interest

44

Section 3.03

Alternate Rate of Interest

45

Section 3.04

Prepayments

45

Section 3.05

Fees

47

 

 

ARTICLE IV

 

Payments; Pro Rata Treatment; Sharing of Set-offs

 

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

48

Section 4.02

Presumption of Payment by the Borrower

49

Section 4.03

Certain Deductions by the Administrative Agent; Defaulting Lenders

49

 

 

ARTICLE V

 

Increased Costs; Break Funding Payments; Taxes; Illegality

 

 

 

Section 5.01

Increased Costs

52

Section 5.02

Break Funding Payments

53

Section 5.03

Taxes

53

Section 5.04

Mitigation Obligations; Replacement of Lenders

55

Section 5.05

Illegality

56

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Conditions Precedent

 

 

 

Section 6.01

Effective Date

56

Section 6.02

Each Credit Event

58

 

 

ARTICLE VII

 

Representations and Warranties

 

 

 

Section 7.01

Legal Existence

59

Section 7.02

Financial Condition

59

Section 7.03

Litigation

59

Section 7.04

No Breach

60

Section 7.05

Authority

60

Section 7.06

Approvals

60

Section 7.07

Use of Loans and Letters of Credit

60

Section 7.08

ERISA

61

Section 7.09

Taxes

61

Section 7.10

Titles, Etc.

61

Section 7.11

No Material Misstatements

62

Section 7.12

Investment Company Act

62

Section 7.13

Subsidiaries

62

Section 7.14

Location of Business and Offices

62

Section 7.15

Defaults

62

Section 7.16

Environmental Matters

62

Section 7.17

Compliance with Laws

63

Section 7.18

Insurance

63

Section 7.19

Hedging Agreements

64

Section 7.20

Restriction on Liens

64

Section 7.21

Solvency

64

Section 7.22

Security Instruments

64

 

 

ARTICLE VIII

 

Affirmative Covenants

 

 

 

Section 8.01

Reporting Requirements

65

Section 8.02

Litigation

67

Section 8.03

Maintenance, Etc.

67

Section 8.04

Environmental Matters

68

Section 8.05

Further Assurances

69

Section 8.06

Performance of Obligations under Loan Documents

69

Section 8.07

Collateral and Guarantees

69

Section 8.08

Notice of an ERISA Event

71

Section 8.09

Commodity Exchange Act Keepwell Provisions

72

 

 

ARTICLE IX

 

Negative Covenants

 

 

 

Section 9.01

Debt

72

Section 9.02

Liens

74

 

ii

--------------------------------------------------------------------------------


 

Section 9.03

Investments

74

Section 9.04

Dividends, Distributions and Redemptions

75

Section 9.05

Nature of Business

76

Section 9.06

Mergers, Etc.

76

Section 9.07

Proceeds of Notes; Letters of Credit

76

Section 9.08

Sale or Discount of Receivables

76

Section 9.09

Fiscal Year Change

76

Section 9.10

Certain Financial Covenants

76

Section 9.11

Transfer of Properties

77

Section 9.12

Environmental Matters

77

Section 9.13

Transactions with Affiliates

78

Section 9.14

Subsidiaries; Unrestricted Subsidiaries

78

Section 9.15

Restrictive Agreements

79

 

 

ARTICLE X

 

Events of Default; Remedies

 

 

 

Section 10.01

Events of Default

80

Section 10.02

Remedies

82

 

 

ARTICLE XI

 

The Agents

 

 

 

Section 11.01

Appointment; Powers

83

Section 11.02

Duties and Obligations of Administrative Agent

83

Section 11.03

Action by Administrative Agent

84

Section 11.04

Reliance by Administrative Agent

84

Section 11.05

Subagents

85

Section 11.06

Resignation or Removal of Administrative Agent

85

Section 11.07

Agents as Lenders

85

Section 11.08

No Reliance

86

Section 11.09

Administrative Agent May File Proofs of Claim

86

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

87

Section 11.11

The Joint Lead Arrangers, the Co-Syndication Agents and the Co-Documentation
Agents

87

 

 

ARTICLE XII

 

Miscellaneous

 

 

 

Section 12.01

Notices

87

Section 12.02

Waivers; Amendments

88

Section 12.03

Expenses, Indemnity; Damage Waiver

89

Section 12.04

Successors and Assigns

92

Section 12.05

Survival; Revival; Reinstatement

94

Section 12.06

Counterparts; Integration; Effectiveness

95

Section 12.07

Severability

95

Section 12.08

Right of Setoff

95

Section 12.09

Governing Law; Jurisdiction; Consent to Service of Process

96

Section 12.10

Headings

97

Section 12.11

Confidentiality

97

 

iii

--------------------------------------------------------------------------------


 

Section 12.12

Interest Rate Limitation

98

Section 12.13

Exculpation Provisions

99

Section 12.14

Collateral Matters; Hedging Agreements; Treasury Management Agreements

99

Section 12.15

No Third Party Beneficiaries

99

Section 12.16

USA Patriot Act Notice

99

Section 12.17

No General Partner’s Liability

100

Section 12.18

Existing Credit Agreement; Existing Facility Termination

100

Section 12.19

No Fiduciary Duty

100

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Annex I

Aggregate Commitments

 

 

Exhibit A-1

Form of Revolving Credit Note

Exhibit A-2

Form of Term Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D-1

Form of Effective Date Compliance Certificate

Exhibit D-2

Form of Ongoing Compliance Certificate

Exhibit E

Form of Assignment and Assumption

Exhibit F

Security Instruments

Exhibit G-1

Form of Commitment Increase Certificate

Exhibit G-2

Form of Additional Lender Certificate

Exhibit G-3

Form of Term Loan Assumption Agreement

Exhibit H

Form of Letter of Credit Request

 

 

Schedule 1.02

Existing Letters of Credit

Schedule 6.01(c)

Excepted Property

Schedule 7.03

Litigation

Schedule 7.09

Taxes

Schedule 7.10

Titles, Etc.

Schedule 7.13

Subsidiaries

Schedule 7.19

Hedging Agreements

Schedule 7.20

Restriction on Liens

Schedule 7.22

Jurisdictions for Security Instrument Filings

Schedule 8.07

Excluded Collateral

Schedule 9.01

Debt

Schedule 9.02

Liens

Schedule 9.03

Investments, Loans and Advances

Schedule 9.13

Transactions with Affiliates

 

v

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT dated as of
November 3, 2010, is among: EXLP OPERATING LLC, a limited liability company
formed under the laws of the state of Delaware (the “Borrower”), EXTERRAN
PARTNERS, L.P., a limited partnership formed under the laws of the state of
Delaware (“EXLP”), WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as
administrative agent for the Lenders (herein, together with its successors in
such capacity, the “Administrative Agent”); JPMORGAN CHASE BANK, N.A., ROYAL
BANK OF CANADA and THE ROYAL BANK OF SCOTLAND PLC (collectively, and together
with their successors in such capacity, the “Co-Syndication Agents”); CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK (together with its successors in such
capacity, the “Documentation Agent”); each of the Lenders from time to time
party hereto; and WELLS FARGO SECURITIES, LLC, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, J.P. MORGAN SECURITIES LLC, RBC CAPITAL MARKETS, LLC and RBS
SECURITIES INC., as joint lead arrangers and joint book runners (collectively,
and together with their successors in such capacity, the “Joint Lead
Arrangers”). (2)

 

R E C I T A L S

 

A.                                    The Borrower, the Administrative Agent and
the lenders party thereto previously entered into that certain Credit Agreement,
dated as of October 20, 2006 (as heretofore amended, restated, supplemented and
otherwise modified, the “Existing Credit Agreement”).

 

B.                                    The Borrower has requested that the
Lenders amend and restate the Existing Credit Agreement and provide certain
loans to and extensions of credit on behalf of the Borrower.

 

C.                                    Subject to the terms and conditions of
this Agreement, the Lenders have agreed to amend and restate the Existing Credit
Agreement and make such loans and extensions of credit.

 

D.                                    In consideration of the mutual covenants
and agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows:

 

ARTICLE I
Definitions and Accounting Matters

 

Section 1.01                             Terms Defined Above.  As used in this
Agreement, each term defined above has the meaning indicated above.

 

Section 1.02                             Certain Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Base Rate.

 

--------------------------------------------------------------------------------

(2)  Entities identified as Co-Syndication Agents, Documentation Agent and Joint
Lead Arrangers and Joint Book Runners were appointed to such roles in connection
with the Third Amendment (as defined below).

 

1

--------------------------------------------------------------------------------


 

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

 

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).

 

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Loans” has the meaning assigned to such term in Section 5.05.

 

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents and the Co-Documentation Agents; and “Agent” means either the
Administrative Agent, the Co-Syndication Agents or the Co-Documentation Agents,
as the context requires.

 

“Aggregate Commitments” means, collectively, the Aggregate Revolving Commitments
and the Aggregate Term Commitments.

 

“Aggregate Revolving Commitments” at any time shall equal the sum of the
Revolving Commitments at such time.  As of the Third Amendment Effective Date,
the Aggregate Revolving Commitments are $650,000,000.

 

“Aggregate Term Commitments” at any time shall equal the sum of the Term
Commitments of all Term Lenders at such time. As of the Third Amendment
Effective Date, the Aggregate Term Commitments are $150,000,000.

 

“Agreement” means this Amended and Restated Senior Secured Credit Agreement, as
the same has been amended by the First Amendment, by the Second Amendment and by
the Third Amendment, and as the same may from time to time be further amended,
modified, supplemented or restated.

 

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the lending office of such Lender designated for such Type of Loan on the
signature pages hereof or such other offices of such Lender as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office from which its Loans of such Type are to be made and maintained.

 

“Applicable Margin” means: in respect of each of the Term Loan Facility and the
Revolving Credit Facility, the rate per annum set forth in the table below,
determined by reference to the Total Leverage Ratio as of the most recent date
of determination:

 

2

--------------------------------------------------------------------------------


 

Applicable Margin

 

Level

 

Total Leverage Ratio

 

LIBOR
Loans (bps)

 

ABR Loans
(bps)

 

Commitment
Fees (bps)

 

I

 

Greater than 4.75 to 1.0

 

300

 

200

 

50

 

II

 

Less than or equal to 4.75 to 1.0 but greater than 4.25 to 1.0

 

275

 

175

 

50

 

III

 

Less than or equal to 4.25 to 1.0 but greater than 3.75 to 1.0

 

250

 

150

 

50

 

IV

 

Less than or equal to 3.75 to 1.0 but greater than 3.25 to 1.0

 

225

 

125

 

37.5

 

V

 

Less than or equal to 3.25 to 1.0

 

200

 

100

 

37.5

 

 

For purposes of determining the Applicable Margin for the period commencing on
the Third Amendment Effective Date and ending upon the date of the first
delivery after the Third Amendment Effective Date of financial statements and
compliance calculations pursuant to Section 8.01(a) and (g), the Total Leverage
Ratio will be deemed to be that which corresponds to Level IV.  Each change in
the Applicable Margin resulting from a change in the Total Leverage Ratio (which
shall be calculated quarterly) shall take effect as of the fifth Business Day
following the receipt of the compliance certificate delivered pursuant to
Section 8.01(g).

 

“Applicable Percentage” means, with respect to any Revolving Lender at any time,
the percentage of the Aggregate Revolving Commitments represented by such
Revolving Lender’s Revolving Commitment at such time.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form reasonably approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Revolving Credit Maturity Date.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for purposes of

 

3

--------------------------------------------------------------------------------


 

this definition, the LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, on such day. 
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate, respectively.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

 

“Capital Lease” means a lease of (or other arrangement conveying the right to
use) real and/or personal Property, or a combination thereof, with respect to
which the lessee is required concurrently to recognize the acquisition of an
asset and the incurrence of a Debt in accordance with GAAP.

 

“Capital Lease Obligations” means, as to any Person, all obligations of such
Person as lessee under any Capital Lease, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“CERCLA” has the meaning given such term in the definition of “Environmental
Laws”.

 

“Change in Control” means the occurrence of one or more of the following
events:  (a) EXLP ceases to own, directly or indirectly, 100% of the Equity
Interests in the Borrower; (b) the adoption of a plan relating to the
liquidation or dissolution of the Borrower; (c) the General Partner ceases to be
the sole general partner of EXLP; or (d) Holdings ceases to (i) Control the
General Partner or (ii) own, directly or indirectly, at least 90% of the Equity
Interests in the General Partner.

 

4

--------------------------------------------------------------------------------


 

“Change in Law” means (a) the adoption of any law, rule or regulation by any
Governmental Authority after the date of this Agreement, (b) any change in any
law, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 5.01(b)), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives made or issued by any Governmental
Authority thereunder or in connection therewith and (ii) all requests, rules,
guidelines or directives concerning capital adequacy (A) promulgated by the Bank
for International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor similar authority) and made or issued by
any Governmental Authority or (B) made or issued by the United States financial
regulatory authorities, in each case pursuant to Basel III, shall be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated, made
or issued.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Co-Syndication Agents” has the meaning assigned to such term in the preamble
hereto.

 

“Collateral” means all Property of the Borrower and the Guarantors that is
subject to a Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, under one or more of the Security Instruments.

 

“Collateral Agreement” means that certain Amended and Restated Collateral
Agreement, dated as of the date hereof, among the Borrower, the Guarantors and
the Administrative Agent.

 

“Commitment Fee” has the meaning assigned to such term in Section 3.05(a).

 

“Commitment Increase Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(E).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compression Assets” means all or any portion of any Person’s compression
services contracts, compression services customer relationships and compression
equipment.

 

“Confidential Information” has the meaning assigned to such term in
Section 12.11.

 

“Consolidated Net Income” means for any period, the aggregate of the net income
(or loss) of EXLP and its Consolidated Subsidiaries after allowances for taxes
for such period, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following:  (a) the net income (or loss) of any
Person in which EXLP or any Consolidated Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the

 

5

--------------------------------------------------------------------------------


 

net income of EXLP and its Consolidated Subsidiaries in accordance with GAAP),
except to the extent of the amount of cash dividends or distributions actually
paid in such period by such other Person to EXLP or to a Consolidated
Subsidiary, as the case may be; (b) the net income (but not loss) of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Consolidated Subsidiary is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Consolidated
Subsidiary, or is otherwise prohibited, in each case determined in accordance
with GAAP; provided that upon the removal of such restriction, the aggregate net
income of such Consolidated Subsidiary previously excluded within the last four
(4) fiscal quarters shall be added to the net income of EXLP and its
Consolidated Subsidiaries for the same quarters; (c) any gains or losses not in
the ordinary course of business; (d) the cumulative effect of a change in
accounting principles and any gains or losses attributable to writeups or write
downs of assets; (e) gains, losses or other charges as a result of the early
retirement of Debt, including gains, losses and other charges as a result of the
early termination of obligations under Hedging Agreements; (f) non-cash gains or
losses as a result of foreign currency adjustments; and (g) costs related to the
issuance of long term debt to the extent such costs are paid from the proceeds
of such debt or are paid substantially concurrently with the issuance of such
debt.

 

“Consolidated Net Tangible Assets” means, with respect to EXLP as of any date,
the sum of the amounts that would appear on a consolidated balance sheet of EXLP
and its Consolidated Subsidiaries as the total assets of such Person and its
Consolidated Subsidiaries, determined on a consolidated basis in accordance with
GAAP and after deducting therefrom, to the extent otherwise included,
unamortized debt discount and expenses and other unamortized deferred charges,
goodwill, patents, trademarks, service marks, trade names, copyrights, licenses,
organization or development expenses and other intangible items.

 

“Consolidated Subsidiary” means each Restricted Subsidiary of EXLP (whether now
existing or hereafter created or acquired), the financial statements of which
shall be (or should have been) consolidated with the financial statements of
EXLP in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, at any time, for any Lender (a) for the Revolving
Credit Facility, such Revolving Lender’s Revolving Credit Exposure and (b) for
the Term Loan Facility, such Term Lender’s Term Credit Exposure.

 

“Debt” means, for any Person the sum of the following (without duplication): 
(a) all obligations of such Person (whether created or assumed) for borrowed
money or evidenced by bonds, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of bankers’ acceptances, letters of credit, surety or other bonds and similar
instruments; (c) all obligations of such Person to pay the deferred purchase
price of Property or services (other than for borrowed money); (d) all Capital
Lease Obligations in respect of which such Person is liable (whether contingent
or otherwise); (e) all Debt (as described in the other clauses of this
definition) of others secured by a Lien on any asset of such Person, whether or
not such Debt is assumed by such Person, provided that the amount of Debt

 

6

--------------------------------------------------------------------------------


 

for purposes of this clause (e) shall be an amount equal to the lesser of the
unpaid amount of such Debt and the fair market value of the encumbered Property;
(f) all Debt (as described in the other clauses of this definition) of others
guaranteed by such Person or in respect of which such Person otherwise assures a
creditor against loss; (g) all obligations or undertakings of such Person to
maintain or cause to be maintained the financial position of others or to
purchase the Debt of others; (h) Disqualified Capital Stock; (i) any Debt (as
described in the other clauses of this definition) of a Special Entity for which
such Person is liable either by agreement or because of a Governmental
Requirement, but only to the extent of the maximum liability of such Person
under such agreement or Governmental Requirement; and (j) all net mark to market
obligations of such Person under Hedging Agreements.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, at any time, any Lender that has (a) failed to fund
any portion of its Loans or participations in Letters of Credit or Swingline
Loans within three (3) Business Days of the date required to be funded by it
hereunder, (b) notified any Obligor, the Administrative Agent, any Issuing Bank,
the Swingline Lender or any Lender in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement, or generally under other agreements in which
it commits to extend credit, (c) failed, within three (3) Business Days after
request by the Borrower or the Administrative Agent, to confirm in writing that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit,
(d) otherwise failed to pay over to the Administrative Agent, any Issuing Bank
or any Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, administrator, trustee,
custodian or similar Person appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, administrator, trustee, custodian or similar Person appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not become a Defaulting Lender solely as the result of (A) the
acquisition or maintenance of an ownership interest in such Lender or its parent
company or (B) the exercise of control over such Lender or its parent company,
by a Governmental Authority or an instrumentality thereof.

 

“Disclosing Parties” has the meaning assigned to such term in Section 12.11.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Revolving Credit Maturity Date and (b) the date on which

 

7

--------------------------------------------------------------------------------


 

there are no Loans, LC Exposure or other obligations hereunder outstanding and
all of the Commitments are terminated.

 

“Documentation Agent” has the meaning assigned to such term in the preamble
hereto.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means each Restricted Subsidiary of EXLP which is not a
Foreign Subsidiary.

 

“EBITDA” means, for any period, the sum of Consolidated Net Income for such
period plus the following consolidated expenses or charges to the extent
deducted from Consolidated Net Income in such period:  total interest expense,
taxes, depreciation, amortization, non-cash charges, and reimbursements for any
amounts that exceed the SG&A Limit or Cost of Sales Limit (as defined and set
forth in the Omnibus Agreement); provided that any cash actually paid with
respect to such non-cash charges shall be deducted from EBITDA when paid. 
EBITDA will be adjusted on a pro forma basis (determined by the Borrower and
supported by information in reasonable detail and approved by the Administrative
Agent) for individual acquisitions and divestitures with a purchase or sale
price in excess of $25,000,000, including projected synergies.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which EXLP or any
Subsidiary is conducting, or at any time has conducted, business, or where any
Property of EXLP or any Subsidiary is located, including without limitation, the
Oil Pollution Act of 1990 (“OPA”), the Clean Air Act, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), the
Federal Water Pollution Control Act, the Occupational Safety and Health Act of
1970, the Resource Conservation and Recovery Act of 1976 (“RCRA”), the Safe
Drinking Water Act, the Toxic Substances Control Act, the Superfund Amendments
and Reauthorization Act of 1986, the Hazardous Materials Transportation Act,
Texas Natural Resources Code Chapter 91, Subchapter D (Prevention of Pollution),
as each of these laws are amended from time to time, and other environmental
conservation or Governmental Requirements.  The term “oil” shall have the
meaning specified in OPA, the terms “hazardous substance” and “release” (or
“threatened release”) have the meanings specified in CERCLA, the terms “solid
waste” and “disposal” (or “disposed”) have the meanings specified in RCRA and
the term “oil and gas waste” shall have the meaning specified in Section 91.1011
of the Texas Natural Resources Code (“Section 91.1011”); provided, however, that
to the extent the laws of the state or other jurisdiction in which any Property
of EXLP or any Subsidiary is located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas waste” which is
broader than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such
broader meaning shall apply.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership

 

8

--------------------------------------------------------------------------------


 

interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with EXLP or any Subsidiary, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) failure to satisfy the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by EXLP, any Subsidiary or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by EXLP, any Subsidiary
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by EXLP, any Subsidiary or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan subject to Section 4063 of ERISA during a plan year in
which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; or (g) the receipt by EXLP, any Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
EXLP, any Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or receipt by EXLP, any Subsidiary or any
ERISA Affiliate of any notice that a Multiemployer Plan is insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” means  (a) Liens for Taxes, assessments, public or statutory
obligations or other governmental charges or levies which (i) are not delinquent
or which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP or (ii) could not
reasonably be expected to have a Material Adverse Effect individually or in the
aggregate for all Excepted Liens contained in clauses (a), (b), (c), (d) and
(e) of this definition; (b) Liens in connection with workmen’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP or which could not reasonably be expected to have a
Material Adverse Effect individually or in the aggregate for all Excepted Liens
contained in clauses (a), (b), (c), (d) and (e) of this definition;
(c) operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
workmen’s, materialmen’s, construction or other like

 

9

--------------------------------------------------------------------------------


 

Liens arising by operation of law in the ordinary course of business or
statutory landlord’s liens, each of which (i) is in respect of obligations that
have not been overdue more than 90 days or (ii) is being contested in good faith
by appropriate proceedings and for which adequate reserves have been maintained
in accordance with GAAP or (iii) could not reasonably be expected to have a
Material Adverse Effect individually or in the aggregate for all Excepted Liens
contained in clauses (a), (b), (c), (d) and (e) of this definition; (d) any
Liens reserved in leases for rent or royalties and for compliance with the terms
of the leases in the case of leasehold estates, if such Lien (i) does not
materially impair the use of the Property covered by such Lien for the purposes
for which such Property is held by EXLP or any Subsidiary, (ii) is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been maintained in accordance with GAAP or (iii) such Lien could
not reasonably be expected to have a Material Adverse Effect individually or in
the aggregate for all Excepted Liens contained in clauses (a), (b), (c), (d) and
(e) of this definition; (e) encumbrances (other than to secure the payment of
borrowed money or the deferred purchase price of Property or services),
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations in any rights of way or other Property of EXLP or any Subsidiary
for the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal, minerals, timber, metals,
steam or other natural resources or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, and
defects, irregularities, zoning restrictions and deficiencies in title of any
rights of way or other Property which in the aggregate do not materially impair
the use of such rights of way or other Property for the purposes of which such
rights of way and other Property are held by EXLP or any Subsidiary or
materially impair the value of such Property subject thereto or which could not
reasonably be expected to have a Material Adverse Effect individually or in the
aggregate for all Excepted Liens contained in clauses (a), (b), (c), (d) and
(e) of this definition; (f) Liens on cash, securities or, for Foreign
Subsidiaries only, Property pledged to secure the performance of bids, trade
contracts, leases, performance bonds, return-of-money or payment bonds, surety
and appeal bonds, contracts or leases to which EXLP or any of its Subsidiaries
is a party, statutory obligations, regulatory obligations, and other obligations
of a like nature incurred in the ordinary course of business; provided that,
with respect to Liens on Property of Foreign Subsidiaries, such Property shall
be the subject of, or used in connection with, the contracts, bonds or other
obligations so secured; (g) Liens permitted by the Security Instruments;
(h) judgment and attachment Liens not giving rise to an Event of Default;
(i) Liens for EXLP’s or any Subsidiary’s title to Property leased under Capital
Leases; (j) Liens resulting from the deposit of funds or evidence of Debt in
trust for the purpose of defeasing Debt of EXLP or any of its Subsidiaries to
the extent any such defeasance is permitted by this Agreement; (k) customary
Liens on cash or cash equivalents held by a trustee for fees, costs and expenses
of such trustee pursuant to an indenture; (l) Liens pursuant to merger
agreements, stock purchase agreements, asset sale agreement and similar
agreements on earnest money deposits, good faith deposits, purchase price
adjustment escrows and similar deposits and escrow arrangements made or
established thereunder; (m) Limited Recourse Equity Pledges; and (n) Liens
arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies (including any
such banker’s liens, rights of set-off or similar rights and remedies that are
contractually agreed upon in deposit account agreements, securities account
agreements or commodities account agreements entered into in the ordinary course
of business) and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the

 

10

--------------------------------------------------------------------------------


 

depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by EXLP or any other Obligor to provide
collateral to the depository institution; provided that no intention to
subordinate the first priority Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of such Excepted Liens.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

“Exchange Rate” shall mean, with respect to any Offshore Currency on a
particular date, the rate at which such Offshore Currency may be exchanged into
dollars, as set forth at 11:00 a.m., London time, on such date on the applicable
Reuters currency page with respect to such Offshore Currency.  If such rate does
not appear on the applicable Reuters currency page, the Exchange Rate with
respect to such Offshore Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, such Exchange Rate shall instead be the spot rate of exchange of the
Administrative Agent in the London Interbank market or other market where its
foreign currency exchange operations in respect of such Offshore Currency are
then being conducted, at or about 11:00 a.m., London time, at such date for the
purchase of dollars with such Offshore Currency, for delivery two Business Days
later.

 

“Excluded Hedging Obligation” means, with respect to any Obligor, any Hedging
Obligation if, and to the extent that, all or a portion of the guarantee of such
Obligor of, or the grant by such Obligor of a security interest to secure, such
Hedging Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Obligor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time such guarantee or grant of a security
interest becomes effective with respect to such Hedging Obligation.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) Taxes imposed on (or measured by) its net income
(including backup withholding) and franchise taxes or gross margin taxes imposed
on it (in lieu of net income taxes) by the United States of America or such
other jurisdiction under the laws of which such recipient is organized, or in
which its principal office is located (or, in the case of any Lender, in which
its Applicable Lending Office is located), (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower or any Guarantor is located or in which its
principal office is located (or, in the case of any Lender, in which is
Applicable Lending Office is located), (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 5.04(b)), any withholding tax that is imposed on amounts payable
(directly or indirectly) to such Foreign Lender pursuant to applicable law in
force at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability

 

11

--------------------------------------------------------------------------------


 

(other than as a result of a change in applicable law after such Foreign Lender
becomes a party hereto) to comply with Section 5.03(e) (or to any inaccuracy or
deficiency of any documentation provided by such Foreign Lender under
Section 5.03(e)), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 5.03(a), (d) any United
States withholding tax that is imposed by FATCA, and (e) any interest, additions
to tax and penalties applicable to the taxes described in (a), (b), (c) and
(d) above.

 

“Existing ABS Facility” means that certain asset backed securitization facility
established pursuant to an Indenture, dated as of October 13, 2009, among EXLP
ABS 2009 LLC, as issuer, EXLP ABS Leasing 2009 LLC, as lessor, and Wells Fargo,
as indenture trustee, as amended from time to time.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Existing Letters of Credit” means, collectively, those certain letters of
credit set forth on Schedule 1.02.

 

“Exiting Lender” means any Lender (as defined in the Existing Credit Agreement)
which is not a party to this Agreement, and does not have a Commitment
hereunder, on the Effective Date.

 

“EXLP” has the meaning assigned to such term in the preamble hereto.

 

“EXLP Group” means EXLP and its Restricted Subsidiaries.

 

“EXLP Leasing” means EXLP Leasing LLC, a Delaware limited liability company.

 

“EXLP Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of EXLP dated as of October 20, 2006, as
amended by that certain Amendment No. 1 to the First Amended and Restated
Agreement dated as of April 14, 2008, as amended, modified, supplemented or
restated from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version of such provisions that is
substantively comparable and not materially more onerous to comply with), and
any regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

12

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain letter agreement from Wells Fargo and Wells
Securities to the Borrower and EXLP dated October 12, 2010, concerning certain
fees in connection with this Agreement, as the same may be amended or replaced
from time to time.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of EXLP most
recently delivered pursuant to Section 8.01(a)(i) and, prior to the initial
delivery of such financial statement or statements pursuant to
Section 8.01(a)(i), the financial statement or statements of EXLP for the fiscal
year ended December 31, 2009.

 

“First Amendment” means the First Amendment to the Amended and Restated Senior
Secured Credit Agreement dated as of March 7, 2012, among the Borrower, EXLP,
the Administrative Agent, the Swingline Lender and the Lenders party thereto.

 

“First Amendment Effective Date” means March 7, 2012.

 

“Foreign Credit Facility” means any credit facility of a Foreign Subsidiary that
derives substantially all of its income from jurisdictions other than the United
States of America.

 

“Foreign Lender” means any Lender that is organized (or that is otherwise
resident for tax purposes) under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means each Restricted Subsidiary of EXLP that is
incorporated under the laws of any jurisdiction other than the United States of
America, any State thereof, or any territory thereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, subject to the terms and conditions set
forth in Section 1.05.

 

“General Partner” means Exterran General Partner, L.P., a Delaware limited
partnership and the general partner of EXLP.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over EXLP,
any Subsidiary, any of their Properties, any Agent, any Issuing Bank or any
Lender.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement of
any Governmental Authority, whether now or hereinafter in effect, including,
without limitation, Environmental Laws, energy

 

13

--------------------------------------------------------------------------------


 

regulations and occupational, safety and health standards or controls, of any
Governmental Authority.

 

“Guarantors” means EXLP, each Significant Domestic Subsidiary and each
Wholly-Owned Domestic Subsidiary that guarantees the Indebtedness pursuant to
Section 8.07.

 

“Guaranty Agreement” means that certain Amended and Restated Guaranty Agreement,
dated as of the date hereof, executed by the Guarantors in favor of the
Administrative Agent.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of EXLP or its Subsidiaries
shall be a Hedging Agreement.

 

“Hedging Obligations” means any obligation to pay or perform under any agreement
with respect to any swap, forward, future or derivative transaction or option or
similar agreement, whether exchange traded, “over-the-counter” or otherwise,
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions (including any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act).

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Holdings” means Exterran Holdings, Inc., a Delaware corporation.

 

“Indebtedness” means, without duplication, any and all amounts owing by any
Obligor (including interest accruing at any post-default rate and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Obligor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding): (a) to any Agent, any Issuing Bank or any Lender under any
Loan Document; (b) to any Secured Hedging Provider under any Hedging Agreement
between EXLP or any Restricted Subsidiary and such Secured Hedging Provider,
including any Hedging Agreement in existence on the date hereof, but excluding
any amounts owing in respect of any additional transactions or confirmations
under such Hedging Agreement entered into after such Secured Hedging Provider
ceases to be a Lender or an Affiliate of a Lender; (c) to any Secured Treasury
Management Counterparty under a Treasury Management Agreement; (d) all renewals,
extensions and/or rearrangements of any of the above, in each case whether
direct or indirect

 

14

--------------------------------------------------------------------------------


 

(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising; provided that solely with respect
to any Guarantor that is not an “eligible contract participant” at the relevant
time under the Commodity Exchange Act or any regulations promulgated thereunder,
Excluded Hedging Obligations of such Guarantor shall in any event be excluded
from “Indebtedness” owing by such Guarantor.

 

“Indemnified Parties” has the meaning assigned to such term in
Section 12.03(a)(ii).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of EXLP.

 

“Information Memorandum” means the Confidential Information Memorandum dated
October, 2010 relating to the Borrower and the Transactions.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDA for the most recently completed Testing Period to (b) Total Interest
Expense for the most recently completed Testing Period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan (other than a Swingline Loan), the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to a Swingline Loan, the day that such Loan is required to
be repaid pursuant to Section 2.08(a).

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Revolving Lender or Term Lender, as applicable,
nine or twelve months) thereafter, as the Borrower may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period, (c) no Interest Period for a Revolving Borrowing may end after
the Revolving Credit Maturity Date, (d) no Interest Period for a Term Loan
Borrowing may end after the Term Loan Maturity Date, and (e) the last Interest
Period may be such shorter period as to end on the Term Loan Maturity Date.  For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

15

--------------------------------------------------------------------------------


 

“Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition by such Person of any Equity Interests, Debt
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of any other Person, (b) loan or advance made by such Person
to any other Person, (c) guarantee, assumption or other incurrence of liability
by such Person of or for any Debt of any other Person, (d) capital contribution
or other investment by such Person in any other Person or (e) purchase or other
acquisition (in one transaction or a series of transactions) of any assets of
any other Person constituting a business unit.  The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment or interest
earned on such Investment.  The term “Investment” shall exclude extensions of
trade credit by EXLP and the Subsidiaries on commercially reasonable terms in
accordance with normal trade practices of the EXLP or such Subsidiary, as the
case may be.

 

“Investment Grade Rating” means, with respect to EXLP’s Index Debt, (a) (i) a
rating of Baa3 or better by Moody’s or a rating of BBB- or better by S&P and
(ii) a rating no lower than one notch below that specified in clause (a)(i) of
this definition from the other agency, and (b) a stable outlook or better from
both Moody’s and S&P.

 

“Issuing Bank” means each of Wells Fargo, JPMorgan and any other Lender that
agrees to issue Letters of Credit hereunder (as designated by the Borrower and
approved by the Administrative Agent in its reasonable discretion), in each case
in its capacity as an issuer of Letters of Credit hereunder, and its successors
in such capacity as provided in Section 2.07(f).  The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Joint Lead Arrangers” has the meaning assigned to such term in the preamble
hereto.

 

“Joint Venture” means (i) a joint venture with a third party so long as such
entity would not constitute a Subsidiary or (ii) a Subsidiary formed with the
intention of establishing a joint venture; provided that if such entity still
constitutes a Subsidiary ninety days after formation it shall no longer
constitute a Joint Venture; provided, that in the case of (i) or (ii), all
Investments by EXLP, the Borrower or any Restricted Subsidiary are made pursuant
to and are permitted by Section 9.03(k) or Section 9.03(m).

 

“Joint Venture Obligations” means, with respect to any Joint Venture owned in
part by an Obligor or any Restricted Subsidiary, (a) obligations owed by such
Obligor or Restricted Subsidiary to the other holders of the Equity Interests in
such Joint Venture (other than a holder that is an Affiliate of an Obligor or
any Restricted Subsidiary) and (b) Debt of such Joint Venture that is
non-recourse to any Obligor or any Restricted Subsidiary or to any Property of
any Obligor or Restricted Subsidiary other than the Equity Interests in such
Joint Venture.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the US Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the US

 

16

--------------------------------------------------------------------------------


 

Dollar Equivalent of the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time.  The LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total LC Exposure at such time.

 

“Lenders” means the Revolving Lenders and the Term Lenders listed in Annex I
hereto and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption or as an Additional Lender pursuant to
Section 2.06(c), other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement, and shall include Offshore Currency Letters
of Credit.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements submitted by the Borrower, or entered into by the Borrower, with any
Issuing Bank relating to any Letter of Credit.

 

“Letter of Credit Request” means a request by the Borrower for the issuance,
amendment, renewal or extension, as the case may be, of a Letter of Credit in
accordance with Section 2.07(b), which shall be substantially in the form of
Exhibit H.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) LIBOR for such Interest Period multiplied by (b) the
Statutory Reserve Rate.

 

“LIBOR” means, with respect to any Eurodollar Borrowing for any Interest Period,
the per annum rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate does not appear on such page,
then “LIBOR” with respect to such Eurodollar Borrowing for such Interest Period
shall be the average of the respective rates per annum at which deposits in
dollars are offered by reference banks selected by the Administrative Agent in
the London interbank market to the Administrative Agent at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period for a period comparable to such Interest Period and in an amount
substantially equal to the amount of such Eurodollar Borrowing.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes.  The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property.  For the
purposes of this Agreement, EXLP or any Subsidiary

 

17

--------------------------------------------------------------------------------


 

shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, or leases under a financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.

 

“Limited Recourse Equity Pledge” means the pledge of Equity Interests in any
Unrestricted Subsidiary to secure Non-Recourse Debt of such Unrestricted
Subsidiary pursuant to an agreement that expressly states that the pledgee shall
have no recourse to the pledgor or any of its assets or revenues under any
circumstance other than recourse to the Equity Interests of the Unrestricted
Subsidiary that are described in such pledge.

 

“Loan Documents” means this Agreement, the Term Loan Assumption Agreements, the
Notes, the Letter of Credit Agreements, the Commitment Increase Certificates,
the Additional Lender Certificates, the Letters of Credit, the Fee Letter, the
Security Instruments and each compliance certificate, Borrowing Request, Letter
of Credit Request or Interest Election Request executed by the Borrower pursuant
to this Agreement.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including Swingline Loans.

 

“Majority Lenders” means, at any time while no Loans are outstanding or LC
Exposure is outstanding, Lenders having at least a majority of the Aggregate
Commitments; and at any time while any Loans or LC Exposure is outstanding,
Lenders holding at least a majority of the outstanding aggregate principal
amount of the Loans (other than Swingline Loans) and participation interests in
Letters of Credit and Swingline Loans (without regard to any sale by a Lender of
a participation in any Loan under Section 12.04); provided that the Revolving
Commitment, the Term Commitment and the principal amount of the Credit Exposure
of each Defaulting Lender (if any) shall be excluded from the determination of
Majority Lenders to the extent set forth in Section 4.03(c)(ii).

 

“Material Adverse Effect” means any material and adverse effect on (a) the
assets, liabilities, financial condition, business or operations of EXLP and its
Restricted Subsidiaries, taken as a whole, as reflected in the Financial
Statements after eliminating the financial condition and results of the
Unrestricted Subsidiaries, or (b) the ability of EXLP, the Borrower and the
other Obligors, taken as a whole, to perform their obligations under the Loan
Documents in accordance with the terms thereof.

 

“Maximum Facility Amount” means, on any date, the sum of (a) the Aggregate
Revolving Commitments on such date plus (b) the Aggregate Term Commitments on
such date plus (c) the aggregate principal amount of Term Loans outstanding on
such date.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on real or immovable Property to secure the Indebtedness,
which shall be in a form reasonably satisfactory to the Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

 

“Net Proceeds” means (a) with respect to any Transfer (other than any lease),
the gross amount of cash received by EXLP or any Restricted Subsidiary from such
Transfer minus the sum of (i) the amount, if any, of all Taxes paid or payable
by EXLP or any Restricted Subsidiary directly resulting from such Transfer
(including the amount, if any, estimated by EXLP or any Restricted Subsidiary in
good faith at the time of such Transfer for Taxes payable by EXLP or any
Restricted Subsidiary on or measured by net income or gain resulting from such
Transfer), (ii) the costs, fees and expenses incurred by EXLP or any Restricted
Subsidiary in connection with such Transfer (including brokerage, investment
banking, legal, accounting and other professional fees paid to a Person other
than an Affiliate of EXLP or any Restricted Subsidiary, but excluding any fees
paid to an Affiliate of EXLP or any Restricted Subsidiary for the account of
such Affiliate (it being understood that any amounts paid by EXLP or any
Restricted Subsidiary to Holdings or any of its Subsidiaries (other than EXLP
and its Subsidiaries) for purposes of reimbursing Holdings or such Subsidiary
for costs incurred by Holdings or such Subsidiary in connection with such
Transfer or for purposes of paying EXLP’s or such Restricted Subsidiary’s
reasonable share of any shared costs or expenses in connection with such
Transfer shall not be excluded from this clause (ii)), (iii) appropriate amounts
required to be reserved (in accordance with GAAP) for post-closing adjustments
by EXLP or any Restricted Subsidiary in connection with such Transfer, against
any liabilities retained by EXLP or any Restricted Subsidiary after such
Transfer, which liabilities are associated with the Property being disposed,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such Transfer, and (iv) deduction for Debt secured by the
Property being disposed, which Debt is repaid as a result of such Transfer, and
(b) with respect to any issuance of Senior Notes by EXLP or the Borrower, the
gross amount of cash received by EXLP or the Borrower from such issuance minus
all underwriter discount and commissions, investment banking fees, legal,
accounting and other professional fees and expenses and Taxes incurred by EXLP
or the Borrower in connection with such transaction.  Any proceeds received in a
currency other than dollars shall, for purposes of any calculation of the amount
of Net Proceeds, be in an amount equal to the US Dollar Equivalent thereof as of
the date of receipt thereof by EXLP or any Restricted Subsidiary.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Debt” means Debt of any Subsidiary:

 

(a)                                 as to which neither EXLP nor any Restricted
Subsidiary (i) provides credit support of any kind (including any guaranty,
undertaking, agreement or instrument that would constitute Debt), other than a
Limited Recourse Equity Pledge, (ii) is directly or indirectly liable as a
guarantor or otherwise or (iii) is the lender; and

 

(b)                                 no default with respect to which (including
any rights that the holders thereof may have to take an enforcement action
against an Unrestricted Subsidiary) would permit upon notice, lapse of time or
both any holder of Debt of EXLP, the Borrower or any Restricted Subsidiary to
declare a default on such Debt or cause the payment thereof to be accelerated or
payable prior to its stated maturity.

 

19

--------------------------------------------------------------------------------


 

“Non-Recourse Foreign Debt” means Debt of any Foreign Subsidiary as to which
neither EXLP nor any Domestic Subsidiary (a) provides credit support of any kind
(including any guaranty, undertaking, agreement or instrument that would
constitute Debt), other than a Limited Recourse Equity Pledge, (b) is directly
or indirectly liable as a guarantor or otherwise or (c) is the lender.

 

“Note” means a Revolving Credit Note or Term Note, as the context may require.

 

“Obligors” means the Borrower and the Guarantors.

 

“Offshore Currency” means any lawful currency (other than dollars) that the
relevant Issuing Bank with respect to any Offshore Currency Letter of Credit, in
its sole reasonable opinion, at any time determines to be (a) freely traded in
the offshore interbank foreign exchange markets, (b) freely transferable and
(c) freely convertible into dollars.

 

“Offshore Currency Letter of Credit” means any Letter of Credit denominated in
an Offshore Currency.

 

“Omnibus Agreement” shall mean that certain Second Amended and Restated Omnibus
Agreement dated November 10, 2009 among Holdings, Exterran Energy Solutions,
L.P., Exterran GP LLC, General Partner and the Borrower, as amended by that
certain First Amendment to Second Amended and Restated Omnibus Amendment
effective as of August 11, 2010, as amended, modified, supplemented or restated
from time to time and all exhibits and schedules thereto.

 

“OPA” has the meaning assigned to such term in the definition of Environmental
Laws.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement and any
other Loan Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Liens” has the meaning assigned to such term in Section 9.02.

 

20

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which EXLP, any Subsidiary or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
amount payable by the Borrower under this Agreement or any other Loan Document,
a rate per annum equal to 2% per annum above the LIBO Rate for Eurodollar
Borrowings with an Interest Period of one month as in effect from time to time
plus the Applicable Margin (if any), but in no event to exceed the Highest
Lawful Rate; provided, however, if any amount of principal of any Eurodollar
Loan is not paid when due, the “Post-Default Rate” for such principal amount
shall be 2% per annum above the interest rate for such Loan as provided in
Section 3.02(a), but in no event to exceed the Highest Lawful Rate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its office in Charlotte,
North Carolina; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.  Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Purchase Money Indebtedness” means debt, the proceeds of which are used to
finance the acquisition, construction or improvement of inventory, equipment or
other property.

 

“Qualified ECP Guarantor” means in respect of any Hedging Obligation, each
Obligor that (a) has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes effective with
respect to such Hedging Obligation or (b) otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RCRA” has the meaning assigned to such term in the definition of Environmental
Laws.

 

“Register” has the meaning assigned to such term in Section 12.04(c).

 

21

--------------------------------------------------------------------------------


 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Fund” means, with respect to any Term Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by the same investment advisor as such Term Lender or by an Affiliate
of such investment advisor.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, representatives,
trustees, agents and advisors (including attorneys, accountants and experts) of
such Person and such Person’s Affiliates.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein means a
Responsible Officer of the Borrower.

 

“Restricted Person” has the meaning assigned such term in Section 12.11.

 

“Restricted Subsidiaries” means all Subsidiaries of EXLP that are not
Unrestricted Subsidiaries.  The Borrower will always be a Restricted Subsidiary
of EXLP.

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the amount
set forth opposite such Lender’s name under the caption “Revolving Commitments”
on Annex I hereto, or in the Assignment and Assumption pursuant to which such
Revolving Lender shall have assumed its Revolving Commitment, as applicable, as
the same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Revolving Commitments pursuant to
Section 2.06(b), (b) increased from time to time pursuant to Section 2.06(c) or
(c) modified from time to time pursuant to any assignment permitted by
Section 12.04.

 

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the aggregate principal amount of such Revolving Lender’s
Revolving Loans, LC Exposure and Swingline Exposure outstanding at such time.

 

“Revolving Credit Facility” means the Revolving Commitments, the Revolving Loans
and the LC Exposure.

 

“Revolving Credit Maturity Date” means May 15, 2018.

 

“Revolving Credit Note” means a promissory note of the Borrower in favor of a
Revolving Lender evidencing the Revolving Loans made by such Revolving Lender in
substantially in the form of Exhibit A-1.

 

“Revolving Lender” means, at any time, a Lender with a Revolving Commitment or
with outstanding Revolving Credit Exposure at such time.

 

22

--------------------------------------------------------------------------------


 

“Revolving Loan” means each revolving loan made pursuant to Section 2.01(a) and
each Swingline Loan made pursuant to Section 2.08.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Second Amendment” means the Second Amendment to Amended and Restated Senior
Secured Credit Agreement dated as of October 22, 2012, among the Borrower, EXLP,
the Administrative Agent, the Swingline Lender and the Lenders party thereto.

 

“Second Amendment Effective Date” means October 22, 2012.

 

“Secured Hedging Provider” means any Person that is a party to a Hedging
Agreement with EXLP or any Restricted Subsidiary that entered into such Hedging
Agreement while such Person was, or before such Person becomes, a Lender or an
Affiliate of a Lender, as the case may be.

 

“Secured Parties” means, collectively, the Administrative Agent, each Issuing
Bank, each Lender, each Secured Hedging Provider and each Secured Treasury
Management Counterparty.

 

“Secured Treasury Management Counterparty” means each Lender or Affiliate of a
Lender that enters into a Treasury Management Agreement with EXLP or any
Restricted Subsidiary; provided that if such Person at any time ceases to be a
Lender or an Affiliate of a Lender, as the case may be, such Person shall no
longer be a Secured Treasury Management Counterparty.

 

“Security Instruments” means the Guaranty Agreement, the Collateral Agreement,
the Mortgages and the other agreements, instruments or certificates described or
referred to in Exhibit F, and any and all other agreements and instruments now
or hereafter executed and delivered by the Borrower or any other Person (other
than Hedging Agreements with the Lenders or any Affiliate of a Lender or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement or any
Treasury Management Agreement) granting a Lien upon any Collateral or as
security for the payment or performance of the Indebtedness.

 

“Senior Notes” means senior notes issued by EXLP or the Borrower pursuant to
Section 9.01(e).

 

“Senior Notes Issuance Date” means the date on which any Senior Notes are issued
by EXLP or the Borrower pursuant to Section 9.01(e) in an aggregate principal
amount of not less than $150,000,000.

 

“Senior Secured Debt” means all Debt included in the calculation of Total Debt
(including the Indebtedness to the extent included in the calculation of Total
Debt) that is secured and that is not expressly subordinated by its terms to the
Indebtedness.

 

23

--------------------------------------------------------------------------------


 

“Senior Secured Leverage Ratio” means, as of the last day of any Testing Period,
the ratio of Senior Secured Debt as of such date to EBITDA for such Testing
Period.

 

“Significant Domestic Subsidiary” means (a) EXLP Leasing, (b) each Wholly-Owned
Domestic Subsidiary the EBITDA of which for the most recently ended Testing
Period exceeds five percent (5%) of the EBITDA of the EXLP Group for such
Testing Period, (c) each Domestic Subsidiary designated or deemed designated as
a Significant Domestic Subsidiary pursuant to Section 8.07(b) and (d) each
Wholly-Owned Domestic Subsidiary that guarantees any Debt in an aggregate
principal amount equal to or greater than $10,000,000; provided that neither
EXLP ABS Leasing 2009 LLC nor EXLP ABS 2009 LLC shall be a Significant Domestic
Subsidiary, unless such Subsidiary meets the requirements of this definition on
or after December 31, 2010.

 

“Significant Foreign Subsidiary” means any Foreign Subsidiary the EBITDA of
which for the most recently ended Testing Period exceeds five percent (5%) of
the EBITDA of the EXLP Group for such Testing Period.

 

“Solvent” means, with respect to any Person on any date, that (a) the fair value
of the assets of such Person is, on the date of determination, greater than the
total amount of liabilities (including contingent and unliquidated liabilities)
of such Person as of such date, (b) as of such date, the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) as of such date, such Person is able to pay all
liabilities of such Person as such liabilities mature, and (d) as of such date,
such Person is not engaged in business for which such Person’s property would
constitute an unreasonably small capital.  In computing the amount of contingent
or unliquidated liabilities at any time, such liabilities shall be computed at
the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

 

“Special Entity” means any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which EXLP or one or more of its other
Subsidiaries is a member, owner, partner or joint venturer and owns, directly or
indirectly, at least a majority of the equity of such entity or controls such
entity, but excluding any tax partnerships that are not classified as
partnerships under state law.  For purposes of this definition, any Person which
owns directly or indirectly an equity investment in another Person which allows
the first Person to manage or elect managers who manage the normal activities of
such second Person will be deemed to “control” such second Person (e.g. a sole
general partner controls a limited partnership).

 

“Specified Acquisition” means any acquisition of assets (including, but not
limited to, purchase of Compression Assets from Holdings or its Subsidiaries) or
entities or operating lines or divisions for a purchase price of not less than
$50,000,000.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to

 

24

--------------------------------------------------------------------------------


 

such Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subsidiary” of a Person means (a) any corporation, limited liability company,
joint venture, partnership or other business entity (i) of which at least a
majority of the outstanding Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors, managers or
other governing body of such Person (irrespective of whether or not at the time
Equity Interests of any other class or classes of such Person shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries or by such Person and one or more of its Subsidiaries or
(ii) which is otherwise Controlled by such Person or one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries and (b) any
partnership of which such Person or any of its Subsidiaries is a general
partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” means a Subsidiary of EXLP.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means Wells Fargo, in its capacity as a lender of Swingline
Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.08.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto.

 

“Term Commitment” means (a) with respect to each Term Lender with a Term
Commitment on the Third Amendment Effective Date, the amount set forth opposite
such Term Lender’s name under the caption “Term Commitments” on Annex I hereto
and (b) with respect to each Term Lender that provides an additional Term
Commitment pursuant to a Term Loan Assumption Agreement, the amount specified as
such Term Lender’s Term Commitment in such Term Loan Assumption Agreement.

 

“Term Credit Exposure” means, with respect to any Term Lender at any time, the
principal amount of such Term Lender’s Term Loans.

 

“Term Lender” means, at any time, a Lender with a Term Commitment or an
outstanding Term Loan at such time.

 

“Term Loan” means each term loan made pursuant to Section 2.01(b).

 

“Term Loan Assumption Agreement” has the meaning assigned to such term in
Section 2.06(c)(ii)(G).

 

25

--------------------------------------------------------------------------------


 

“Term Loan Borrowing” means a Borrowing comprised of Term Loans.

 

“Term Loan Facility” means the Term Commitments and the Term Loans.

 

“Term Loan Funding Date” means each date on which any Term Lender makes a term
loan to the Borrower pursuant to Section 2.01(b).

 

“Term Loan Maturity Date” means (a) with respect to the Term Loans made on the
initial Term Loan Funding Date, May 15, 2018, and (b) with respect to any Term
Loans made pursuant to a Term Loan Assumption Agreement, the date specified in
such Term Loan Assumption Agreement; provided such date is no sooner than the
Revolving Credit Maturity Date.

 

“Term Note” means a promissory note of the Borrower in favor of a Term Lender
evidencing the Term Loans made by such Term Lender in substantially in the form
of Exhibit A-2.

 

“Testing Period” means, at any date of determination, the period consisting of
the four consecutive fiscal quarters of EXLP most recently ended (whether or not
such quarters are all within the same fiscal year).

 

“Third Amendment” means the Third Amendment to Amended and Restated Senior
Secured Credit Agreement dated as of March 27, 2013, among the Borrower, EXLP,
the Administrative Agent, the Swingline Lender and the Lenders party thereto.

 

“Third Amendment Effective Date” means March 27, 2013.

 

“Total Debt” means, at any time (without duplication), the sum of (a) 100% of
the long-term debt of EXLP and its Restricted Subsidiaries reflected on the
consolidated balance sheet of EXLP in accordance with GAAP, plus (b) any Debt
that is not reflected on the consolidated balance sheet of EXLP and its
Restricted Subsidiaries which has been used to finance assets that generate
income included in EBITDA, plus (c) the current portion of the debt set forth in
(a) above, minus (d) all net mark to market obligations of EXLP and its
Restricted Subsidiaries under Hedging Agreements.

 

“Total Interest Expense” means, for any period, the total consolidated interest
expense net of cash interest income of EXLP and its Consolidated Subsidiaries
for such period (including, without limitation, the cash equivalent of the
interest expense associated with Capital Lease Obligations, but excluding
(a) upfront fees paid in connection with this Agreement or any debt facility
where the fees are paid from the proceeds of such debt, (b) Debt or lease
issuance costs, debt discounts or premiums and other financing fees required to
be amortized, (c) lease payments on any office equipment or real property,
(d) any principal components paid on all lease payments, (e) gains, losses or
other charges as a result of the early retirement of Debt and (f) any other
non-cash interest expense).  Total Interest Expense will be adjusted on a pro
forma basis (determined by the Borrower and supported by information in
reasonable detail and approved by the Administrative Agent) for interest expense
of financings, the proceeds of which are to be used for acquisitions and
divestitures with a purchase or sale price in excess of $25,000,000 (to the
extent not otherwise reflected in the calculation of Total Interest Expense).

 

26

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” means, as of any date of determination, the ratio of
Total Debt as of such date to EBITDA for the most recently completed Testing
Period.

 

“Total Revolving Exposure” means, at any time, the sum of the Revolving Credit
Exposures of all Revolving Lenders at such time.

 

“Transactions” means the execution, delivery and performance by the Obligors of
the Loan Documents to which they are a party, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder, and the
grant of Liens by the Obligors on Collateral pursuant to the Security
Instruments.

 

“Transfer” means to sell, lease, assign, exchange, convey or otherwise transfer
(excluding the granting of a Lien on) any Property.

 

“Treasury Management Agreement” means any agreements regarding bank services
provided to EXLP or any Restricted Subsidiary for commercial credit cards,
stored value cards and treasury management services, including, without
limitation, deposit accounts, auto-borrow, zero balance accounts, returned check
concentration, lockbox, controlled disbursements, automated clearinghouse
transactions, return items, overdrafts, interstate depository network services
and reporting and trade finance services provided by a Secured Treasury
Management Counterparty.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Base Rate or the LIBO Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Texas or any other state the laws of which are required to be applied
in connection with the issue of perfection of security interests.

 

“Unrestricted Subsidiary” means any Subsidiary designated as an Unrestricted
Subsidiary in accordance with Section 9.14, and any of its Subsidiaries.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount denominated in dollars, such amount and (b) with respect to any
amount denominated in an Offshore Currency, the equivalent in dollars of such
amount determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on such date of determination.

 

“USA Patriot Act” has the meaning assigned such term in Section 12.16.

 

“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing (a) the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment, by (b) the then outstanding principal amount of such Debt.

 

27

--------------------------------------------------------------------------------


 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Wells Securities” has the meaning assigned to such term in the preamble hereto.

 

“Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary of which all of
the outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by EXLP or one
or more of the Wholly-Owned Domestic Subsidiaries or are owned by EXLP and one
or more of the Wholly-Owned Domestic Subsidiaries; provided that neither EXLP
ABS Leasing 2009 LLC nor EXLP ABS 2009 LLC shall be a Wholly-Owned Domestic
Subsidiary, unless such Subsidiary meets the requirements of this definition on
or after December 31, 2010.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.03                             Types of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”).

 

Section 1.04                             Terms Generally; Rules of
Construction.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement.  No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

Section 1.05                             Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agents or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the audited financial statements of EXLP and its Consolidated
Subsidiaries

 

28

--------------------------------------------------------------------------------


 

referred to in Section 8.01(a) (except for changes concurred with by EXLP and
its Consolidated Subsidiaries’ independent public accountants); provided that,
if EXLP notifies the Administrative Agent that it requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies EXLP that the Majority Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision  amended
in accordance herewith.

 

ARTICLE II
The Credits

 

Section 2.01                             Commitments.

 

(a)                                 Revolving Commitments.  Subject to the terms
and conditions set forth herein, each Revolving Lender agrees to make Revolving
Loans to the Borrower during the Availability Period in an aggregate principal
amount that will not result in (i) such Revolving Lender’s Revolving Credit
Exposure exceeding such Revolving Lender’s Revolving Commitment and (ii) the
Total Revolving Credit Exposure exceeding the Aggregate Revolving Commitments. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow the Revolving Loans.

 

(b)                                 Term Commitments. (i)  Subject to the terms
and conditions set forth herein, each Term Lender agrees to make a Term Loan to
the Borrower on the Third Amendment Effective Date in a principal amount equal
to such Term Lender’s Term Commitment in effect on the Third Amendment Effective
Date, and (ii) subject to the terms and conditions set forth herein and in any
Term Loan Assumption Agreement, each Term Loan Lender party to such Term Loan
Assumption Agreement agrees to make Term Loans to the Borrower on the Term Loan
Funding Date specified in such Term Loan Assumption Agreement in an aggregate
principal amount equal to such Term Loan Lender’s Term Commitment set forth in
such Term Loan Assumption Agreement. Once repaid or prepaid, Term Loans may not
be reborrowed.

 

Section 2.02                             Loans and Borrowings.

 

(a)                                 Borrowings; Several Obligations.  Each
Revolving Loan shall be made as part of a Borrowing consisting of Revolving
Loans made by the Revolving Lenders ratably in accordance with their respective
Revolving Commitments.  Each Term Loan shall be made as part of a Borrowing
consisting of Term Loans made by the Term Lenders ratably in accordance with
their respective Term Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Revolving Commitments and Term Commitments are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b)                                 Types of Loans.  Subject to Section 3.03,
each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance herewith.  Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign

 

29

--------------------------------------------------------------------------------


 

branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $100,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.07(e). 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.  Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Revolving Credit Maturity Date or Term Loan Maturity Date,
as applicable.

 

(d)                                 Notes.  Any Lender may request that the
Loans made by such Lender be evidenced by a Revolving Credit Note or Term Note,
as applicable, dated, in the case of (i) any Lender party hereto as of the date
of this Agreement, as of the date of this Agreement, (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of such Assignment and Assumption or (iii) any Lender that
becomes a party hereto in connection with an increase in the Aggregate Revolving
Commitments or Aggregate Term Commitments pursuant to Section 2.06(c), as of the
effective date of such increase, payable to such Lender in a principal amount
equal to its Revolving Commitment or Term Commitment, as applicable, as in
effect on such date, and otherwise duly completed.  In the event that any
Lender’s Revolving Commitment or Term Commitment increases or decreases for any
reason (whether pursuant to Section 2.06, Section 12.04(c) or otherwise), at the
request of such Lender, the Borrower shall deliver or cause to be delivered on
the effective date of such increase or decrease, a new Revolving Credit Note or
Term Note, as applicable, payable to such Lender in a principal amount equal to
its Revolving Commitment or Term Commitment after giving effect to such increase
or decrease, and otherwise duly completed.  The date, amount, Type, interest
rate and, if applicable, Interest Period of each Loan made by each Lender and
all payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be endorsed by
such Lender on a schedule attached to such Note or any continuation thereof or
on any separate record maintained by such Lender.  Failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans or affect the validity of such
transfer by any Lender of its Note.

 

Section 2.03                             Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (or transmit by electronic communication, if arrangements for doing so
have been approved by the Administrative Agent) (a) in the case of a Eurodollar
Borrowing, not later than 12:00 p.m., Eastern time, three (3) Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 p.m., Eastern time, on the date of the proposed
Borrowing;

 

30

--------------------------------------------------------------------------------


 

provided that no such notice shall be required for any deemed request of an ABR
Borrowing to finance the reimbursement of an LC Disbursement as provided in
Section 2.07(e).  Each such telephonic or electronic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or email
to the Administrative Agent of a written Borrowing Request in substantially the
form of Exhibit B and signed by the Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(v)                                 if a Revolving Borrowing is requested, the
amount of the current Total Revolving Credit Exposure (without regard to the
requested Revolving Borrowing) and the pro forma Total Revolving Credit Exposure
(giving effect to the requested Revolving Borrowing); and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each request for a
Revolving Borrowing shall constitute a representation that the amount of the
requested Revolving Borrowing shall not cause the Total Revolving Credit
Exposure to exceed the Aggregate Revolving Commitments.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04                             Interest Elections.

 

(a)                                 Conversion and Continuance.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.04.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such

 

31

--------------------------------------------------------------------------------


 

portion shall be considered a separate Borrowing.  This Section 2.04 shall not
apply to Swingline Borrowings, which may not be converted or continued.

 

(b)                                 Interest Election Requests.  To make an
election pursuant to this Section 2.04, the Borrower shall notify the
Administrative Agent of such election by telephone (or transmit by electronic
communication, if arrangements for doing so have been approved by the
Administrative Agent) by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic or electronic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C and signed by the Borrower.

 

(c)                                  Information in Interest Election Requests. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(iii) and (iv) shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Notice to Lenders by the Administrative
Agent.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Revolving Lender or Term Lender, as
applicable, of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)                                  Effect of Failure to Deliver Timely
Interest Election Request and Event of Default.  If the Borrower fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent so notifies the Borrower, then, so long
as an Event of Default is continuing:  (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that

 

32

--------------------------------------------------------------------------------


 

requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

Section 2.05                             Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., Eastern time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made by
the time specified in Section 2.08(b).  The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.07(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.  Nothing
herein shall be deemed to obligate any Lender to obtain the funds for its Loan
in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.

 

(b)                                 Presumption of Funding by the Lenders. 
Except with respect to Swingline Loans made pursuant to Section 2.08, unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to the Loans comprising
such Borrowing.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Any payment made by the Borrower
pursuant to this Section 2.05(b) shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

Section 2.06                             Termination, Reduction and Increase of
Aggregate Commitments.

 

(a)                                 Scheduled Termination of Commitments.

 

(i)                                     Unless previously terminated, the
Revolving Commitments shall terminate on the Revolving Credit Maturity Date.

 

33

--------------------------------------------------------------------------------


 

(ii)                                  The Term Commitments in existence on the
Third Amendment Effective Date shall terminate immediately after the funding of
the Term Loans on the Third Amendment Effective Date, and all Term Commitments
provided after the Third Amendment Effective Date in accordance with
Section 2.06(c) shall terminate immediately after the funding of the applicable
additional Term Loans on the Term Loan Funding Date specified in the applicable
Term Loan Assumption Agreement.

 

(b)                                 Optional Termination and Reduction of
Aggregate Credit Amounts.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Revolving Commitments; provided that
(A) each reduction of the Aggregate Revolving Commitments shall be in an amount
that is an integral multiple of $500,000 and not less than $1,000,000 and
(B) the Borrower shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 3.04(c), the Total Revolving Credit Exposure would
exceed the Aggregate Revolving Commitments.

 

(ii)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Revolving Commitments under Section 2.06(b)(i) at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.06(b)(ii) shall be irrevocable; provided that a notice of termination
of the Aggregate Revolving Commitments may state that such notice is conditioned
upon the effectiveness of other credit facilities or the closing of a securities
offering, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Aggregate
Revolving Commitments shall be permanent and may not be reinstated except
pursuant to Section 2.06(c).  Each reduction of the Aggregate Revolving
Commitments shall be made ratably among the Revolving Lenders in accordance with
each Revolving Lender’s Applicable Percentage.

 

(c)                                  Optional Increase in Aggregate Commitments.

 

(i)                                     Subject to the conditions set forth in
Section 2.06(c)(ii), the Borrower may increase the Aggregate Revolving
Commitments and/or the Aggregate Term Commitments then in effect with the prior
consent of the Administrative Agent (not to be unreasonably withheld, delayed or
conditioned) by increasing the Revolving Commitment and/or Term Commitment of
one or more Lenders or by causing one or more Persons that at such time are not
already Lenders to become Lenders (each, an “Additional Lender”).

 

(ii)                                  Any increase in the Aggregate Revolving
Commitments and/or the Aggregate Term Commitments shall be subject to the
following additional conditions:

 

(A)                               such increase shall not be less than
$25,000,000 and shall be in a whole multiple of $5,000,000 in excess thereof
unless the Administrative Agent otherwise consents, and no such increase shall
be permitted if, after giving effect thereto, the

 

34

--------------------------------------------------------------------------------


 

cumulative increases of the Aggregate Commitments pursuant to this
Section 2.06(c) effected from and after the Third Amendment Effective Date would
exceed $300,000,000;

 

(B)          no Default shall have occurred and be continuing at the effective
date of such increase;

 

(C)          with respect to any increase in the Aggregate Revolving
Commitments, on the effective date of such increase, no Eurodollar Borrowings
shall be outstanding or if any Eurodollar Borrowings are outstanding, then the
effective date of such increase shall be the last day of the Interest Period in
respect of such Eurodollar Borrowings unless the Borrower pays any compensation
required by Section 5.02;

 

(D)          no Lender’s Revolving Commitment and/or Term Commitment may be
increased without the consent of such Lender;

 

(E)           if the Borrower elects to increase the Aggregate Revolving
Commitments by increasing the Revolving Commitment of a Revolving Lender, the
Borrower and such Lender shall execute and deliver to the Administrative Agent a
certificate substantially in the form of Exhibit G-1 (a “Commitment Increase
Certificate”), and, if requested by such Lender, the Borrower shall deliver a
new Note payable to such Revolving Lender in a principal amount equal to its
Revolving Commitment after giving effect to such increase, and otherwise duly
completed; and

 

(F)           if the Borrower elects to increase the Aggregate Revolving
Commitments by causing an Additional Lender to become a party to this Agreement,
then the Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit G-2 (an
“Additional Lender Certificate”), together with an Administrative Questionnaire,
and, if requested by such Additional Lender, the Borrower shall deliver a Note
payable to such Additional Lender in a principal amount equal to its Revolving
Commitment, and otherwise duly completed.

 

(G)          if the Borrower elects to obtain additional Term Commitments after
the Third Amendment Effective Date, the Borrower and each Term Lender that has
agreed to provide an additional Term Commitment shall execute and deliver to the
Administrative Agent an assumption agreement substantially in the form of
Exhibit G-3 (a “Term Loan Assumption Agreement”) and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Term
Commitment of such Term Lender and, if requested by such Term Lender, the
Borrower shall deliver a Term Note payable to such Term Lender in a principal
amount equal to its additional Term Commitment and otherwise duly completed. 
Each Term Loan Assumption Agreement shall specify the Term Commitments being
provided pursuant thereto, the Applicable Margins applicable to the Term Loans
to be made pursuant to such Term Commitments, the Term Loan Funding Date with
respect to such Term Loans, the Term Loan Maturity Date with respect to such
Loans and any other additional terms not already specified in this Agreement
with respect to the Term Loans to be made thereunder; provided, that no Term
Loans shall be made unless the closing certificates and documentation required
by the relevant Term Loan Assumption Agreement shall be delivered.  The
Administrative Agent shall promptly notify each Term Lender as to the
effectiveness of each Term Loan Assumption Agreement.

 

35

--------------------------------------------------------------------------------


 

(H)          the representations and warranties of EXLP, the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text thereof) on and as of
the effective date of such increase, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the effective date of such increase, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date.

 

(I)            the receipt by the Administrative Agent and the Lenders
participating in the applicable increase in the Aggregate Revolving Credit
Commitments or Aggregate Term Commitments of all fees and expenses payable by
written agreement among the Borrower and the Administrative Agent or under
Section 12.03 hereof on or before the applicable Term Loan Funding Date or the
date on which any increase in the Revolving Commitments shall be effective.

 

(J)            the receipt by the Administrative Agent of the following
documents which shall each be reasonably satisfactory to the Administrative
Agent in form and substance: (x) documents of the type required to be delivered
pursuant to clauses (i), (ii), (iii), (v), (vii) (if requested by the
Administrative Agent) and (x) (if a Borrowing is being requested in connection
with such increase) of Section 6.01(a), in each case to the extent relating to
the new Term Loans and any increases in the Aggregate Revolving Commitments, as
applicable, and (y) such other documents relating to the applicable increase in
the Aggregate Revolving Commitments or Aggregate Term Commitments as the
Administrative Agent or any Lender participating in such increase may reasonably
request.

 

(iii)          Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in each Term
Loan Assumption Agreement, Commitment Increase Certificate or the Additional
Lender Certificate (or if any Eurodollar Borrowings are outstanding, then the
last day of the Interest Period in respect of such Eurodollar Borrowings, unless
the Borrower has paid compensation required by Section 5.02), as the case may
be: (C) the amount of the Aggregate Revolving Commitments and/or Aggregate Term
Commitments shall be increased as set forth therein, and (D) in the case of an
Additional Lender Certificate or Term Loan Assumption Agreement, any Additional
Lender party thereto shall be a party to this Agreement and the other Loan
Documents and have the rights and obligations of a Lender under this Agreement
and the other Loan Documents.  In addition, in connection with an increase of
the Aggregate Revolving Commitments, the Lender or the Additional Lender, as
applicable, shall purchase a pro rata portion of the outstanding Revolving Loans
(and participation interests in Letters of Credit) of each of the other
Revolving Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) such that each Revolving Lender
(including any Additional Lender, if applicable) shall hold its Applicable
Percentage of the outstanding Revolving Loans (and participation interests in
Letters of Credit) after giving effect to the increase in the Aggregate
Revolving Commitments.

 

(iv)          Upon its receipt of a duly completed Term Loan Assumption
Agreement, Commitment Increase Certificate or an Additional Lender Certificate,
as the case may be, executed by the Borrower and the Lender or the Borrower and
the Additional Lender party thereto, as applicable, the Administrative
Questionnaire referred to in Section 2.06(c)(ii), if

 

36

--------------------------------------------------------------------------------


 

applicable, the written consent of the Administrative Agent to such increase
required by Section 2.06(c)(i), and such documents and opinions reasonably
requested by the Administrative Agent, the Administrative Agent shall accept
such Term Loan Assumption Agreement, Commitment Increase Certificate or
Additional Lender Certificate, as the case may be, and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(c).  No increase in the Aggregate
Revolving Commitments and/or the Aggregate Term Commitments shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 2.06(c)(iv).

 

Section 2.07          Letters of Credit.

 

(a)           During the period from and including the Effective Date to, but
excluding, the 30th day prior to the Revolving Credit Maturity Date, each
Issuing Bank agrees to extend credit for the account of the Borrower or any
Restricted Subsidiary at any time and from time to time by issuing, renewing,
extending or reissuing Letters of Credit; provided, however, the LC Exposure at
any one time outstanding shall not exceed $50,000,000.  The Revolving Lenders
shall participate in such Letters of Credit according to their respective
Applicable Percentages.  Each of the Letters of Credit shall (1) be issued by
the applicable Issuing Bank on a sight basis only, (2) contain such terms and
provisions as are reasonably required by the applicable Issuing Bank, (3) be for
the account of the Borrower or any Restricted Subsidiary and (4) expire not
later than (A) 30 days before the Revolving Credit Maturity Date, with respect
to commercial letters of credit, and (B) 10 days before the Revolving Credit
Maturity Date, with respect to standby letters of credit.  The Borrower may
request that one or more Letters of Credit be issued in an Offshore Currency
denomination as part of the LC Exposure.  The aggregate US Dollar Equivalent of
all Offshore Currency Letters of Credit, as of the issuance date of any such
Offshore Currency Letter of Credit, shall not exceed $20,000,000.  No Issuing
Bank shall be obligated to issue an Offshore Currency Letter of Credit if such
Issuing Bank has determined, in its sole discretion, that it is unable to fund
obligations in the requested Offshore Currency; provided, however, the
Administrative Agent shall use its commercially reasonable efforts to locate
suitable issuers if no Issuing Bank is able to fund obligations in the requested
Offshore Currency.  From and after the Effective Date, the Existing Letters of
Credit shall be deemed to be Letters of Credit issued pursuant to this
Section 2.07.

 

Notwithstanding anything to the contrary contained in this Agreement, including,
without limitation, this Section 2.07, the expiration date of one or more
Letters of Credit may extend beyond the Revolving Credit Maturity Date;
provided, however, it is hereby expressly agreed and understood that:

 

(i)            the US Dollar Equivalent of the aggregate face amount of all such
Letters of Credit shall not at any time exceed $20,000,000;

 

(ii)           the expiration dates of such Letters of Credit shall not extend
more than three (3) years beyond the Revolving Credit Maturity Date;

 

(iii)          the Borrower shall, not later than five (5) Business Days prior
to the Revolving Credit Maturity Date, deposit in an account with the
Administrative Agent, in the name of the Administrative Agent for the benefit of
the Administrative Agent and each applicable Issuing Bank, an amount in cash
equal to the aggregate amount available for drawing

 

37

--------------------------------------------------------------------------------


 

under all such Letters of Credit as of such date; provided that for all Offshore
Currency Letters of Credit, the Borrower shall deposit an amount in cash equal
to 110% of the US Dollar Equivalent of the aggregate amount available for
drawing under all such Offshore Currency Letters of Credit and will have a
continuing obligation to maintain in such account at least an amount in cash
equal to 110% of the US Dollar Equivalent of the aggregate face amount available
for drawing under all such Offshore Currency Letters of Credit, and the
Administrative Agent shall have exclusive dominion and control (including the
exclusive right of withdrawal) over such account;

 

(iv)          if any Issuing Bank makes any disbursement in connection with a
Letter of Credit after the Revolving Credit Maturity Date, such disbursement
shall be an advance on behalf of the Borrower under this Agreement and shall be
reimbursed to such Issuing Bank either (A) first, by the Administrative Agent
applying amounts in the cash collateral account referred to in clause (iii) of
this paragraph until reimbursed in full, and (B) second, by the Borrower
pursuant to Section 2.07(e) (except that the Borrower shall not have the right
to request that the Lenders make, and the Lenders shall not have any obligation
to make, a Loan under this Agreement after the Revolving Credit Maturity Date to
fund any such disbursement); and

 

(v)           all such disbursements referred to in clause (iv) of this
paragraph shall be secured only by the cash collateral referred to in clause
(iii) of this paragraph and the Borrower hereby grants to the Administrative
Agent a first-priority security interest in all such cash collateral (whether
now or hereafter deposited in the cash collateral account referred to in clause
(iii) of this paragraph), without any further action on the part of any Issuing
Bank, the Borrower, the Administrative Agent, any Lender or any other Person now
or hereafter party hereto (other than any action the Administrative Agent
reasonably deems necessary to perfect such security interest, which action the
Borrower hereby authorizes the Administrative Agent to take), until such
disbursements are reimbursed in full.

 

If, on the later of the Revolving Credit Maturity Date or the Term Loan Maturity
Date (A) the Revolving Commitments have been terminated, (B) the Loans, all
interest thereon and all other amounts payable by the Borrower hereunder or in
connection herewith (other than the LC Exposure in connection with any Letter of
Credit having an expiration date extending beyond the Revolving Credit Maturity
Date as permitted by Section 2.07(a)) have been paid in full, and (C) the
conditions set forth in clause (iii) above have been fully satisfied, then from
and after such date the following provisions of this Agreement shall not be
operative: Sections 8.01 (other than Section 8.01(a), which shall remain
operative), 8.02 (except as the same may affect a Letter of Credit), 8.03(b),
8.04, 8.05, 8.07, 8.08, 9.01, 9.02 (except for cash collateral securing Letters
of Credit), 9.03, 9.04, 9.05, 9.06, 9.08, 9.09, 9.10, 9.11, 9.12, 9.13, 9.14 and
9.15.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit by any Issuing Bank
(or the amendment, renewal or extension of an outstanding Letter of Credit
issued by any Issuing Bank), the Borrower shall hand deliver or transmit by
facsimile (or transmit by electronic communication, if arrangements for doing so
have been approved by the Administrative Agent and such Issuing Bank) to such
Issuing Bank and the Administrative Agent not later than 12:00 p.m., Eastern
time, (i) three Business Days before the proposed date such Letter of Credit is
to be issued and (ii) one  Business Day before the proposed date of any
amendment, renewal or extension of a Letter of Credit, a Letter of Credit
Request requesting the issuance of a Letter of Credit, or identifying the

 

38

--------------------------------------------------------------------------------


 

Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (a) of this Section 2.07), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by any Issuing Bank, the Borrower shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and with respect to each notice provided by the Borrower above
and any issuance, amendment, renewal or extension of each Letter of Credit, the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (A) the LC Exposure does exceed
$50,000,000, (B) the aggregate US Dollar Equivalent of all Offshore Currency
Letters of Credit does not exceed $20,000,000, and (C) the Total Revolving
Exposure does not exceed the Aggregate Revolving Commitments.

 

(c)           If, after payment in full of all Indebtedness of the Borrower
under the Loan Documents (including without limitation, reimbursement
obligations with respect to Letters of Credit, but excluding any indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made at the time of determination) and the expiration or cancellation
of all outstanding Letters of Credit, there remains any amount on deposit in the
cash collateral account referred to in Section 2.07(a)(iii) above, the
Administrative Agent shall, within three (3) Business Days after all such
Indebtedness is paid in full and all outstanding Letters of Credit have expired
or been cancelled, return such amount to the Borrower.

 

(d)           Participations.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Revolving Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in Section 2.07(e), or of any reimbursement payment required to be refunded to
the Borrower for any reason.  Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this Section 2.07(d) in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit, the occurrence and continuance of a Default,
or the reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)           Reimbursement and Prepayment.

 

(i)            In connection with any Letter of Credit, the Borrower may make
funds available for disbursement by the applicable Issuing Bank in connection
with such Letter of Credit.  In such cases, the Issuing Bank shall use such
funds which the Borrower has made available to fund such Letter of Credit.  In
addition, the Borrower may give written instructions to an Issuing Bank and the
Administrative Agent to make a Loan under this Agreement to fund any Letters of
Credit issued by such Issuing Bank which may be drawn.  In all such cases, the
Borrower shall give the appropriate notices required under this Agreement for an
ABR Loan or a Eurodollar Loan.  If a disbursement by any Issuing Bank is made
under any Letter of Credit, in cases in which the Borrower has not either
provided its own funds to fund a draw on a Letter of

 

39

--------------------------------------------------------------------------------


 

Credit or given the Administrative Agent prior notice for a Loan under this
Agreement, then the Borrower shall pay to the Administrative Agent within two
(2) Business Days after notice of any such disbursement is received by the
Borrower, the amount and, in the case of any Offshore Currency Letters of
Credit, the US Dollar Equivalent determined on the date of such disbursement, of
each such disbursement made by such Issuing Bank under such Letter of Credit (if
such payment is not sooner effected as may be required under this
Section 2.07(e) or under other provisions of the Letter of Credit), together
with interest on the amount disbursed from and including the date of
disbursement until payment in full of such disbursed amount at a varying rate
per annum equal to (A) the then applicable interest rate for ABR Loans through
the second Business Day after notice of such disbursement is received by the
Borrower and (B) thereafter, the Post-Default Rate for ABR Loans (but in no
event to exceed the Highest Lawful Rate) for the period from and including the
third Business Day following the date of such disbursement to and including the
date of repayment in full of such disbursed amount.  The obligations of the
Borrower under this Agreement with respect to each Letter of Credit shall be
absolute, unconditional and irrevocable and shall be paid or performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever, including, without limitation, but only to the fullest extent
permitted by applicable law, the following circumstances:  (U) any lack of
validity or enforceability of this Agreement, any Letter of Credit or any of the
Security Instruments; (V) any amendment or waiver of (including any default), or
any consent to departure from this Agreement (except to the extent permitted by
any amendment or waiver), any Letter of Credit or any of the Security
Instruments; (W) the existence of any claim, set-off, defense or other rights
which the Borrower may have at any time against the beneficiary of any Letter of
Credit or any transferee of any Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), any Issuing Bank, the
Administrative Agent, any Lender or any other Person, whether in connection with
this Agreement, any Letter of Credit, the Security Instruments, the Transactions
or any unrelated transaction; (X) any statement, certificate, draft, notice or
any other document presented under any Letter of Credit proves to have been
forged, fraudulent, insufficient or invalid in any respect or any statement
therein proves to have been untrue or inaccurate in any respect whatsoever;
(Y) payment by any Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which appears on its face to comply, but does not
comply, with the terms of such Letter of Credit; and (Z) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing.

 

Notwithstanding anything in this Agreement to the contrary, the parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), the Borrower shall not have a claim against such Issuing Bank,
and such Issuing Bank shall not be liable to, the Borrower; provided, however
that the Borrower shall have a claim against such Issuing Bank for any direct
damages, as opposed to consequential damages, suffered by the Borrower caused by
such Issuing Bank’s willful misconduct or gross negligence (as finally
determined by a court of competent jurisdiction) in determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.

 

(ii)           If (A) any Event of Default shall occur and be continuing and the
Borrower receives notice from the Administrative Agent or the Majority Lenders
demanding the deposit of cash collateral pursuant to this Section 2.07(e)(ii),
or (B) the Borrower is required to

 

40

--------------------------------------------------------------------------------


 

pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), then an amount equal
to the LC Exposure (except for any outstanding Offshore Currency Letters of
Credit which shall equal an amount equal to 110% of the aggregate face amount of
all such Offshore Currency Letters of Credit) shall be deemed to be forthwith
due and owing by the Borrower to the Administrative Agent, for the benefit of
the Issuing Banks and the Revolving Lenders as of the date of any such
occurrence.  So long as the Borrower is required to maintain such cash
collateral, the Borrower will have a continuing obligation to maintain in such
account at least an amount in cash equal to 110% of the US Dollar Equivalent of
the aggregate amount available for drawing under all outstanding Offshore
Currency Letters of Credit.  Such payments shall be held by the Administrative
Agent for the benefit of the Issuing Banks and the Revolving Lenders as cash
collateral securing the LC Exposure in an account or accounts at its principal
office; and the Borrower hereby grants to, and by its deposit with the
Administrative Agent grants to, the Administrative Agent a security interest in
such cash collateral.  In the event of any such payment by the Borrower of
amounts contingently owing under outstanding Letters of Credit and in the event
that thereafter drafts or other demands for payment complying with the terms of
such Letters of Credit are not made prior to the respective expiration dates
thereof, the Administrative Agent agrees, if no Event of Default has occurred
and is continuing or if no other amounts are outstanding under this Agreement,
the Notes or the Security Instruments, to remit to the Borrower (i) amounts for
which the contingent obligations evidenced by the Letters of Credit have ceased
and (ii) amounts on deposit as cash collateral for Letters of Credit.

 

(iii)          Each Revolving Lender severally and unconditionally agrees that
it shall promptly reimburse each Issuing Bank in dollars an amount equal to such
Revolving Lender’s participation in any Letter of Credit issued by such Issuing
Bank as provided in Section 2.07(a) of any disbursement made by such Issuing
Bank under such Letter of Credit that is not reimbursed according to this
Section 2.07 (other than with respect to disbursements described in the second
paragraph of Section 2.07(e)(i)) and such obligation to reimburse is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Aggregate Revolving Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable disbursement, the payment then
due from the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.07(e)(iii) to reimburse such Issuing Bank, then
to such Revolving Lenders and such Issuing Bank as their interests may appear. 
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
an Issuing Bank for any

 

41

--------------------------------------------------------------------------------


 

disbursement shall constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such disbursement.

 

(iv)          If no Event of Default has occurred and is continuing, and subject
to availability under the Aggregate Revolving Commitments (after taking into
account the LC Exposure), to the extent the Borrower has not reimbursed any
Issuing Bank for any draw upon any Letter of Credit issued by such Issuing Bank
within one (1) Business Day after notice of such disbursement has been received
by the Borrower, the amount of such Letter of Credit reimbursement obligation
shall automatically be funded by the Lenders as a Revolving Loan hereunder and
used to pay such Letter of Credit reimbursement obligation in the percentages
referenced in paragraph (iii) above.  If an Event of Default has occurred and is
continuing, or if the funding of such Letter of Credit reimbursement obligation
as a Revolving Loan would cause the aggregate amount of all Revolving Loans
outstanding to exceed the Aggregate Revolving Commitments (after taking into
account the LC Exposure), such Letter of Credit reimbursement obligation shall
not be funded as a Revolving Loan, but instead shall accrue interest as provided
in Section 2.07(e)(i) and be subject to reimbursement under
Section 2.07(e)(iii).

 

(f)            Replacement of an Issuing Bank.  Any Issuing Bank may at any time
be replaced by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(a).  From and after the effective date of any replacement of an
Issuing Bank, (ii) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by such successor Issuing Bank thereafter and
(iii) references herein to the term “Issuing Bank” shall be deemed to refer to
any successor to any replaced Issuing Bank or to any previous Issuing Bank, or
to any such successor Issuing Bank and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

Section 2.08          Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the period from and including the Effective Date to and up to, but
excluding, the Revolving Credit Maturity Date, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $50,000,000, notwithstanding the
fact that such Swingline Loans, when aggregated with the Revolving Credit
Exposure of the Lender acting as the Swingline Lender, may exceed the amount of
such Lender’s Revolving Commitment, or (ii) the aggregate Revolving Credit
Exposure exceeding the Aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  The Borrower shall pay to the Administrative Agent,
for the account of the Swingline Lender or each Revolving Lender, as applicable,
pursuant to Section 2.08(c), the outstanding aggregate principal and accrued and
unpaid interest under each Swingline Loan no later than thirty (30) days
following such

 

42

--------------------------------------------------------------------------------


 

Swingline Borrowing.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by written notice (or telephonic notice
promptly confirmed by such written notice), not later than 12:00 p.m., Eastern
time, on the date of the proposed Swingline Loan.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan.  The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower.  The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender by 3:00 p.m., Eastern time, on the requested date of
such Swingline Loan.

 

(c)           The Revolving Lenders shall participate in Swingline Loans
according to their respective Applicable Percentages. Upon any Swingline
Borrowing, the Administrative Agent shall give notice thereof to each Revolving
Lender, specifying in such notice such Revolving Lender’s Applicable Percentage
of such Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Aggregate
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Revolving Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders and shall distribute the payments
received from the Borrower to the Swingline Lender and the other Revolving
Lenders as their interests appear with respect to such Swingline Loans.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof. Notwithstanding the
foregoing, a Lender shall not have any obligation to acquire a participation in
a Swingline Loan pursuant to this paragraph if an Event of Default shall have
occurred and be continuing at the time such Swingline Loan was made and such
Lender shall have notified the Swingline Lender in writing, at least one (1)
Business Day prior to the time such Swingline Loan was made, that such Event of
Default has occurred and that such Lender will not acquire participations in
Swingline Loans made while such Event of Default is continuing.

 

43

--------------------------------------------------------------------------------


 

ARTICLE III
Payments of Principal and Interest; Prepayments; Fees

 

Section 3.01          Repayment of Loans.

 

(a)           Revolving Loans.  On the Revolving Credit Maturity Date, the
Borrower shall pay to the Administrative Agent, for the account of each
Revolving Lender, the outstanding aggregate principal amount of and accrued and
unpaid interest on the Revolving Loans.

 

(b)           Term Loans.  On the Term Loan Maturity Date, the Borrower shall
pay to the Administrative Agent, for the account of each Term Lender, the
outstanding aggregate principal amount of and accrued and unpaid interest on the
Term Loans.

 

Section 3.02          Interest.

 

(a)           ABR Loans.  The Loans comprising each ABR Borrowing shall bear
interest at the Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

 

(b)           Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

 

(c)           Swingline Loans.  Swingline Loans shall bear interest at the LIBO
Rate for a one (1) month Interest Period that would be applicable to a Revolving
Loan, as that rate may fluctuate in accordance with changes in the LIBO Rate as
determined on a day-to-day basis, plus the Applicable Margin, but in no event to
exceed the Highest Lawful Rate.

 

(d)           Post-Default Rate.  Notwithstanding the foregoing, (i) if any
amount of principal of any Loan is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at the Post-Default Rate,
(ii) if any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Majority Lenders, such amount shall
thereafter bear interest at the Post-Default Rate, and (iii) after an Event of
Default described in Section 10.01(a) has occurred and is continuing, upon the
request of the Majority Lenders, the Borrower shall pay interest on the
principal amount of all Indebtedness at the Post-Default Rate until but
excluding the date on which such Event of Default is cured or waived.

 

(e)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 3.02(d) shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than an
optional prepayment of an ABR Loan prior to the Revolving Credit Maturity Date
or Term Loan Maturity Date, as applicable), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.  Any accrued and
unpaid interest on the Revolving Loans shall be paid on the

 

44

--------------------------------------------------------------------------------


 

Revolving Credit Maturity Date. Any accrued and unpaid interest on the Term
Loans shall be paid on the Term Loan Maturity Date.

 

(f)            Interest Rate Computations.  All interest with respect to
Eurodollar Loans hereunder shall be computed on the basis of a year of 360 days,
unless such computation would exceed the Highest Lawful Rate, in which case
interest shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  All interest with
respect to ABR Loans hereunder shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Base Rate, LIBO Rate or LIBOR shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

 

Section 3.03          Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or LIBOR for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Majority Lenders that
the LIBO Rate or LIBOR, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 3.04          Prepayments.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b).

 

(b)           Notice and Terms of Optional Prepayment.  The Borrower shall
notify the Administrative Agent by telephone (confirmed by facsimile) or
transmit by electronic communication, if arrangements for doing so have been
approved by the Administrative Agent, of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 12:00 p.m., Eastern
time, three (3) Business Days before the date of prepayment, or (ii) in the case
of prepayment of an ABR Borrowing, not later than 12:00 p.m., Eastern time, on
the date of prepayment.  Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid (which shall be (x)

 

45

--------------------------------------------------------------------------------


 

in the case of a prepayment of any ABR Borrowing, in an amount that is an
integral multiple of $100,000 or equal to the aggregate principal balance
outstanding of such ABR Borrowing and (y) in the case of a prepayment of any
Eurodollar Borrowing, in an amount that is an integral multiple of $500,000 and
not less than $1,000,000 or equal to the aggregate principal balance outstanding
of such Eurodollar Borrowing); provided that a notice of prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or the closing of a securities offering, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified prepayment date) if such condition is not
satisfied.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

 

(c)           Mandatory Prepayments.

 

(i)            If, after giving effect to any termination or reduction of the
Aggregate Revolving Commitments pursuant to Section 2.06(b), the Total Revolving
Credit Exposure exceeds the Aggregate Revolving Commitments, then the Borrower
shall (A) prepay the Borrowings on the date of such termination or reduction in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.07(e)(ii).

 

(ii)           [Deleted Pursuant to the First Amendment.]

 

(iii)          Upon any Transfers (other than leases) pursuant to Section
9.11(c) or (d) of any Property of EXLP or any Restricted Subsidiary to any
Person other than EXLP or any Restricted Subsidiary, the Borrower shall prepay
the outstanding Term Loans by an amount equal to 100% of the Net Proceeds
received by EXLP or any Restricted Subsidiary in excess of $25,000,000 per
fiscal year or $100,000,000 on a cumulative basis, as applicable, in connection
with such Transfers, and such prepayment shall be made on the day that EXLP or a
Restricted Subsidiary receives such Net Proceeds; provided that (A) such Net
Proceeds shall not be required to be so applied on such date so long as no Event
of Default then exists and such Net Proceeds will be used to purchase, maintain
or improve Property (other than inventory or working capital) used or to be used
in the business of EXLP and its Restricted Subsidiaries described in Section
9.05 in a transaction not prohibited by Section 9.03 within 360 days of the date
of the receipt of such Net Proceeds; provided that if all or any portion of such
Net Proceeds are not used within 360 days after the date of the receipt of such
Net Proceeds (or such earlier date, if any, as EXLP or such relevant Restricted
Subsidiary determines not to reinvest such Net Proceeds as set forth above),
such remaining portion shall be applied to the outstanding Term Loans on the
last day of such period and (B) this Section 3.04(c)(iii) shall not apply at any
time that EXLP’s Index Debt has an Investment Grade Rating.

 

(iv)          Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied, first, in the case of any prepayment of the Revolving Loans,
to any Swingline Loans then outstanding, second, ratably to any ABR Borrowings
then outstanding, and, third, to any

 

46

--------------------------------------------------------------------------------


 

Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in such order
as the Borrower shall elect.

 

(v)           Prepayments pursuant to this Section 3.04(c) shall be accompanied
by accrued interest to the extent required by Section 3.02.  Any prepayments of
the Term Loans may not be reborrowed.

 

(d)           No Premium or Penalty.  Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

 

Section 3.05          Fees.

 

(a)           Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee (the “Commitment
Fee”), which shall accrue at the applicable rate set forth under the heading
“Commitment Fees” in the table contained in the definition of “Applicable
Margin” on the average daily amount (before deducting any outstanding Swingline
Loans) of the unused amount of the Revolving Commitment of such Lender during
the period from and including the Effective Date to but excluding the Revolving
Credit Maturity Date.  Accrued Commitment Fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the
Revolving Credit Maturity Date, commencing on the first such date to occur after
the date hereof.  All Commitment Fees shall be computed on the basis of a year
of 360 days, unless such computation would exceed the Highest Lawful Rate, in
which case interest shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Margin used to determine the interest rate applicable to
Revolving Borrowings comprised of Eurodollar Loans on the average daily amount
of such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.25% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank during the period
from and including the date of this Agreement to but excluding the later of the
date of termination of the Aggregate Revolving Commitments and the date on which
there ceases to be any LC Exposure attributable to Letters of Credit issued by
such Issuing Bank and (iii) to each Issuing Bank, for its own account, its
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
date of this Agreement; provided that all such fees shall be payable on the
Revolving Credit Maturity Date and any such fees accruing after the Revolving
Credit Maturity Date shall be payable on demand.  Any other fees payable to any
Issuing Bank pursuant to this Section 3.05(a) shall be payable within 10 days
after demand.

 

47

--------------------------------------------------------------------------------


 

All participation fees and fronting fees shall be computed on the basis of a
year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case such fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(c)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent, including the fees set forth in the Fee Letter.

 

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs

 

Section 4.01          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 p.m., Eastern time, on
the date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim.  Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent as specified in Section 12.01, except payments to be made
directly to any Issuing Bank as expressly provided herein and except that
payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder (including reimbursement
of disbursements made under any Offshore Currency Letters of Credit) shall be
made in dollars.

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements or Swingline Loans and accrued interest thereon than the

 

48

--------------------------------------------------------------------------------


 

proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements or Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements or Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 4.01(c) shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

Section 4.02          Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Revolving Lenders, Term Lenders or any Issuing Bank that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Revolving Lenders, Term Lenders or such
Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Revolving Lenders
or Term Lenders or such Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

Section 4.03          Certain Deductions by the Administrative Agent; Defaulting
Lenders.

 

(a)           Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.05(b), Section 2.07(d), Section 2.07(e), Section 4.02 or Section 12.03(b),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

(b)           Payments to Defaulting Lenders.  If a Defaulting Lender (or a
Lender who would be a Defaulting Lender but for the expiration of the relevant
grace period) as a result of the exercise of a set off shall have received a
payment in respect of such Lender’s Revolving Credit Exposure and fails to
purchase participations in the Loans and LC Disbursements pursuant to Section
4.01(c), which results in such Lender’s Revolving Credit Exposure being less
than its

 

49

--------------------------------------------------------------------------------


 

Applicable Percentage of the Revolving Credit Exposure or in such Lender’s Term
Credit Exposure being less than its pro rata percent of the outstanding Term
Loans, then no payment will be made to such Defaulting Lender until all amounts
due and owing to the Revolving Lenders or Term Lenders, as applicable, have been
equalized in accordance with each Revolving Lender’s and Term Lender’s
respective pro rata share of the Indebtedness. Further, if at any time prior to
the acceleration or maturity of the Loans, the Administrative Agent shall
receive any payment in respect of principal of a Loan or a reimbursement of an
LC Disbursement while one or more Defaulting Lenders shall be party to this
Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Revolving Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Revolving Loans then outstanding and each Term Lender
(including the Defaulting Lender) is owed its pro rata share of all Term Loans
outstanding.  After acceleration or maturity of the Loans, subject to the first
sentence of this Section 4.03(b), all principal will be paid ratably as provided
in Section 10.02(c).

 

(c)           Defaulting Lenders.  Notwithstanding any provision of any Loan
Document to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)            Fees otherwise payable pursuant to Section 3.05(a) shall cease to
accrue on the unfunded portion of the Revolving Commitment of such Defaulting
Lender.

 

(ii)           The Revolving Commitment, the Term Commitment, the Revolving
Credit Exposure and the outstanding Term Loans of such Defaulting Lender shall
not be included in determining whether all Lenders, the Majority Lenders or each
adversely affected Lender have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 12.02), and no
consent of such Defaulting Lender shall be required to take any action hereunder
that requires the consent of all Lenders, the Majority Lenders or each adversely
affected Lender (including any consent to any amendment or waiver pursuant to
Section 12.02), provided that any waiver, amendment or modification (A) that
would increase the Revolving Commitment or Term Commitment of such Defaulting
Lender, (B) reduce the principal of any Loan owed to such Defaulting Lender or
(C) requiring the consent of all Lenders or each adversely affected Lender which
affects such Defaulting Lender differently than all other Lenders or all other
adversely affected Lenders, as the case may be, shall require the consent of
such Defaulting Lender.

 

(iii)          If any LC Exposure or Swingline Exposure exists at the time a
Revolving Lender becomes a Defaulting Lender then:

 

(A)          all or any part of such LC Exposure or Swingline Exposure shall be
reallocated (effective as of the date such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders with Revolving Commitments in accordance with
their respective Applicable Percentages (for the purposes of such reallocation
the Defaulting Lender’s Revolving Commitment shall be disregarded in determining
the Non-Defaulting Lender’s Applicable Percentage) but only to the extent (x)
the sum of all Non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s LC Exposure and Swingline Exposure does not exceed the total
of all Non-Defaulting Lenders’ Revolving Commitments, (y) the conditions set
forth in

 

50

--------------------------------------------------------------------------------


 

Section 6.02(a) and (c) are satisfied at such time and (z) the sum of each
Non-Defaulting Lender’s Revolving Credit Exposure plus its reallocated share of
such Defaulting Lender’s LC Exposure does not exceed such Non-Defaulting
Lender’s Revolving Commitment;

 

(B)          if the reallocation described in clause (A) above cannot, or can
only partially, be effected, then the Borrower shall, within three (3) Business
Days following written notice from the Administrative Agent, cash collateralize
such Defaulting Lender’s LC Exposure and Swingline Exposure (after giving effect
to any partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 2.07(e)(ii) for so long as such LC Exposure or
Swingline Exposure is outstanding and the relevant Defaulting Lender remains a
Defaulting Lender;

 

(C)          if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 4.03, then the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
3.05(b) with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure is cash collateralized;

 

(D)          if the applicable LC Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 4.03(c), then the fees payable to the
Lenders pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Applicable Percentages; and

 

(E)           if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 4.03(c)(iii), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all commitment fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s Revolving
Commitment that was utilized by such LC Exposure) under Section 3.05(a) and
letter of credit fees payable under Section 3.05(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Banks
until such LC Exposure is cash collateralized and/or reallocated.

 

(d)           So long as any Revolving Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be one hundred percent (100%)
covered by the Revolving Commitments of the Non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 4.03(c),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 4.03(c)(iii) (and Defaulting Lenders
shall not participate therein).

 

(e)           In the event that the Administrative Agent, the Borrower, the
Issuing Banks and the Swingline Lender agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure and Swingline Exposure of the Revolving Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date, if necessary as a result of a Revolving Loan
funding pursuant to Section 2.07(e), such Revolving Lender shall purchase at par
such of the Revolving Loans of the

 

51

--------------------------------------------------------------------------------


 

other Revolving Lenders as the Administrative shall determine may be necessary
in order for such Lender to hold such Revolving Loans in accordance with its
Applicable Percentage.

 

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality

 

Section 5.01          Increased Costs.

 

(a)           Eurodollar Changes in Law.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate); or

 

(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or any Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Bank’s capital or on the capital of such Lender’s or such Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)           Certificates.  A certificate of a Lender or any Issuing Bank
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such Issuing Bank or its holding company, as the case may be, as
specified in Section 5.01(a) or (b) shall be delivered to the Borrower and shall
be conclusive absent manifest error.  The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

 

(d)           Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or any Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
such Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate such Lender or

 

52

--------------------------------------------------------------------------------


 

such Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or such Issuing
Bank, as the case may be, delivers written notice to the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 5.02          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.04(b), then, in any
such event, the Borrower shall compensate each Revolving Lender or Term Lender,
as the case may be, for the loss, cost and expense attributable to such event. 
Such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

Section 5.03          Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes unless such deduction is required by applicable law; provided that if the
Borrower or any Guarantor shall be required by applicable law to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) to the extent that
the deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions as are determined by it to be required based upon the documentation
it has received pursuant to Section 5.03(e), and (iii) the Borrower or such
Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

53

--------------------------------------------------------------------------------


 

(b)           Payment of Other Taxes by the Borrower.  The Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, a Lender or each Issuing Bank, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.03) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate of the Administrative Agent, such Lender or an Issuing
Bank as to the amount of such payment or liability under this Section 5.03 shall
be delivered to the Borrower and shall be conclusive absent manifest error. 
Notwithstanding any provision to the contrary herein or in any other Loan
Document, neither the Borrower nor a Guarantor shall indemnify any Person for,
or pay any additional amounts with respect to, any Excluded Taxes.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)           Certain Lenders and Issuing Bank; Tax Documentation.  Any Foreign
Lender that is entitled to an exemption from or reduction of withholding tax
under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement or any other Loan Document shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.  In addition, any Lender or
Issuing Bank, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender or
Issuing Bank is subject to backup withholding or information reporting
requirements.  Each Lender or Issuing Bank shall promptly notify the Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction.

 

(f)            Tax Refunds.  If the Administrative Agent, a Lender or any
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 5.03, it shall pay over such refund to the Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 5.03 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, and without
interest (other than any interest paid by the relevant Governmental

 

54

--------------------------------------------------------------------------------


 

Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, additions to
tax, interest or other charges imposed by the relevant Governmental Authority)
to the Administrative Agent, such Lender or such Issuing Bank in the event the
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority.  This Section 5.03(f) shall not be
construed to require the Administrative Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its Taxes
which it deems confidential) to the Borrower or any other Person.

 

Section 5.04          Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of Different Lending Office.  If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)           Replacement of Lenders.  If (i) any Lender requests compensation
under Section 5.01, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, (iii) in connection with any consent to or approval of
any proposed amendment, waiver, consent or release with respect to any Loan
Document that requires the consent of each Lender or the consent of each Lender
affected thereby, the consent of the Majority Lenders shall have been obtained
but any Lender has not so consented to or approved such proposed amendment,
waiver, consent or release or (iv) any Lender becomes a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(c)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, delayed or conditioned
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver

 

55

--------------------------------------------------------------------------------


 

by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

Section 5.05          Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.

 

ARTICLE VI
Conditions Precedent

 

Section 6.01          Effective Date.  The effectiveness of this Agreement and
the obligation of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder are subject to satisfaction (or waiver in accordance
with Section 12.02) of the following conditions:

 

(a)           the receipt by the Administrative Agent of the following
documents, each of which shall be reasonably satisfactory to the Administrative
Agent in form and substance:

 

(i)            a certificate of the Secretary or an Assistant Secretary (or its
equivalent) of each of the Borrower, EXLP and each other Obligor, setting forth
(A) resolutions of its board of directors (or equivalent governing body) with
respect to the authorization of such Obligor to execute and deliver the Loan
Documents to which it is a party and to enter into the Transactions contemplated
in those documents, (B) the officers (or the equivalent thereof) of such Obligor
(I) who will be signing the Loan Documents to which such Obligor is a party and
(II) who will, until replaced by another officer or officers (or the equivalent
thereof) duly authorized for that purpose, act as a representative of such
Obligor for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the Transactions
contemplated hereby, (C) specimen signatures of the authorized officers (or the
equivalent thereof) referred to in clause (I), and (D) the Organization
Documents of such Obligor, certified as being true and complete.  The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from such party to the
contrary;

 

(ii)           certificates with respect to the existence, qualification and
good standing of EXLP, the Borrower and each other Obligor issued by the
appropriate state agencies in the jurisdiction of organization of such Obligor;

 

56

--------------------------------------------------------------------------------


 

(iii)          a compliance certificate which shall be substantially in the form
of Exhibit D-1, duly and properly executed by a Responsible Officer of the
Borrower and dated as of the Effective Date;

 

(iv)          counterparts of this Agreement signed on behalf of each party
hereto (in such number as may be reasonably requested by the Administrative
Agent);

 

(v)           the Notes duly completed and executed for each Lender that has
requested a Note at least one Business Day prior to the Effective Date;

 

(vi)          the Security Instruments described on Exhibit F, duly completed
and executed in sufficient number of counterparts for recording, if necessary;

 

(vii)         an opinion of Baker Botts L.L.P., special counsel to the Obligors,
in form and substance reasonably satisfactory to the Administrative Agent, as to
such matters incident to the Transactions herein contemplated as the
Administrative Agent may reasonably request;

 

(viii)        (A) a summary of insurance coverage of EXLP and its Restricted
Subsidiaries evidencing that they are carrying insurance in accordance with
Section 7.18, (B) certificates with respect to the insurance carried by EXLP and
its Restricted Subsidiaries evidencing that the Administrative Agent has been
named as an additional insured pursuant to Section 8.03(b) and (C) a Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
any real property Collateral subject to a Mortgage on which a building or a
mobile home is located;

 

(ix)          copies of Requests for Information or Copies (Form UCC-11) or
equivalent commercially obtained reports, listing all effective financing
statements which name any Obligor (under their present names and any previous
names maintained within the previous five years) as debtor and which are filed
in all jurisdictions in which such Obligors are organized, together with copies
of such financing statements;

 

(x)           a Borrowing Request in the form of Exhibit B with respect to any
Borrowings to be made on the Effective Date, duly completed and executed by the
Borrower; and

 

(xi)          a Letter of Credit Agreement pertaining to each new Letter of
Credit to be issued on the Effective Date, if any, duly completed and executed
by the Borrower.

 

(b)           The Borrower shall have paid (i) to the Administrative Agent and
the Lenders all fees payable to them on or prior to the Effective Date pursuant
to Section 3.05(c) and the Fee Letter, (ii) to the Lenders all fees otherwise
agreed upon by such parties to be paid to the Lenders on or prior to the
Effective Date, and (iii) to the extent Borrower has received an invoice at or
before 12:00 p.m., Eastern time, one Business Day prior to the Effective Date,
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
pursuant to Section 12.03 or any other Loan Document (including, without
limitation, reasonable legal fees and expenses and recording taxes and fees).

 

57

--------------------------------------------------------------------------------


 

(c)           Except as set forth on Schedule 6.01(c), all Property in which the
Administrative Agent shall, at such time, be entitled to have a Lien pursuant to
this Agreement or any Security Instrument shall have been physically delivered
to the possession of the Administrative Agent or any bailee accepted by the
Administrative Agent to the extent that such possession is necessary for the
purpose of perfecting the Administrative Agent’s Lien in such Collateral.

 

(d)           Each document (including any Uniform Commercial Code financing
statement) required by this Agreement or under law or reasonably requested by
the Administrative Agent to be filed, registered or recorded in order to create
in favor of the Administrative Agent, for the benefit of the Lenders, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than Permitted Liens), shall be in proper form for
filing, registration or recordation.

 

(e)           The Administrative Agent shall have received evidence that the
Existing ABS Facility has been terminated and that the Liens securing the
Existing ABS Facility have been released (which termination and release may be
contemporaneous with the satisfaction of the conditions under this Section and
the application of proceeds of any Borrowings to occur on the Effective Date).

 

(f)            The Administrative Agent shall have received such other documents
as the Administrative Agent or any Lender or special counsel to the
Administrative Agent may reasonably request.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 2:00 p.m., Eastern time, on November
30, 2010 (and, in the event such conditions are not so satisfied or waived, the
Aggregate Commitments shall terminate at such time).

 

Section 6.02          Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing (including the initial funding), and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

 

(a)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

(b)           On the date of the initial funding, the representations and
warranties of the Obligors set forth in this Agreement and in the other Loan
Documents shall be true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of the initial funding, such representations
and warranties shall continue to be true and correct as of such specified
earlier date.

 

(c)           Except for the initial funding, the representations and warranties
of the Obligors set forth in this Agreement and in the other Loan Documents
shall be true and correct in all

 

58

--------------------------------------------------------------------------------


 

material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that is already qualified or
modified by materiality in the text thereof) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date.

 

(d)                                 The receipt by the Administrative Agent of a
Borrowing Request in accordance with Section 2.03 or a request for the issuance,
amendment, renewal or extension of a Letter of Credit, as applicable, in
accordance with Section 2.07, as applicable.

 

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) and 6.02(b) or 6.02(c), as applicable.

 

ARTICLE VII
Representations and Warranties

 

Each of EXLP, the Borrower and each Guarantor by its execution of a Guaranty
Agreement, represents and warrants with respect to itself, as applicable, to the
Administrative Agent, the Issuing Banks and the Lenders as follows:

 

Section 7.01                             Legal Existence.  Such Obligor and each
of its Significant Domestic Subsidiaries:  (a) is a legal entity duly organized,
legally existing and in good standing (if applicable) under the laws of the
jurisdiction of its current organization, except as permitted by Section 9.06;
(b) has all requisite power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (c) is qualified
to do business in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary and where failure so to
qualify would reasonably be expected to result in a Material Adverse Effect.

 

Section 7.02                             Financial Condition.  Since
December 31, 2009, no change, event, development or circumstance has occurred or
shall then exist that has had a Material Adverse Effect.

 

Section 7.03                             Litigation.  Except as disclosed to the
Lenders in Schedule 7.03 hereto, at the Effective Date there is no litigation,
legal, administrative or arbitral proceeding, investigation or other action of
any nature pending against or, to its knowledge, threatened against or affecting
it or any of its Subsidiaries as to which there is a reasonable likelihood of
any judgment or liability against it or any of its Subsidiaries which would
reasonably be expected to have a Material Adverse Effect.  No litigation is
pending or, to its knowledge, threatened which enjoins, prohibits or restrains
or, with respect to any threatened litigation, seeks to enjoin, prohibit or
restrain, the making or repayment of any Loan, the issuance, amendment, renewal,
or extension of any Letter of Credit or the reimbursement of disbursements under
any Letter of Credit or the

 

59

--------------------------------------------------------------------------------


 

consummation of the Transactions contemplated by this Agreement or any other
Loan Document.

 

Section 7.04                             No Breach.  Neither the execution and
delivery of the Loan Documents to which it or any of its Restricted Subsidiaries
is a party, nor compliance with the terms and provisions hereof, nor the
borrowing of any Loan or the issuance, amendment, renewal or extension of any
Letter of Credit will contravene or result in a breach of, the Organization
Documents of such Obligor or any of its Restricted Subsidiaries, or any
Governmental Requirement or any agreement or instrument to which it or any of
its Restricted Subsidiaries is a party or by which it is bound or to which it or
its Properties are subject (other than any agreement or instrument the
contravention of which or breach of which could not reasonably be expected to be
materially adverse to any Secured Party), or constitute a default under any such
agreement or instrument, or result in the creation or imposition of any Lien
upon any of the revenues or assets of it or any of its Restricted Subsidiaries
pursuant to the terms of any such agreement or instrument, other than the Liens
created by the Loan Documents.

 

Section 7.05                             Authority.  Such Obligor and each of
its Restricted Subsidiaries has all necessary power and authority to execute,
deliver and perform its obligations under the Loan Documents to which it is a
party; and the execution, delivery and performance by such Obligor and each of
its Restricted Subsidiaries of the Loan Documents to which it is a party have
been duly authorized by all necessary action on its part; and the Loan Documents
to which each Obligor and each of its Restricted Subsidiaries is a party
constitute the legal, valid and binding obligations of such Obligor and each of
its Restricted Subsidiaries, enforceable against such Obligor and each of its
Restricted Subsidiaries in accordance with their terms, except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

Section 7.06                             Approvals.  No authorizations,
approvals or consents of, and no filings or registrations with, any Governmental
Authority are necessary for the execution, delivery or performance by such
Obligor or any of its Restricted Subsidiaries of the Loan Documents to which it
is a party, for the borrowing of any Loan or the issuance, amendment, renewal or
extension of a Letter of Credit hereunder, or for the validity or enforceability
of any of the Loan Documents, except for those that have been obtained or made
and are in effect and except for the recording and filing of the Security
Instruments as required by this Agreement.

 

Section 7.07                             Use of Loans and Letters of Credit. 
The Borrower will use the proceeds of the Loans and Letters of Credit for
refinancing the Existing Credit Agreement, refinancing the Existing ABS
Facility, terminating certain interest rate Hedging Agreements, paying fees and
expenses in connection with the foregoing and this Agreement, for acquisitions
permitted hereunder, to repay debt which is assumed and paid in connection with
such acquisitions, to pay permitted distributions, and for working capital and
other general corporate purposes not in contravention of any Governmental
Requirement or of any Loan Document. The Borrower will use the proceeds of any
Term Loans provided in connection with any additional Term Commitments under
Section 2.06(c) as required in the applicable Term Loan Assumption Agreement.
The Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying margin stock (within the meaning
of Regulation T, U or X of the Board of

 

60

--------------------------------------------------------------------------------


 

Governors of the Federal Reserve System), and no part of the proceeds of any
Loan hereunder will be used to buy or carry any margin stock (other than units
of EXLP).

 

Section 7.08                             ERISA.  No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.  The present
value of all projected benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 158) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $500,000 the fair market value of
the assets of such Plan, and the present value of all projected benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 158) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of all such underfunded
Plans.

 

Section 7.09                             Taxes.  Except as set forth in
Schedule 7.09, (a) such Obligor and its Domestic Subsidiaries have filed all
United States Federal income tax returns and have paid all Taxes due pursuant to
such returns except (i) such Taxes as are being contested in good faith by
appropriate proceedings and for which such Obligor has set aside on its books
adequate reserves in accordance with GAAP or (ii) where failure to file such tax
returns and pay such Taxes would not result in a liability in excess of
$5,000,000 in the aggregate and (b) such Obligor and its Domestic Subsidiaries
have filed all tax returns which are required to be filed by them (other than
those described in clause (a) above) and have paid all Taxes due pursuant to
such returns or pursuant to any assessment received by it or any of its Domestic
Subsidiaries, except (i) such Taxes as are being contested in good faith by
appropriate proceedings and for which such Obligor has set aside on its books
adequate reserves in accordance with GAAP or (ii) where failure to file such tax
returns and pay such Taxes would not reasonably be expected to result in a
Material Adverse Effect.  The charges, accruals and reserves on the books of
each Obligor and its Domestic Subsidiaries in respect of Taxes and other
governmental charges are, in the opinion of such Obligor, adequate.  No tax lien
has been filed (except for liens for current period taxes not yet due and
payable) and, to the knowledge of such Obligor, no claim for the collection or
assessment of Taxes is being asserted which, if determined adversely to such
Obligor, would result in a Material Adverse Effect.

 

Section 7.10                             Titles, Etc.

 

(a)                                 Except as set forth in Schedule 7.10, such
Obligor and its Restricted Subsidiaries have good and marketable title to their
material Properties, (i) except in cases where the failure to have said good and
marketable title would not reasonably be expected to result in a Material
Adverse Effect and (ii) free and clear of all Liens, except Permitted Liens.

 

(b)                                 All leases and agreements necessary for the
conduct of the business of such Obligor and its Restricted Subsidiaries are
valid and subsisting and in full force and effect except as would not reasonably
be expected to result in a Material Adverse Effect, and there exists no default,
or event or circumstance which with the giving of notice or the passage of time
or both would give rise to a default, under any such lease or agreement which
would reasonably be expected to result in a Material Adverse Effect.

 

61

--------------------------------------------------------------------------------


 

Section 7.11                             No Material Misstatements.  No written
information, statement, exhibit, certificate, document or report (other than
projections) furnished to the Administrative Agent and the Lenders (or any of
them) by such Obligor or any of its Restricted Subsidiaries in connection with
the negotiation of this Agreement, including the Information Memorandum, or
delivered hereunder (as modified or supplemented by other information so
furnished), when taken as a whole with all other written information,
statements, exhibits, certificates, documents and reports so furnished or
delivered, contains any material misstatement of fact or omits to state a
material fact necessary to make the statements contained therein not materially
misleading in the light of the circumstances in which made.  To the knowledge of
such Obligor, there is no fact peculiar to such Obligor or any of its Restricted
Subsidiaries which has a Material Adverse Effect and which has not been set
forth in this Agreement or the other documents, certificates and statements
furnished to the Administrative Agent by or on behalf of such Obligor or any of
its Restricted Subsidiaries or otherwise prior to, or on, the Effective Date in
connection with the Transactions contemplated hereby.  The financial projections
concerning EXLP and its Restricted Subsidiaries that have been made available to
the Administrative Agent and the Lenders (or any of them) by such Obligor or any
of its Restricted Subsidiaries pursuant hereto or any other Loan Document have
been prepared in good faith based upon assumptions believed by EXLP to be
reasonable at the time made, it being understood that such projections are
subject to significant uncertainties, many of which are beyond EXLP’s control,
and actual results may vary materially from the projections.

 

Section 7.12                             Investment Company Act.  Neither EXLP
nor any of its Subsidiaries is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

 

Section 7.13                             Subsidiaries.  As of the Effective
Date, (a) except as set forth in Schedule 7.13, EXLP has no Subsidiaries and
(b) all Subsidiaries listed on Schedule 7.13 are Restricted Subsidiaries.

 

Section 7.14                             Location of Business and Offices.  The
Borrower’s principal place of business and chief executive office is located at
the addresses stated on its signature page of this Agreement (or as set forth in
a notice delivered to the Administrative Agent in writing pursuant to
Section 12.01).

 

Section 7.15                             Defaults.  Neither such Obligor nor any
of its Restricted Subsidiaries is in material default under, nor has any event
or circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a material default
under, any material agreement or instrument to which such Obligor or any of its
Restricted Subsidiaries is a party or by which such Obligor or any of its
Restricted Subsidiaries is bound, which default would reasonably be expected to
result in a Material Adverse Effect.  No Default hereunder has occurred and is
continuing.

 

Section 7.16                             Environmental Matters.  Except (a) as
provided in a notice to all Lenders or (b) as would not reasonably be expected
to result in a Material Adverse Effect:

 

(i)                                     Neither any Property of such Obligor or
any of its Subsidiaries nor the operations conducted thereon violate any order
or requirement of any court or Governmental Authority or any Environmental Laws;

 

62

--------------------------------------------------------------------------------


 

(ii)                                  Without limitation of clause (i) above, no
Property of such Obligor or any of its Subsidiaries nor the operations currently
conducted thereon or, to the best of its knowledge, by any prior owner or
operator of such Property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority concerning
compliance with Environmental Laws or to any remedial obligations under
Environmental Laws;

 

(iii)                               All notices, permits, licenses or similar
authorizations, if any, required by Environmental Laws to be obtained or filed
by such Obligor or any of its Subsidiaries in connection with the operation or
use of any and all Property of such Obligor or such Subsidiaries, including past
or present treatment, storage, disposal or release of a hazardous substance or
solid waste into the environment, have been duly obtained or filed, and it and
each of its Subsidiaries are in compliance with the terms and conditions of all
such notices, permits, licenses and similar authorizations;

 

(iv)                              To the best of its knowledge, all hazardous
substances, solid waste, and oil and gas exploration and production wastes, if
any, generated at any and all Property of such Obligor or any of its
Subsidiaries have in the past been transported, treated and disposed of in
accordance with Environmental Laws and all such transport carriers and treatment
and disposal facilities have been and are operating in compliance with
Environmental Laws, and are not the subject of any existing, pending or
threatened action, investigation or inquiry by any Governmental Authority in
connection with any Environmental Laws;

 

(v)                                 To the best of its knowledge, except in
compliance with Environmental Laws, no hazardous substances, solid waste, or oil
and gas exploration and production wastes, have been disposed of or otherwise
released and there has been no threatened release of any hazardous substances on
or to any Property of such Obligor or any of its Subsidiaries;

 

(vi)                              To the extent applicable, all Property of such
Obligor and each of its Subsidiaries currently satisfies all design, operation,
and equipment requirements imposed by the OPA or scheduled as of the Effective
Date to be imposed by OPA during the term of this Agreement, and it does not
have any reason to believe that such Property, to the extent subject to OPA,
will not be able to maintain compliance with the OPA requirements during the
term of this Agreement; and

 

(vii)                           Neither such Obligor nor any of its Subsidiaries
has any known contingent liability under Environmental Laws in connection with
any release or threatened release of any oil, hazardous substance or solid waste
into the environment.

 

Section 7.17                             Compliance with Laws.  Neither such
Obligor nor any of its Subsidiaries has violated any Governmental Requirement or
failed to obtain any license, permit, franchise or other governmental
authorization necessary for the ownership of any of its Properties or the
conduct of its business, which violation or failure would (in the event such
violation or failure were asserted by any Person through appropriate action)
reasonably be expected to result in a Material Adverse Effect.

 

Section 7.18                             Insurance.  Such Obligor has, and has
caused all of its Restricted Subsidiaries to have, insurance policies sufficient
for compliance by each of them with all

 

63

--------------------------------------------------------------------------------


 

applicable requirements of law and of all agreements to which such Obligor or
any of its Restricted Subsidiaries is a party, except where non-compliance
therewith would not reasonably be expected to result in a Material Adverse
Effect; such policies are valid, outstanding and enforceable policies and
provide insurance coverage in at least such amounts and against at least such
risks (but including in any event public liability) as are usually insured
against in the same general area by companies engaged in the same or a similar
business for the assets and operations of the Obligors and their Restricted
Subsidiaries.  The Administrative Agent and the Lenders have been named as
additional insureds in respect of such liability insurance policies, and the
Administrative Agent has been named as loss payee with respect to property loss
insurance, to the extent any of the Obligors or their Restricted Subsidiaries
have property loss insurance.  For the avoidance of doubt, unless an Event of
Default has occurred and is continuing, any property loss insurance proceeds
received by the Administrative Agent in its capacity as “loss payee” under the
property loss insurance policies of any of the Obligors or their Restricted
Subsidiaries shall be remitted to such Obligor or the applicable Restricted
Subsidiary.

 

Section 7.19                             Hedging Agreements.  Schedule 7.19 sets
forth, as of the Effective Date, a true and complete list of all Hedging
Agreements (including commodity price swap agreements, forward agreements or
contracts of sale which provide for prepayment for deferred shipment or delivery
of oil, gas or other commodities) of such Obligor and each of its Restricted
Subsidiaries, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value thereof as of the last day of the immediately preceding calendar month,
all credit support agreements relating thereto (including any margin required or
supplied), and the counterparty to each such agreement.  The Borrower is an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder.

 

Section 7.20                             Restriction on Liens.  Except as set
forth in Schedule 7.20 or as permitted under Section 9.15, neither such Obligor
nor any of its Restricted Subsidiaries is a party to any agreement or
arrangement (other than this Agreement and the Security Instruments), or subject
to any order, judgment, writ or decree, which restricts or purports to restrict
its ability to grant Liens pursuant to this Agreement and the Security
Instruments to the Administrative Agent, for the benefit of the Secured Parties,
on or in respect of its material Properties.

 

Section 7.21                             Solvency.  Before and after giving
effect to the Transactions contemplated hereby, each Obligor is Solvent.

 

Section 7.22                             Security Instruments.

 

(a)                                 Collateral Agreement.  The provisions of the
Collateral Agreement are effective to create, in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on, and security interest in, all of the Collateral described therein, and
(i) when financing statements and other filings in appropriate form are filed in
the offices specified in the Collateral Agreement and (ii) upon the taking of
possession or control by the Administrative Agent of the Collateral described
therein with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Collateral Agreement), the Liens created by the
Collateral Agreement shall constitute fully perfected first priority Liens on,
and security interests in, all right, title and interest of the

 

64

--------------------------------------------------------------------------------


 

Obligors in such Collateral (other than such Collateral in which a Lien or a
security interest cannot be perfected by filing, possession or control under the
Uniform Commercial Code as in effect at the relevant time in the relevant
jurisdiction), in each case free of all Liens other than Permitted Liens, and
prior and superior to all other Liens other than Permitted Liens; provided that
the representations in this paragraph (a) shall not apply to any Collateral
consisting of Equity Interests in Foreign Subsidiaries.

 

(b)                                 Mortgages.  Each Mortgage is effective to
create, in favor of the Administrative Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of the
Collateral described therein, subject only to Permitted Liens, and when the
Mortgages are filed in the offices specified on Schedule 7.22 (or, in the case
of any Mortgage executed and delivered after the date hereof in accordance with
the provisions of Section 8.05 and Section 8.07, when such Mortgage is filed in
the appropriate offices), the Mortgages shall constitute fully perfected first
priority Liens on, and security interests in, all right, title and interest of
the Obligors in that portion of the Collateral described in such Mortgages
constituting real property and fixtures affixed or attached to such real
property, in each case prior and superior in right to any other person, other
than Permitted Liens.

 

(c)                                  Valid Liens.  Each Security Instrument
delivered pursuant to Section 8.05 or Section 8.07, upon execution and delivery
thereof, is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, all of the Collateral described therein, and (i) when
financing statements and other filings in appropriate form are filed or recorded
in the appropriate offices as are required by such Security Instrument, and
(ii) upon the taking of possession or control by the Administrative Agent of the
Collateral described therein with respect to which a security interest may be
perfected only by possession or control, the Liens created by such Security
Instrument will constitute fully perfected first priority Liens on, and security
interests in, all right, title and interest of the Obligors that are parties to
such Security Instrument in such Collateral (other than such Collateral in which
a Lien or security interest cannot be perfected by filing, possession or control
under the Uniform Commercial Code as in effect at the relevant time in the
relevant jurisdiction), in each case free of all Liens other than Permitted
Liens; provided that the representations in this paragraph (c) shall not apply
to any Collateral consisting of Equity Interests in Foreign Subsidiaries.

 

ARTICLE VIII
Affirmative Covenants

 

Each of EXLP and the Borrower and each Guarantor by its execution of a Guaranty
Agreement covenants and agrees that, until all of the Commitments have expired
or been terminated and all Loans hereunder, all interest thereon and all other
amounts payable by the Borrower hereunder have been paid in full (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made at the time of determination) and all Letters of
Credit have expired or terminated (unless cash collateralized in accordance with
Section 2.07(a)):

 

Section 8.01                             Reporting Requirements.  The EXLP shall
deliver, or shall cause to be delivered, to the Administrative Agent:

 

65

--------------------------------------------------------------------------------


 

(a)                                 Financial Statements.  (i) Within 30 days
after the same is required to be filed with the SEC or any successor agency (but
in any event within 90 days of the end of each fiscal year of EXLP), a copy of
each annual report and any amendment to any annual report filed by EXLP with the
SEC or any successor agency pursuant to Section 13 or 15(d) of the Exchange Act
(currently Form 10-K), as the same may be amended from time to time, (ii) within
30 days after the same is required to be filed by EXLP with the SEC or any
successor agency (but in any event within 60 days after the end of each of the
first three fiscal quarters of EXLP), a copy of each quarterly report and any
amendment to any quarterly report filed by EXLP with the SEC or any successor
agency pursuant to Section 13 or 15(d) of the Exchange Act (currently
Form 10-Q), as the same may be amended from time to time, and (iii) promptly
after the same become publicly available, but in any event within 15 days
following the date the same are required to be filed with the SEC, all other
reports, notices, proxy statements or other documents that are distributed by
EXLP to its unitholders generally and all regular and periodic final reports
(including, without limitation, reports on Form 8-K) filed by EXLP with the SEC,
which are publicly available; provided, however, that EXLP shall be deemed to
have furnished the information required by this Section 8.01(a) if EXLP shall
have timely made the same available on “EDGAR” (or any successor thereto) and/or
on its home page on the worldwide web (at the date of this Agreement located at
http://www.exterran.com/); provided further, however, that if the Administrative
Agent is unable to access EDGAR (or any successor thereto) or EXLP’s home
page on the worldwide web, EXLP agrees to provide the Administrative Agent with
paper copies of the information required to be furnished pursuant to this
Section 8.01(a) promptly following notice from the Administrative Agent.

 

(b)                                 Budget.  Within 90 days following the end of
each fiscal year of EXLP, a copy of the operating budget and capital budget of
EXLP and its Restricted Subsidiaries prepared on a consolidated basis for the
succeeding fiscal year.

 

(c)                                  Notice of Default, Etc.  Promptly after a
Responsible Officer of EXLP or the Borrower obtains knowledge that any Default
or Material Adverse Effect has occurred, a notice of such Default or Material
Adverse Effect, describing the same in reasonable detail and the action EXLP or
the Borrower proposes to take with respect thereto.

 

(d)                                 Management Letters.  Promptly after the
receipt thereof by EXLP, the Borrower or any Significant Domestic Subsidiary, a
copy of any “management letter” addressed to the board of directors of EXLP, the
Borrower or such Significant Domestic Subsidiary from EXLP’s certified public
accountants.

 

(e)                                  Other Matters.  From time to time such
other information regarding the business, affairs or financial condition of
EXLP, the Borrower or any Significant Domestic Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA) as the Administrative Agent may reasonably
request.

 

(f)                                   Labor Disputes.  Promptly upon becoming
aware of any labor dispute which would reasonably be expected to result in a
Material Adverse Effect, a notice of such dispute describing such dispute in
detail and the action the Borrower proposes to take with respect thereto.

 

66

--------------------------------------------------------------------------------


 

(g)                                  Compliance Certificate.  The Borrower,
within ten (10) Business Days of any delivery or deemed delivery of any annual
report or quarterly report on or after December 31, 2010 pursuant to paragraph
(a) above, will furnish to the Administrative Agent (i) a certificate
substantially in the form of Exhibit D-2 executed by a Responsible Officer of
the Borrower (A) certifying as to the matters set forth therein and stating that
no Default has occurred and is continuing as of the date thereof (or, if any
Default has occurred and is continuing as of the date thereof, describing the
same in reasonable detail) and (B) setting forth in reasonable detail the
computations necessary to determine whether EXLP is in compliance with
Section 9.10(a), (b) and (c), as applicable, as of the end of the most recently
ended fiscal quarter or fiscal year, as applicable; and (ii) a report, in form
and substance satisfactory to the Administrative Agent, setting forth as of the
date of such certificate a true and complete list of all Hedging Agreements
(including commodity price swap agreements, forward agreements or contracts of
sale which provide for prepayment for deferred shipment or delivery of oil, gas
or other commodities) to which any Obligor or any of its Restricted Subsidiaries
is a party, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value therefor, any new credit support agreements relating thereto not listed in
Schedule 7.19, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

 

(h)                                 Consolidating Financials.  If, for any
Testing Period, the EBITDA of all Unrestricted Subsidiaries for such Testing
Period would represent greater than 5% of the EBITDA of EXLP and its
Consolidated Subsidiaries for such Testing Period, EXLP shall deliver, within 90
days after the end of each fiscal year of EXLP and within 60 days after the end
of each of the first three fiscal quarters of EXLP, a consolidating balance
sheet as of the last day of the most recently ended fiscal quarter and an income
statement for the most recently ended fiscal quarter with respect to its
Unrestricted Subsidiaries, if any.

 

Section 8.02                             Litigation.  Such Obligor shall
promptly give to the Administrative Agent notice of any litigation or
governmental investigation or proceeding pending against it or any of its
Subsidiaries which would reasonably be expected to result in a Material Adverse
Effect.

 

Section 8.03                             Maintenance, Etc.

 

(a)                                 Generally.  Except as otherwise permitted by
Section 9.06, such Obligor shall, and shall cause each of its Significant
Domestic Subsidiaries to: (i) preserve and maintain its legal entity existence;
(ii) preserve and maintain all of its material rights, privileges, franchises,
patents, trademarks, copyrights and licenses unless the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; (iii) comply
with all Governmental Requirements if the failure to comply with such
requirements will have a Material Adverse Effect; (iv) pay and discharge all
Taxes, assessments and governmental charges or levies imposed on it or on its
income or profits or on any of its Property prior to the date on which penalties
attach thereto, except for (A) any such Tax, assessment, charge or levy the
payment of which is being contested in good faith and by proper proceedings and
against which adequate reserves are being maintained in accordance with GAAP and
(B) any such Tax, assessment, charge or levy, the nonpayment of which could not
reasonably be expected to result in a Material Adverse Effect; and (v) upon
reasonable notice and to the extent reasonably requested by the Administrative
Agent, permit representatives of the Administrative Agent, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect its

 

67

--------------------------------------------------------------------------------


 

Properties, and to discuss its business and affairs with its officers.  EXLP
shall keep its books of record and account and the books of record and account
of its Consolidated Subsidiaries in accordance with GAAP.

 

(b)                                 Proof of Insurance.  Each of the Borrower
and EXLP shall, and shall cause each of its Significant Domestic Subsidiaries
to, maintain, with financially sound and reputable insurance companies,
insurance policies which (i) are sufficient for compliance with all applicable
requirements of law and of all agreements to which it is a party, except where
non-compliance therewith would not reasonably be expected to result in a
Material Adverse Effect; (ii) are valid, outstanding and enforceable policies;
and (iii) provide insurance coverage in at least such amounts and against at
least such risks (but including in any event public liability) as are usually
insured against in the same general area by companies engaged in the same or a
similar business for the assets and operations of the Borrower, EXLP and each
Significant Domestic Subsidiary.  Within 90 days of the end of each fiscal year,
EXLP will furnish or cause to be furnished to the Administrative Agent a
certificate of insurance coverage from the insurer in form and substance
satisfactory to the Administrative Agent and, if requested, will furnish the
Administrative Agent copies of the applicable policies.  Any insurance policy or
policies insuring any of the Collateral shall be endorsed in favor of and made
payable to the Administrative Agent (including by naming the Administrative
Agent as “additional insured” and “loss payee”, as applicable) and shall provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.  With respect to each portion of real
property Collateral that is subject to a Mortgage on which a building or mobile
home is located, EXLP will, and will cause each Restricted Subsidiary to, obtain
flood insurance in such total amount as the Administrative Agent or the Majority
Lenders may from time to time reasonably require, if at any time the area in
which any such building or mobile home is located is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

 

(c)                                  Operation of Properties.  Such Obligor
will, and will cause each of its Restricted Subsidiaries to, operate its
Properties or cause such Properties to be operated in a careful and efficient
manner (i) in compliance with the practices of the industry, (ii) in compliance
with all applicable contracts and agreements and (iii) in compliance in all
material respects with all Governmental Requirements, except in each case where
the noncompliance therewith would not reasonably be expected to result in a
Material Adverse Effect.

 

Section 8.04                             Environmental Matters.

 

(a)                                 Establishment of Procedures.  Such Obligor
will, and will cause each of its Subsidiaries to, establish and implement such
procedures as may be reasonably necessary to assure that any failure of the
following does not have a Material Adverse Effect:  (i) all Property of it and
its Subsidiaries and the operations conducted thereon and other activities of it
and its Subsidiaries are in compliance with and do not violate the requirements
of any Environmental Laws, (ii) no oil, hazardous substances or solid wastes are
disposed of or otherwise released on or to any Property owned by any such party
except in compliance with Environmental Laws and (iii) no hazardous substance
will be released on or to any such Property in a quantity equal to or exceeding
that quantity which requires reporting pursuant to Section 103 of CERCLA.

 

68

--------------------------------------------------------------------------------


 

(b)                                 Notice of Action.  Such Obligor will
promptly notify the Administrative Agent in writing of any threatened action,
investigation or inquiry by any Governmental Authority of which any of its
Responsible Officers has knowledge in connection with any Environmental Laws if
such action, investigation or inquiry would reasonably be expected to result in
a Material Adverse Effect.

 

Section 8.05                             Further Assurances.  Upon the
reasonable request of the Administrative Agent, such Obligor will, and will
cause each of its Restricted Subsidiaries to, cure promptly any defects in the
creation and issuance of the Notes and the execution and delivery of the
Security Instruments and this Agreement.  Upon the reasonable request of the
Administrative Agent, each of the Borrower and EXLP, at its expense will, and
will cause each of its Restricted Subsidiaries to, promptly execute and deliver
to the Administrative Agent all such other documents, agreements and instruments
to comply with or accomplish the covenants and agreements of any of the Obligors
in the Security Instruments and this Agreement, or to further evidence and more
fully describe the collateral intended as security for the Notes, or to correct
any omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be reasonably necessary or appropriate in connection
therewith.

 

Section 8.06                             Performance of Obligations under Loan
Documents.  The Borrower will pay the Loans and the Notes according to the
reading, tenor and effect thereof; and EXLP will and will cause each of its
Subsidiaries to do and perform every act and discharge all of the obligations to
be performed and discharged by them under the Security Instruments and this
Agreement, at the time or times and in the manner specified.

 

Section 8.07                             Collateral and Guarantees.

 

(a)                                 Collateral.

 

(i)                                     EXLP and the Borrower shall, and shall
cause each other Obligor to, grant a Lien pursuant to the Security Instruments
on substantially all of its Property located in the United States now owned or
at any time hereafter acquired by it or any other Obligor, including, without
limitation, all Equipment, Accounts, Chattel Paper, Documents, General
Intangibles, Instruments, and Inventory (as each such term is defined in the
UCC).

 

(ii)                                  Upon the formation or acquisition of any
Significant Domestic Subsidiary or upon any Restricted Subsidiary becoming a
Significant Domestic Subsidiary after the Effective Date, EXLP and the Borrower
shall promptly:

 

(A)                               cause such Significant Domestic Subsidiary to
grant a Lien pursuant to the Security Instruments on substantially all of its
Property located in the United States now owned or at any time hereafter
acquired by it, including, without limitation, all Equipment, Accounts, Chattel
Paper, Documents, General Intangibles, Instruments, and Inventory;

 

(B)                               pledge, or cause the appropriate Person to
pledge, all of the Equity Interests of such Significant Domestic Subsidiary
(and, to the extent certificated, deliver

 

69

--------------------------------------------------------------------------------


 

original stock certificates or other certificates evidencing the capital stock
of such entity, together with an appropriate undated stock power for each
certificate, duly executed in blank by the registered owner thereof);

 

(C)                               cause such Significant Domestic Subsidiary to
grant a Mortgage on any real property owned by such Significant Domestic
Subsidiary; and

 

(D)                               execute and deliver, or cause such Significant
Domestic Subsidiary to execute and deliver, such other additional documents and
certificates as shall reasonably be requested by the Administrative Agent.

 

(iii)                               Upon the formation or acquisition of any
Foreign Subsidiary or any Domestic Subsidiary that is not a Significant Domestic
Subsidiary after the Effective Date, EXLP and the Borrower shall promptly:

 

(A)                               pledge, or cause the appropriate Person to
pledge, (1) 66% of the capital stock of each first tier Foreign Subsidiary that
constitutes a “controlled foreign corporation” (within the meaning of
Section 957 of the Code) (and, to the extent certificated, deliver original
stock certificates or other certificates evidencing 66% of the capital stock of
such entity, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof) and (2) 100%
of the capital stock of each Domestic Subsidiary that is not a Significant
Domestic Subsidiary (and, to the extent certificated, deliver original stock
certificates or other certificates evidencing the capital stock of such entity,
together with an appropriate undated stock power for each certificate duly
executed in blank by the registered owner thereof); and

 

(B)                               execute and deliver, or cause such Foreign
Subsidiary or Domestic Subsidiary, as applicable, to execute and deliver, such
other additional documents and certificates as shall reasonably be requested by
the Administrative Agent.

 

provided that the foregoing clauses (i), (ii) and (iii) shall not require the
creation or perfection of pledges of, security interests in or Mortgages on,
(A) any real property that has a value of less than $7,500,000, (B) any Property
as provided on Schedule 8.07 , (C) the Equity Interests owned by any Obligor or
a Restricted Subsidiary in a Joint Venture to the extent (but only to the
extent) (i) the Organization Documents of such Joint Venture prohibit the
granting of a Lien on such Equity Interests or (ii) such Equity Interests in
such Joint Venture are otherwise pledged as collateral as permitted by
Section 9.02(g), provided however, if any of the foregoing conditions cease to
be in effect for any reason, then the Equity Interests in such Joint Venture
shall automatically be subject to the lien and security interest pursuant to
Section 2.01 of the Collateral Agreement, or (D) any Property that in the
judgment of the Administrative Agent, the cost of creating or perfecting such
pledges, security interests or Mortgages on such Property would be excessive in
view of the benefits to be obtained by the Lenders therefrom, provided further
that EXLP, the Borrower and any Guarantor will have ninety (90) days to perfect
Liens on Property acquired in an acquisition.  EXLP will also deliver a Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each parcel of real property that becomes Collateral subject to a Mortgage
pursuant to this Section 8.07(a) on which a building or a mobile home is
located.  Notwithstanding anything contained in this Section 8.07(a) to the
contrary, if there are no adverse tax consequences to EXLP, to its partners, to
any of its Restricted

 

70

--------------------------------------------------------------------------------


 

Subsidiaries, or to any of its Affiliates, the Collateral described above (and
subject to the same limitations set forth above) will include Property located
in jurisdictions outside the United States, Foreign Subsidiaries will be
included as Guarantors, and all of the Equity Interest of Foreign Subsidiaries
will be pledged.

 

(b)                                 Guarantees; Designation of Significant
Domestic Subsidiaries.  Upon the formation or acquisition of any Significant
Domestic Subsidiary or upon any Restricted Subsidiary becoming a Significant
Domestic Subsidiary, such Significant Domestic Subsidiary shall (i) within
ninety (90) days from its creation or acquisition, with respect to any newly
created or acquired Significant Domestic Subsidiary or (ii) within thirty (30)
days after the delivery of the financial statements required to be delivered for
the most recently ended fiscal year pursuant to Section 8.01(a), with respect to
any Subsidiary becoming a Significant Domestic Subsidiary, guarantee the
Indebtedness pursuant to the execution and delivery of the Guaranty Agreement or
a supplement to the Guaranty Agreement, as applicable.  If, in the aggregate,
the EBITDA of the Wholly-Owned Domestic Subsidiaries that are not Significant
Domestic Subsidiaries and Guarantors exceeds ten percent (10%) of the EBITDA of
the EXLP Group as of the last day of the most recently ended fiscal quarter of
EXLP, then EXLP shall, within ten (10) days of delivery of the financial
statements required to be delivered for such fiscal quarter pursuant to
Section 8.01(a), designate as many of such Wholly-Owned Domestic Subsidiaries
and Significant Domestic Subsidiaries as Guarantors as is necessary to ensure
that the EBITDA of the Wholly-Owned Domestic Subsidiaries that are not
Significant Domestic Subsidiaries and Guarantors does not exceed ten percent
(10%) of the EBITDA of the EXLP Group.  If EXLP shall fail to designate such
Wholly-Owned Subsidiaries as Significant Domestic Subsidiaries and Guarantors,
then Wholly-Owned Domestic Subsidiaries that are not Significant Domestic
Subsidiaries and Guarantors or deemed Significant Domestic Subsidiaries and
Guarantors shall automatically be deemed to be Significant Domestic Subsidiaries
and Guarantors in descending order based on such Wholly-Owned Domestic
Subsidiary’s EBITDA until the aggregate EBITDA of the Wholly-Owned Domestic
Subsidiaries that are not Significant Domestic Subsidiaries and Guarantors no
longer exceeds ten percent (10%) of the EBITDA of the EXLP Group.

 

(c)                                  Release of Collateral.  The Borrower and
the Guarantors are hereby authorized by the Administrative Agent and the Lenders
to release any Liens granted by any of the Obligors on any Collateral that is
Transferred in compliance with Sections 9.06, 9.08 and 9.11; provided that the
Lien in favor of the Administrative Agent continues in the proceeds of such
Transfer of such Collateral, or to the extent such Collateral is Transferred to
the Borrower or any Guarantor, such Lien continues in such Collateral.  All
Collateral shall be released from the Liens of the Administrative Agent and the
Secured Parties upon EXLP’s receipt of, and for so long as, EXLP shall have, an
Investment Grade Rating with respect to its Index Debt.  The Administrative
Agent shall execute and deliver to the Borrower all documents and instruments
reasonably requested by the Borrower to further evidence any release, discharge
and termination pursuant to this Section 8.07(c) of the liens, security
interests and other rights in favor of the Administrative Agent in and to the
assets of the Obligors under the Loan Documents.

 

Section 8.08                             Notice of an ERISA Event.  Each of the
Borrower and EXLP will promptly furnish to the Administrative Agent written
notice of the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably

 

71

--------------------------------------------------------------------------------


 

be expected to result in liability to it and its Subsidiaries in an aggregate
amount exceeding $10,000,000.

 

Section 8.09                             Commodity Exchange Act Keepwell
Provisions.  The Borrower hereby guarantees the payment and performance of all
Indebtedness of each Obligor (other than Borrower) and absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time to each Obligor (other than the
Borrower) in order for such Obligor to honor its obligations under its
respective Guaranty Agreement including obligations with respect to Hedging
Agreements (provided, however, that the Borrower shall only be liable under this
Section 8.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.09, or otherwise
under this Agreement or any Loan Document, as it relates to such other Obligors,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of the Borrower under
this Section 8.09 shall remain in full force and effect until all Indebtedness
is paid in full to the Lenders, the Administrative Agent and all other Secured
Parties, and all of the Lenders’ Revolving Commitments and Term Commitments are
terminated. The Borrower intends that this Section 8.09 constitute, and this
Section 8.09 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Obligor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE IX
Negative Covenants

 

Each of EXLP and the Borrower and each Guarantor by its execution of a Guaranty
Agreement covenants and agrees that, until all of the Commitments have expired
or been terminated and all Loans hereunder, all interest thereon and all other
amounts payable by the Borrower hereunder have been paid in full (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made at the time of determination) and all Letters of
Credit have expired or terminated (unless cash collateralized in accordance with
Section 2.07(a)):

 

Section 9.01                             Debt.  Such Obligor will not, nor will
it permit any of its Restricted Subsidiaries to, incur, create, assume or permit
to exist any Debt, except:

 

(a)                                 the Notes and any other Indebtedness and any
guaranty of or suretyship arrangement for the Notes or any other Indebtedness;

 

(b)                                 Debt (including unfunded commitments)
existing on the Effective Date which is disclosed in Schedule 9.01, and any
renewals, extensions, refinancings and modifications (but not increases) thereof
with financial covenants no more restrictive than those existing on the
Effective Date;

 

(c)                                  accounts payable (for the deferred purchase
price of Property or services) from time to time incurred in the ordinary course
of business which, if greater than 90 days past due, (i) are being contested in
good faith by appropriate proceedings if reserves adequate under GAAP shall have
been established therefor or (ii) would not exceed $5,000,000 in the aggregate
outstanding at any time;

 

72

--------------------------------------------------------------------------------


 

(d)                                 Debt under Hedging Agreements which are for
bona fide business purposes and are not speculative;

 

(e)                                  other Debt of EXLP, the Borrower and any
Significant Domestic Subsidiaries; provided that (i) no Default or Event of
Default exists and is continuing before and after giving pro forma effect to the
incurrence of such Debt, (ii) the maturity of such Debt is at least six
(6) months after the Revolving Credit Maturity Date and the Term Loan Maturity
Date, (iii) the Weighted Average Life to Maturity of such Debt is greater than
the number of years (calculated to the nearest one-twelfth) from the date of
incurrence of such Debt to the Revolving Credit Maturity Date and the Term Loan
Maturity Date and (iv) such Debt either (A) has terms substantially similar to
those customary in high-yield debt offerings or (B) does not contain financial
covenants that are materially more restrictive, taken as a whole, than those
contained herein;

 

(f)                                   Debt evidenced by Capital Lease
Obligations and Purchase Money Indebtedness; provided that in no event shall the
aggregate principal amount of Capital Lease Obligations and Purchase Money
Indebtedness permitted by this clause (f) exceed an amount equal to the greater
of (i) $27,500,000 and (ii) five percent (5%) of the Maximum Facility Amount;

 

(g)                                  Debt with respect to surety bonds, appeal
bonds or customs bonds or associated with deposits, bank guarantees, customs,
bids, performance, refund and surety bonds or surety and similar obligations of
EXLP or any of its Restricted Subsidiaries, including guarantees and obligations
of EXLP or any of its Restricted Subsidiaries with respect to letters of credit
supporting such obligations, required in the ordinary course of business or in
connection with the enforcement of rights or claims of EXLP or any of its
Restricted Subsidiaries or in connection with judgments that do not result in a
Default or an Event of Default;

 

(h)                                 Debt for borrowed money assumed by EXLP or
one of its Restricted Subsidiaries, or of a Restricted Subsidiary of EXLP
acquired, pursuant to an acquisition or merger permitted pursuant to the terms
of this Agreement other than from Holdings and its Subsidiaries; provided that
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the aggregate amount of such Debt does not exceed the greater of
(A) $30,000,000 and (B) seven and one-half percent (7.5%) of Consolidated Net
Tangible Assets;

 

(i)                                     Debt for borrowed money assumed by EXLP
or one of its Restricted Subsidiaries, or of a Restricted Subsidiary of EXLP
acquired, pursuant to an asset acquisition from Holdings or one of its
Subsidiaries (other than EXLP and its Subsidiaries);

 

(j)                                    other Debt not to exceed $40,000,000 in
the aggregate;

 

(k)                                 Debt of EXLP or any of its Restricted
Subsidiaries owed to EXLP or any of its Restricted Subsidiaries; provided that
such Debt shall be unsecured and, in the case of such Debt that is owed to a
Restricted Subsidiary that is not an Obligor, subordinated to the Indebtedness
on terms substantially similar to the subordination provisions set forth in the
Guaranty Agreement; and

 

(l)                                     Non-Recourse Foreign Debt of any Foreign
Subsidiary used for such Foreign Subsidiary’s and/or its Foreign Subsidiaries’
working capital and general business purposes.

 

73

--------------------------------------------------------------------------------


 

Section 9.02                             Liens.  No Obligor will, nor will it
permit any of its Restricted Subsidiaries to, create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except (herein referred to as “Permitted Liens”):

 

(a)                                 Liens arising under the Security Instruments
securing the payment of any Indebtedness;

 

(b)                                 Liens disclosed in Schedule 9.02;

 

(c)                                  Excepted Liens;

 

(d)                                 Liens relating to Debt permitted under
Sections 9.01(e), (g), (h) or (j), provided that the aggregate amount of Debt
secured by such Liens shall not exceed in the aggregate ten percent (10%) of
Consolidated Net Tangible Assets; provided further that with respect to Liens
securing Debt permitted under Section 9.01(h): (1) such Liens do not extend to
or cover any Property other than the Property that secured such Debt prior to
the time of the applicable acquisition or merger and (2) the aggregate amount of
Debt secured by such Liens does not exceed the greater of (A) $30,000,000 and
(B) seven and one-half percent (7.5%) of Consolidated Net Tangible Assets;
provided further that no such Liens shall encumber Equity Interests in Joint
Ventures owned by an Obligor or any Restricted Subsidiary.

 

(e)                                  Liens securing Capital Lease Obligations
and Purchase Money Indebtedness described in Section 9.01(f); provided that such
Liens may only encumber the Property under lease or acquired, constructed or
improved;

 

(f)                                   Liens on assets of Foreign Subsidiaries
under Foreign Credit Facilities; and

 

(g)                                  Liens on Equity Interests in a Joint
Venture owned by an Obligor or a Restricted Subsidiary to secure Joint Venture
Obligations.

 

Section 9.03                             Investments.  No Obligor will, nor will
it permit any of its Restricted Subsidiaries to, make any Investments in any
Person, except that, the foregoing restriction shall not apply to:

 

(a)                                 Investments in connection with any
acquisition of wholly owned assets, business units or companies; provided,
however, that (A) such acquisition shall not be a hostile take over of a company
and (B) both immediately before and immediately after giving pro forma effect to
such acquisition and the Debt incurred to make such acquisition, no Default or
Event of Default shall exist and be continuing;

 

(b)                                 Investments reflected in the audited
financial statements as of and for the fiscal year ending December 31, 2009 or
which are disclosed to the Lenders in Schedule 9.03;

 

(c)                                  accounts receivable and notes receivable
arising in the ordinary course of business, and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

74

--------------------------------------------------------------------------------


 

(d)                                 direct obligations of the United States,
Canada or any agency thereof, or obligations guaranteed by the United States,
Canada or any agency thereof, in each case maturing within one year from the
date of creation thereof;

 

(e)                                  commercial paper maturing within one year
from the date of creation thereof rated no lower than A2 or P2 as such rating is
set forth by S&P or Moody’s, respectively;

 

(f)                                   deposits maturing within one year from the
date of creation thereof with, including certificates of deposit, banker’s
acceptances and time deposits issued by, any Lender or any office located in the
United States of any other bank or trust company which is organized under the
laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000.00 (as of the date of such
Lender’s or bank or trust company’s most recent financial reports) and has a
short term deposit rating of no lower than A2 or P2, as such rating is set forth
from time to time by S&P or Moody’s, respectively;

 

(g)                                  fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(d) above and entered into with a financial institution satisfying the criteria
described in clause (f) above;

 

(h)                                 deposits in money market funds which invest
95% or more of its funds in Investments described in Sections 9.03(d),
9.03(e) or 9.03(f);

 

(i)                                     Investments by EXLP or by any of its
Restricted Subsidiaries in any Restricted Subsidiary or in EXLP;

 

(j)                                    Investments otherwise permitted by
Sections 9.01;

 

(k)                                 other Investments not to exceed in the
aggregate an amount equal to the greater of (i) $10,000,000 and (ii) two and
one-half percent (2.5%) of Consolidated Net Tangible Assets; provided that, with
respect to each Investment made pursuant to this clause (k), no Event of Default
shall have occurred and be continuing immediately before or immediately after
such Investment is made;

 

(l)                                     Investments in Unrestricted Subsidiaries
not to exceed in the aggregate an amount equal to the greater of (i) $60,000,000
and (ii) fifteen (15%) of Consolidated Net Tangible Assets; provided that, with
respect to each Investment made pursuant to this clause (l), no Event of Default
shall have occurred and be continuing immediately before or immediately after
such Investment is made; and

 

(m)                             Investments made by an Obligor or any Restricted
Subsidiary in Joint Ventures in an aggregate amount not to exceed $25,000,000
during the existence of this Agreement.

 

Section 9.04                             Dividends, Distributions and
Redemptions.  EXLP will not declare or pay any dividend, purchase, redeem or
otherwise acquire for value any of its Equity Interests now or hereafter
outstanding, return any capital to its unitholders or other holders of its
Equity Interests or make any distribution of its assets to its unitholders or
such other holders; except that (i) so long as there shall exist no Default or
Event of Default (both before and after giving effect to the payment thereof),
EXLP will be permitted to make distributions as set forth in the EXLP

 

75

--------------------------------------------------------------------------------


 

Partnership Agreement, (ii) EXLP may purchase, redeem or otherwise acquire for
value any of its Equity Interests held by any current or former officers,
directors or employees of EXLP, any of the Restricted Subsidiaries or any of
their respective Affiliates in connection with the exercise or vesting of any
equity compensation (including, without limitation, stock options, restricted
stock and phantom stock) in order to satisfy any tax withholding obligation with
respect to such exercise or vesting, and (iii) EXLP may purchase, redeem or
otherwise acquire for value any of its Equity Interests in an aggregate amount
not to exceed $25,000,000.

 

Section 9.05                             Nature of Business.  No Obligor will,
nor will it permit any of its Restricted Subsidiaries to, allow any material
change to be made in the character of its business as compared to the business
of Holdings and its Subsidiaries as of the Effective Date and businesses
reasonably related or ancillary thereto including natural gas gathering,
processing, treating and transportation.

 

Section 9.06                             Mergers, Etc.  No Obligor will, nor
will it permit any of its Restricted Subsidiaries to, merge into or with or
consolidate with any other Person, or sell, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of the Property of EXLP and its Restricted Subsidiaries, taken as a
whole, to any other Person except that (a) any Restricted Subsidiary (other than
the Borrower) may be merged into or consolidated with, or Transfer all or
substantially all of the Property of EXLP and its Restricted Subsidiaries, taken
as a whole, to (i) the Borrower or EXLP, so long as the Borrower or EXLP is the
surviving business entity, or (ii) another Restricted Subsidiary, (b) EXLP or
the Borrower may merge into or consolidate with any Person; provided, in each
case (i) immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing and (ii) EXLP or the Borrower, as
applicable, is the surviving business entity and (c) any Restricted Subsidiary
(other than the Borrower) may liquidate or dissolve so long as it determines in
good faith that such liquidation or dissolution is in its best interest.

 

Section 9.07                             Proceeds of Notes; Letters of Credit. 
The Borrower will not permit the proceeds of the Notes or Letters of Credit to
be used for any purpose other than those permitted by Section 7.07.  Neither the
Borrower nor any Person acting on behalf of the Borrower has taken or will take
any action which might cause any of the Loan Documents to violate Regulation T,
U or X or any other regulation of the Board of Governors of the Federal Reserve
System or to violate Section 7 of the Exchange Act or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.

 

Section 9.08                             Sale or Discount of Receivables.  No
Obligor will, nor will it permit any of its Restricted Subsidiaries to, discount
or sell (with or without recourse) any of its notes receivable or accounts
receivable, except in the ordinary course of business.

 

Section 9.09                             Fiscal Year Change.  Neither the
Borrower nor EXLP will permit any change in its fiscal year.

 

Section 9.10                             Certain Financial Covenants.

 

(a)                                 Interest Coverage Ratio.  EXLP will not
permit its Interest Coverage Ratio as of the last day of any Testing Period
ending on or after December 31, 2010 to be less than (i) for

 

76

--------------------------------------------------------------------------------


 

any Testing Period ending prior to the Senior Notes Issuance Date, 3.00 to 1.00
and (b) for any Testing Period ending on or after the Senior Notes Issuance
Date, 2.75 to 1.00.

 

(b)                                 Total Leverage Ratio.  EXLP will not permit
its Total Leverage Ratio as of the last day of any Testing Period ending on or
after March 31, 2013 to be greater than 5.25 to 1.00; provided that if a
Specified Acquisition occurs during any fiscal quarter, EXLP may increase its
Total Leverage Ratio to be no greater than 5.50 to 1.00 for such fiscal quarter
and the first two (2) full fiscal quarters after the fiscal quarter in which
such Specified Acquisition occurs.

 

(c)                                  Senior Secured Leverage Ratio.  EXLP will
not permit its Senior Secured Leverage Ratio as of the last day of any Testing
Period ending on or after the Senior Notes Issuance Date to be greater than 4.00
to 1.00.

 

Section 9.11                             Transfer of Properties.  No Obligor
will, nor will it permit any of its Restricted Subsidiaries to, Transfer any
Property to any Person other than to EXLP or to any of its Restricted
Subsidiaries, except the Borrower, EXLP and their Restricted Subsidiaries:

 

(a)                                 may Transfer any Property which, in the
reasonable judgment of such Person, is obsolete, worn out or otherwise no longer
useful in the conduct of such Person’s business;

 

(b)                                 may sell or lease inventory or equipment in
the ordinary course of business;

 

(c)                                  so long as no Event of Default has occurred
and is continuing or would result therefrom, may Transfer Compression Assets to
Holdings or any of Holdings’ Subsidiaries (other than EXLP or any Subsidiary
thereof) pursuant to the Omnibus Agreement;

 

(d)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, may Transfer Property not permitted
to be Transferred under any other paragraph of this Section 9.11, so long as the
value of such Property, when taken together with the aggregate value of all
other Property Transferred pursuant to this paragraph (d) in any fiscal year,
does not exceed 10% of Consolidated Net Tangible Assets as measured on the last
day of the fiscal year most recently ended; and

 

(e)                                  may Transfer Property as otherwise
permitted by Sections 9.03(k), (l) or (m);

 

provided that all Transfers made pursuant to paragraphs (c), (d) and (e) above
(other than leases entered into pursuant to paragraph (c) above and Investments
made in Unrestricted Subsidiaries pursuant to paragraph (e) above) shall be made
for fair market value.

 

Section 9.12                             Environmental Matters.  No Obligor
will, nor will it permit any of its Restricted Subsidiaries to, cause or permit
any of its Property to be in violation of, or do anything or permit anything to
be done which will subject any such Property to any remedial obligations under
any Environmental Laws, assuming disclosure to the applicable Governmental
Authority of all relevant facts, conditions and circumstances, if any,
pertaining to such Property, in each case to the extent such violations or
remedial obligations would reasonably be expected to have a Material Adverse
Effect.

 

77

--------------------------------------------------------------------------------


 

Section 9.13                             Transactions with Affiliates.  No
Obligor will, nor will it permit any of its Restricted Subsidiaries to, enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property or the rendering of any service, with any Affiliate
unless such transaction is permitted by the terms of this Agreement and is upon
fair and reasonable terms that such Obligor or such Restricted Subsidiary
reasonably believes to be comparable to those available in an arm’s length
transaction with a Person not an Affiliate; provided that (a) EXLP may enter
into transactions with Affiliates if such transactions have been approved by
EXLP’s conflicts committee pursuant to the procedures set forth in the EXLP
Partnership Agreement and (b) this Section 9.13 shall not apply to
(i) transactions contemplated by the Omnibus Agreement, (ii) transactions
between or among the Borrower, EXLP and any of their Restricted Subsidiaries not
involving any other Affiliate, (iii) transactions described on Schedule 9.13,
and (iv) with respect to any Person serving as an officer, director, employee or
consultant of the Borrower or any Guarantor (A) the payment of reasonable
compensation, benefits or indemnification liabilities in connection with his or
her services in such capacity, (B) the making of advances for travel or other
business expenses in the ordinary course of business or (C) such Person’s
participation in any benefit or compensation plan.

 

Section 9.14                             Subsidiaries; Unrestricted
Subsidiaries.

 

(a)                                 The Obligors will not, and will not permit
any Restricted Subsidiary to, create or acquire any additional Restricted
Subsidiary or redesignate an Unrestricted Subsidiary as a Restricted Subsidiary
unless such Obligor or such Restricted Subsidiary complies with Section 8.07,
and in the case of a redesignation, Section 9.14(c).

 

(b)                                 EXLP shall not designate any Subsidiary as
an Unrestricted Subsidiary unless:

 

(i)                                     neither such Subsidiary nor any of its
Subsidiaries has any Debt except Non-Recourse Debt;

 

(ii)                                  neither such Subsidiary nor any of its
Subsidiaries is a party to any agreement, arrangement, understanding or other
transaction with EXLP or any Restricted Subsidiary, except those agreements and
other transactions entered into in writing upon fair and reasonable terms that
EXLP or such Restricted Subsidiary reasonably believes to be comparable to those
available in an arm’s-length transaction with a Person not an Affiliate;

 

(iii)                               neither such Subsidiary nor any of its
Subsidiaries is a Guarantor or has any outstanding Letters of Credit issued for
its account;

 

(iv)                              at the time of such designation and
immediately after giving effect thereto, no Default shall have occurred and be
continuing;

 

(v)                                 EXLP would have been in compliance with
Section 9.10 on the last day of its most recently ended fiscal quarter had such
Subsidiary been an Unrestricted Subsidiary on such day;

 

(vi)                              neither such Subsidiary nor any of its
Subsidiaries owns any Debt (excluding any accounts payable in the ordinary
course of business) or Equity Interest of, or is the beneficiary of any Lien on
any property of, EXLP or any Restricted Subsidiary;

 

78

--------------------------------------------------------------------------------


 

(vii)                           such designation is deemed to be an Investment
in an Unrestricted Subsidiary in an amount equal to the fair market value as of
the date of such designation of EXLP’s or any Restricted Subsidiary’s direct and
indirect Equity Interests in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under Section 9.03; and

 

(viii)                        at or immediately prior to such designation, EXLP
delivers a certificate to the Administrative Agent certifying (i) the names of
such Subsidiary and all of its Subsidiaries and (ii) that all requirements of
this Section 9.14(b) have been met for such designation.

 

(c)                                  EXLP shall not designate any Unrestricted
Subsidiary as a Restricted Subsidiary unless:

 

(i)                                     the representations and warranties of
EXLP, the Borrower and the Guarantors set forth in this Agreement and in the
other Loan Documents shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representation or
warranty that is already qualified or modified by materiality in the text
thereof) on and as of the date of such designation, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such designation, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date;

 

(ii)                                  at the time of such designation and
immediately after giving effect thereto, no Default shall have occurred and be
continuing; and

 

(iii)                               at or immediately prior to such designation,
EXLP delivers a certificate to the Administrative Agent certifying (i) the names
of such Subsidiary and all of its Subsidiaries and (ii) that all requirements of
Section 9.14(a) and (c) have been met for such designation.

 

Section 9.15                             Restrictive Agreements.  Except as
permitted by this Agreement, no Obligor nor any of its Restricted Subsidiaries
will create, incur, assume or permit to exist any contract or agreement (other
than this Agreement and the Security Instruments) which in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its property in favor of the Administrative Agent and the Secured Parties as may
be required in connection with this Agreement or restricts any of its Restricted
Subsidiaries from paying dividends to the Borrower, or which requires the
consent of other Persons in connection therewith, except for (a) any such
contract or agreement existing as of the Effective Date and any extensions,
renewals or replacements of any contracts or agreements permitted hereunder;
provided that such prohibitive terms of such contract or agreement are no more
restrictive than the terms reflected in such contract or agreement existing as
of the Effective Date, (b) restrictions contained in any agreement or instrument
relating to property existing at the time of the acquisition thereof in a
transaction permitted by this Agreement, so long as such restrictions relate
only to the property so acquired and were not added in contemplation of such
acquisition, (c) restrictions contained in any agreement to which any Restricted
Subsidiary is a party at the time such Restricted Subsidiary is merged or
consolidated with or into, or acquired by, EXLP or a Restricted Subsidiary or
becomes a Restricted Subsidiary, so long as such restrictions relate

 

79

--------------------------------------------------------------------------------


 

only to the property of such Restricted Subsidiary and are not created in
contemplation thereof, (d) restrictions contained in any agreement effecting a
renewal, extension, refinancing or replacement of debt issued under an agreement
referred to in clauses (b) and (c) above, so long as the applicable restrictions
contained in any such renewal, extension, refinancing or replacement agreement
are no more restrictive than those set forth in the agreement being renewed,
extended, refinanced or replaced, (e) customary provisions restricting
subletting or assignment of any leases of EXLP or any Restricted Subsidiary or
provisions in agreements entered into in the ordinary course of business that
restrict the assignment of such agreement, (f) temporary restrictions with
respect to any Restricted Subsidiary or property under an agreement that has
been entered into for the disposition of all or substantially all of the
outstanding Equity Interests of or assets of such Restricted Subsidiary or for
the disposition of such property, provided that such disposition is otherwise
permitted hereunder, (g) restrictions contained in any agreement governing Debt
of any Foreign Subsidiary, which restrictions are not applicable to any Person,
or the properties or assets of any Person other than such Foreign Subsidiary and
its Subsidiaries, (h) encumbrances or restrictions contained in the Organization
Documents of Joint Ventures permitted by Section 9.03 restricting the
disposition or distribution of assets or Property of such Joint Venture, if such
encumbrances or restrictions are not applicable to the Property or assets of any
other Person, (i) restrictions imposed by any Governmental Authority or under
any Governmental Requirement or (j) restrictions imposed by any agreement
relating to secured Debt permitted by Sections 9.01 and 9.02 if such
restrictions apply only to the property or assets securing such Debt.

 

ARTICLE X
Events of Default; Remedies

 

Section 10.01                      Events of Default.  One or more of the
following events which continue beyond any applicable cure period shall
constitute an “Event of Default”:

 

(a)                                 the Borrower shall default in the payment or
prepayment when due of any principal of or interest on any Loan, or any
reimbursement obligation for a disbursement made under any Letter of Credit, or
any fees or other amount payable by it hereunder or under any other Loan
Document and such default, other than a default of a payment or prepayment of
principal (which shall have no cure period), shall continue unremedied for a
period of five (5) Business Days; or

 

(b)                                 EXLP or any Restricted Subsidiary shall
default in the payment when due of any principal of or interest on any of its
other Debt aggregating $20,000,000 or more and such default extends beyond any
applicable grace period with respect thereto, or any event or condition occurs
that results in such Debt becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of such Debt or any trustee or agent on
its or their behalf to cause such Debt to become due prior to its scheduled
maturity; or

 

(c)                                  any representation, warranty or
certification made or deemed made herein or in any Security Instrument by EXLP
or any Subsidiary, or any certificate furnished by or on behalf of EXLP or any
Subsidiary to any Lender or the Administrative Agent pursuant to the provisions
hereof or any Security Instrument, shall prove to have been false or misleading
in any material respect as of the time made or furnished; or

 

80

--------------------------------------------------------------------------------


 

(d)                                 (i) any Obligor shall default in the
performance of any of its obligations under this Agreement contained in
ARTICLE IX (other than Section 9.14); or (ii) any Obligor shall default in the
performance of any of its obligations under this Agreement (other than those
specified in clauses (a) and (d)(i) of this Section 10.01) or any other Loan
Document and such default shall continue unremedied for a period of thirty (30)
days after the earlier to occur of (A) notice thereof to the Borrower by the
Administrative Agent or any Lender (through the Administrative Agent), or (B) a
Responsible Officer of the Borrower otherwise becoming aware of such default; or

 

(e)                                  EXLP, any Significant Domestic Subsidiary
or any Significant Foreign Subsidiary shall admit in writing its inability to,
or be generally unable to, pay its debts as such debts become due; or

 

(f)                                   EXLP, any Significant Domestic Subsidiary
or any Significant Foreign Subsidiary shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its Property,
(ii) make a general assignment for the benefit of its creditors, (iii) commence
a voluntary case under the Bankruptcy Code, (iv) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding-up, liquidation or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code or
(vi) take any corporate action for the purpose of effecting any of the
foregoing; or

 

(g)                                  a proceeding or case shall be commenced,
without the application or consent of EXLP, any Significant Domestic Subsidiary
or any Significant Foreign Subsidiary, in any court of competent jurisdiction,
seeking (i) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of EXLP, any Significant Domestic
Subsidiary or any Significant Foreign Subsidiary or all or any substantial part
of its assets, or (iii) similar relief in respect of EXLP, any Significant
Domestic Subsidiary or any Significant Foreign Subsidiary under any law relating
to bankruptcy, insolvency, reorganization, winding-up, or composition or
adjustment of debts, and such proceeding or case shall continue undismissed, or
an order, judgment or decree approving or ordering any of the foregoing shall be
entered and continue unstayed and in effect, for a period of 60 days; or (iv) an
order for relief against EXLP, any Significant Domestic Subsidiary or any
Significant Foreign Subsidiary shall be entered in an involuntary case under the
Bankruptcy Code; or

 

(h)                                 a judgment or judgments for the payment of
money in excess of insurance coverage aggregating $20,000,000 or more at any one
time outstanding shall be rendered by a court against EXLP or any Restricted
Subsidiary and the same shall not be discharged (or provision shall not be made
for such discharge), or a stay of execution thereof shall not be procured,
within sixty (60) days from the date of entry thereof and EXLP or such
Restricted Subsidiary shall not, within said period of 60 days, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal; or

 

(i)                                     the Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and

 

81

--------------------------------------------------------------------------------


 

enforceable in accordance with their terms, or, with respect to the Security
Instruments, shall cease to create a valid and perfected Lien of the priority
required thereby on any of the Collateral purported to be covered thereby,
except to the extent permitted by the terms of this Agreement, or EXLP or any
Restricted Subsidiary shall so state in writing; or

 

(j)                                    a Change in Control shall occur; or

 

(k)                                 an ERISA Event shall have occurred that, in
the opinion of the Majority Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in liability
of EXLP and any of its Restricted Subsidiaries in an aggregate amount exceeding
$20,000,000 for all periods.

 

Section 10.02                      Remedies.

 

(a)                                 In the case of an Event of Default other
than one referred to in clauses (f) or (g) of Section 10.01, the Administrative
Agent, upon request of the Majority Lenders, shall, by notice to the Borrower,
cancel the Aggregate Commitments and/or declare the principal amount then
outstanding of, and the accrued interest on, the Loans and all other amounts
payable by the Borrower hereunder and under the Notes (including without
limitation the payment of cash collateral to secure the LC Exposure as provided
in Section 2.07(e)(ii)) to be forthwith due and payable, whereupon such amounts
shall be immediately due and payable without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other formalities of
any kind, all of which are hereby expressly waived by the Borrower.

 

(b)                                 In the case of the occurrence of an Event of
Default referred to in clauses (f) or (g) of Section 10.01, the Aggregate
Commitments shall be automatically canceled and the principal amount then
outstanding of, and the accrued interest on, the Loans and all other amounts
payable by the Borrower hereunder and under the Notes (including without
limitation, the payment of cash collateral to secure the LC Exposure as provided
in Section 2.07(e)(ii)) shall become automatically immediately due and payable
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other formalities of any kind, all of which are hereby expressly
waived by the Borrower.

 

(c)                                  Hedging Agreements between EXLP or any of
its Restricted Subsidiaries and any Secured Hedging Providers and Treasury
Management Agreements between EXLP or any of its Restricted Subsidiaries and any
Secured Treasury Management Counterparty are secured by the Security Instruments
pari passu with all other Indebtedness.  As such, proceeds from Security
Instruments shall be shared pro rata on all Indebtedness.  Any proceeds received
by the Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its rights and remedies provided under the Loan
Documents or at law or equity shall be applied by the Administrative Agent in
the following order: (i) first, to reimbursement of expenses and indemnities
provided for in this Agreement and the other Loan Documents; (ii) second, to
accrued interest on the Loans; (iii) third to fees; (iv) fourth pro rata to
(A) principal outstanding on the Loans, (B) outstanding Indebtedness referred to
in clause (b) of the definition of Indebtedness owing to any Secured Hedging
Provider, (C) outstanding Indebtedness referred to in clause (c) of the
definition of Indebtedness owing to a Secured Treasury Management Counterparty,
and (D) to serve as cash collateral to be held by the Administrative Agent to

 

82

--------------------------------------------------------------------------------


 

secure the LC Exposure; (v) fifth, pro rata to any other Indebtedness; and
(vi) sixth, any excess shall be paid to the Borrower or as otherwise required by
any Governmental Requirement.  Notwithstanding the foregoing, amounts received
from any Obligor that is not an “eligible contract participant” at the relevant
time under the Commodity Exchange Act or any regulations promulgated thereunder
(and any proceeds received in respect of such Obligor’s Collateral) shall not be
applied to Excluded Hedging Obligations with respect to any Obligor, provided,
however that the Administrative Agent shall make such adjustments as it
determines are appropriate with respect to payments received from the other
Obligors (or proceeds received in respect of such other Obligors’ Collateral) to
preserve, as nearly as possible, the allocation to Indebtedness otherwise set
forth above in this Section 10.02.

 

(d)                                 Acceleration and termination of all Hedging
Agreements involving the Administrative Agent or Lenders or the Lender
Affiliates shall be governed by the terms of such Hedging Agreements.

 

ARTICLE XI
The Agents

 

Section 11.01                      Appointment; Powers.  Each of the Lenders and
the Issuing Banks hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

Section 11.02                      Duties and Obligations of Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to EXLP or any of its Subsidiaries that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm

 

83

--------------------------------------------------------------------------------


 

receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of EXLP
and its Subsidiaries or any other obligor or guarantor, or (vii) any failure by
EXLP, the Borrower or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein.  For purposes of determining compliance with the conditions
specified in ARTICLE VI, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

 

Section 11.03                      Action by Administrative Agent.  The
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  If a Default has occurred and
is continuing, neither the Co-Syndication Agents nor the Co-Documentation Agents
shall have any obligation to perform any act in respect thereof.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.

 

Section 11.04                      Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request,

 

84

--------------------------------------------------------------------------------


 

certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon and each of EXLP, the Borrower, the
Lenders and the Issuing Banks hereby waives the right to dispute the
Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for EXLP
or the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.  The Administrative
Agent may deem and treat the payee of any Note as the holder thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof permitted hereunder shall have been filed with the Administrative Agent.

 

Section 11.05                      Subagents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding Sections of this ARTICLE XI shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

Section 11.06                      Resignation or Removal of Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 11.06, (a) the Administrative Agent may resign
at any time by notifying the Lenders, the Issuing Banks and the Borrower,
(b) the Administrative Agent may be removed at any time with or without cause by
the Majority Lenders and (c) the Borrower may remove the Administrative Agent
upon the Administrative Agent becoming subject to any of the events described in
clause (e) of the definition of “Defaulting Lender.”  Upon any such resignation
or removal, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation or removal of the
retiring Agent, then the retiring Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Agent.  Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by EXLP and the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between EXLP or the Borrower and such successor.  After the Agent’s
resignation hereunder, the provisions of this ARTICLE XI and Section 12.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

 

Section 11.07                      Agents as Lenders.  Each bank serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from,

 

85

--------------------------------------------------------------------------------


 

lend money to and generally engage in any kind of business with EXLP or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

Section 11.08                      No Reliance.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and each other Loan Document to which it is a party.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.  The Agents shall not be required to
keep themselves informed as to the performance or observance by EXLP or any of
its Subsidiaries of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of EXLP
or its Subsidiaries.  Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither any Agent nor any Joint Lead Arranger
shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of
EXLP or the Borrower (or any of their Affiliates) which may come into the
possession of such Agent or any of its Affiliates.  In this regard, each Lender
acknowledges that Vinson & Elkins L.L.P. is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document.  Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

 

Section 11.09                      Administrative Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to EXLP or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Indebtedness that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making

 

86

--------------------------------------------------------------------------------


 

of such payments directly to the Lenders, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

Section 11.10                      Authority of Administrative Agent to Release
Collateral and Liens.  Each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to release any collateral that is permitted to be sold or
otherwise disposed of or released pursuant to the terms of the Loan Documents. 
Each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with (a) any sale
or other disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.11 or is otherwise not prohibited by the
terms of the Loan Documents and (b) the release of the Lien granted under the
Collateral Agreement on Equity Interests owned by any Obligor or a Restricted
Subsidiary in a Joint Venture if and to the extent such Equity Interests are
otherwise pledged to another Person as permitted by Section 9.02(g). Each Lender
and each Issuing Bank hereby further authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower upon the expiration or
termination of the Commitments and the payment in full of all Loans hereunder,
all interest thereon and all other amounts payable by the Borrower hereunder
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made at the time of determination) and
the expiration or termination of all Letters of Credit (unless cash
collateralized in accordance with Section 2.07(a)).

 

Section 11.11                      The Joint Lead Arrangers, the Co-Syndication
Agents and the Co-Documentation Agents.  The Joint Lead Arrangers, the
Co-Syndication Agents and the Co-Documentation Agents shall have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their duties, responsibilities and liabilities in their
capacity as Lenders hereunder.

 

ARTICLE XII
Miscellaneous

 

Section 12.01                      Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone or by electronic
communication (and subject to paragraph (b) below), all notices and other
communications provided for herein and in the other Loan Documents shall be in
writing and shall be delivered by fax, courier, U.S. Mail or hand delivery to
the intended recipient at the “Address for Notices” specified below its name on
the signature pages hereof or in the other Loan Documents, except that for
notices and other communications to the

 

87

--------------------------------------------------------------------------------


 

Administrative Agent other than payment of money, the Borrower need only send
such notices and communications to the Administrative Agent care of the Houston
address of Wells Fargo; or, as to any party, at such other address as shall be
designated by such party in a notice to each other party.  Except as otherwise
provided in this Agreement or in the other Loan Documents, all such
communications shall be deemed to have been duly given when transmitted, if
transmitted before 1:00 p.m. local time on a Business Day (otherwise on the next
succeeding Business Day) by overnight courier, telex or facsimile and evidence
or confirmation of receipt is obtained, or personally delivered or, in the case
of a mailed notice, three (3) Business Days after the date deposited in the
mails, postage prepaid, in each case given or addressed as aforesaid.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.  The Administrative
Agent or any Obligor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Section 12.02                      Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, any other Agent, any Issuing Bank or any Lender to exercise and no delay
in exercising, and no course of dealing with respect to, any right, power or
privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies of the Administrative Agent, any other Agent, any Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by EXLP or the Borrower therefrom shall in any event be effective
unless the same shall be permitted by Section 12.02(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any provision of any Security Instrument may be amended, modified or
waived except pursuant to an agreement or agreements in writing entered into by
the Borrowers and the Majority Lenders or by the Borrower and the Administrative
Agent with the consent of the Majority Lenders; provided that (i) no amendment,
modification or waiver that (A) forgives or reduces the principal amount of any
Indebtedness or Letter of Credit reimbursement obligation outstanding under this
Agreement shall be effective without the consent of each Lender adversely
affected thereby, (B) releases all or substantially all of the Collateral
(excluding Transfers of Properties permitted hereunder) or the Guarantors shall
be effective without the consent of each Lender (other than any Defaulting
Lender) or (C) changes Section 4.01(b) or (c) or Section 10.02(c) in a manner
that would alter the manner in which payments are shared or any other provision
in this Agreement in a manner that would alter the pro rata sharing of payments
among Lenders, changes Section 12.02, permits

 

88

--------------------------------------------------------------------------------


 

an Interest Period with a duration in excess of six months or modifies the
definition of “Majority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend, or modify any rights
hereunder or under or under any other Loan Document shall be effective without
consent of all Lenders; (ii) no amendment, modification or waiver which extends
any scheduled payment date or the final maturity of the Term Loans, reduces the
interest rate applicable to the Term Loans or the fees payable to the Term
Lenders or extends the time for payment of such interest or fees shall be
effective without the consent of each Term Lender adversely affected thereby (in
lieu of the consent of the Majority Lenders); (iii) no amendment, modification
or waiver which extends any scheduled payment date or the Revolving Credit
Maturity Date, reduces the interest rate applicable to the Revolving Loans or
the fees payable to the Revolving Lenders or extends the time for payment of
such interest or fees shall be effective without the consent of each Revolving
Lender adversely affected thereby (in lieu of the consent of the Majority
Lenders); (iv) no amendment, modification or waiver which increases the
Revolving Commitment or the Term Commitment of any Lender shall be effective
without the consent of such Lender; (v) no amendment, modification or waiver
which changes the terms of clause (b) of the definition of “Indebtedness”, the
definition of “Secured Hedging Provider”, the definition of “Secured Parties”,
Section 10.02(c), Section 12.14, or any of the provisions of this
Section 12.02(b)(v) in a manner that adversely affects any Secured Hedging
Provider shall be effective without the consent of each Lender that is, or is an
affiliate of, any such adversely affected Secured Hedging Provider and (vi) no
amendment, modification or waiver which modifies the rights, duties or
obligations of the Administrative Agent, any Issuing Bank or the Swingline
Lender hereunder or under any other Loan Document shall be effective without the
consent of the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be.

 

Section 12.03                      Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrower agrees:

 

(i)                                     whether or not the Transactions hereby
contemplated are consummated, to pay all reasonable and documented expenses of
(x) the Administrative Agent in the administration (both before and after the
execution hereof and including advice of counsel as to the rights and duties of
the Administrative Agent and the Lenders with respect thereto) of, and in
connection with the negotiation, syndication, investigation, preparation,
execution and delivery of, recording or filing of, preservation of rights under,
enforcement of, and refinancing, renegotiation or restructuring of, the Loan
Documents and any amendment, waiver or consent, whether or not effective,
relating thereto (including, without limitation, travel, photocopy, mailing,
courier, telephone and other similar expenses of the Administrative Agent,
ongoing Collateral monitoring and protection, Collateral releases and workout
matters, the cost of environmental audits, surveys and appraisals, the
reasonable and documented fees and disbursements of counsel and other outside
consultants for the Administrative Agent and, in the case of enforcement, the
reasonable fees and disbursements of counsel for the Administrative Agent and
any of the Lenders (including the Swingline Lender)); and to promptly reimburse
the Administrative Agent for all amounts expended, advanced or incurred by the
Administrative Agent to satisfy any obligation of the Borrower under this
Agreement or any Security Instrument, including without limitation, all costs
and expenses of foreclosure and (y) any

 

89

--------------------------------------------------------------------------------


 

Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder.

 

(ii)                                  TO INDEMNIFY THE ADMINISTRATIVE AGENT,
EACH ISSUING BANK AND EACH LENDER AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (COLLECTIVELY, THE “INDEMNIFIED PARTIES”) AGAINST AND HOLD EACH OF THEM
HARMLESS FROM ANY AND ALL LOSSES, CLAIMS, LIABILITIES, DAMAGES AND REASONABLE
COSTS AND EXPENSES WHICH MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED
PARTY (WHETHER OR NOT SUCH INDEMNIFIED PARTY IS DESIGNATED A PARTY THERETO AND
WHETHER BROUGHT BY A THIRD PARTY OR AN OBLIGOR OR A RELATED PARTY THEREOF) AS A
RESULT OF, ARISING OUT OF OR IN ANY WAY RELATED TO (A) ANY ACTUAL OR PROPOSED
USE BY THE BORROWER OF THE PROCEEDS OF ANY OF THE LOANS OR LETTERS OF CREDIT,
(B) THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS, (C) THE
OPERATIONS OF THE BUSINESS OF EXLP, THE BORROWER AND ITS SUBSIDIARIES, (D) THE
FAILURE OF EXLP, THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(E) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OF EXLP
OR THE BORROWER SET FORTH IN ANY OF THE LOAN DOCUMENTS, (F) THE ISSUANCE,
EXECUTION AND DELIVERY OR TRANSFER OF ANY LETTER OF CREDIT, (G) ANY REFUSAL BY
ANY ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT, (H) THE PAYMENT OF A DRAWING UNDER ANY
LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE MANUALLY EXECUTED DRAFT(S) AND CERTIFICATION(S),
(I) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS OF
COLLATERAL RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS AND OTHER LOAN
DOCUMENTS OR (J) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ALL OTHER
EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING TO
DEFEND ANY ACTION, SUIT, PROCEEDING (INCLUDING ANY INVESTIGATIONS, LITIGATION OR
INQUIRIES) OR CLAIM RELATING TO ANY OF THE FOREGOING, AND INCLUDING ANY SUCH
LOSSES, CLAIMS, LIABILITIES, DAMAGES AND REASONABLE COSTS AND EXPENSES ARISING
BY REASON OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY; PROVIDED THAT THE
FOREGOING INDEMNITY SHALL NOT, AS TO ANY INDEMNIFIED PARTY, BE AVAILABLE TO THE
EXTENT THAT SUCH LOSSES, CLAIMS, LIABILITIES, DAMAGES AND REASONABLE COSTS AND
EXPENSES (X) ARISE SOLELY BY REASON OF CLAIMS BETWEEN THE LENDERS OR ANY LENDER
AND THE ADMINISTRATIVE AGENT OR A LENDER’S SHAREHOLDERS AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR (Y) BY REASON OF THE GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR BAD FAITH ON THE PART OF SUCH INDEMNIFIED PARTY OR THE
MATERIAL BREACH OF SUCH INDEMNIFIED PARTY’S OBLIGATIONS UNDER THE LOAN
DOCUMENTS, IN EACH CASE, AS DETERMINED IN A FINAL NONAPPEALABLE DECISION OF A
COURT OF COMPETENT JURISDICTION; AND

 

(iii)                               TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO
TIME THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS,
LIABILITIES, DAMAGES AND REASONABLE COSTS AND EXPENSES TO WHICH ANY SUCH PERSON
MAY BECOME SUBJECT (A) UNDER ANY ENVIRONMENTAL LAW APPLICABLE TO EXLP, THE
BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION, THE TREATMENT OR DISPOSAL OF HAZARDOUS SUBSTANCES ON ANY OF THEIR
PROPERTIES, (B) AS A RESULT OF THE BREACH OR NON-

 

90

--------------------------------------------------------------------------------


 

COMPLIANCE BY EXLP, THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO EXLP, THE BORROWER OR ANY SUBSIDIARY, (C) DUE TO PAST OWNERSHIP BY
EXLP, THE BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY
ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE
TIME, COULD RESULT IN PRESENT LIABILITY, (D) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT OR DISPOSAL OF HAZARDOUS SUBSTANCES ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY EXLP, THE BORROWER OR ANY SUBSIDIARY, OR (E) ANY
OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN
DOCUMENTS; PROVIDED, HOWEVER, NO INDEMNITY SHALL BE AFFORDED UNDER THIS
SECTION 12.03(A)(III) IN RESPECT OF ANY PROPERTY FOR ANY OCCURRENCE ARISING FROM
THE ACTS OR OMISSIONS OF ANY INDEMNIFIED PARTY AFTER THE DATE ON WHICH EXLP, THE
BORROWER OR ANY SUBSIDIARY IS DIVESTED OF OWNERSHIP OF SUCH PROPERTY (WHETHER BY
FORECLOSURE OR DEED IN LIEU OF FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR
OTHERWISE) OR, TO THE EXTENT SUCH LOSSES, CLAIMS, LIABILITIES, DAMAGES AND
REASONABLE COSTS AND EXPENSES ARISE BY REASON OF THE GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR BAD FAITH ON THE PART OF SUCH INDEMNIFIED PARTY OR THE MATERIAL
BREACH OF SUCH INDEMNIFIED PARTY’S OBLIGATIONS UNDER THE LOAN DOCUMENTS, IN EACH
CASE, AS DETERMINED IN A FINAL NONAPPEALABLE DECISION OF A COURT OF COMPETENT
JURISDICTION.

 

(b)                                 To the extent that the Borrower fails to pay
any amount required to be paid by it to any Agent, any Joint Lead Arranger, any
Issuing Bank or the Swingline Lender under Section 12.03(a), but without
affecting such payment obligations of the Borrower, each Lender severally agrees
to pay to such Agent or such Joint Lead Arranger and each Revolving Lender
severally agrees to pay such Issuing Bank or the Swingline Lender, as the case
may be, such Lender’s pro rata portion or such Revolving Lender’s Applicable
Percentage, as the case may be, (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, such Joint Lead Arranger, such Issuing Bank or the Swingline
Lender in its capacity as such.

 

(c)                                  No Indemnified Party may settle any claim
to be indemnified without the consent of the indemnitor, such consent not to be
unreasonably withheld; provided, that the indemnitor may not reasonably withhold
consent to any settlement that an Indemnified Party proposes, if the indemnitor
does not have the financial ability to pay all its obligations outstanding and
asserted against the indemnitor at that time, including the maximum potential
claims against the Indemnified Party to be indemnified pursuant to this
Section 12.03.

 

(d)                                 In the case of any indemnification
hereunder, the Administrative Agent or Lender, as appropriate shall give notice
to the Borrower of any such claim or demand being made against the Indemnified
Party and the Borrower shall have the non-exclusive right to join in the defense
against any such claim or demand provided that if the Borrower provides a
defense, the Indemnified Party shall bear its own cost of defense unless there
is a conflict between the Borrower and such Indemnified Party.

 

(e)                                  SUBJECT TO THE LIMITATIONS DESCRIBED
HEREIN, THE FOREGOING INDEMNITIES SHALL EXTEND TO THE INDEMNIFIED PARTIES
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF

 

91

--------------------------------------------------------------------------------


 

THE INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT
ON ANY ONE OR MORE OF THE INDEMNIFIED PARTIES.  TO THE EXTENT THAT AN
INDEMNIFIED PARTY IS FOUND BY A FINAL NONAPPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION TO HAVE COMMITTED AN ACT OF GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR BAD FAITH OR TO HAVE MATERIALLY BREACHED SUCH INDEMNIFIED PARTY’S
OBLIGATIONS UNDER THE LOAN DOCUMENTS, THE CONTRACTUAL OBLIGATION OF
INDEMNIFICATION SET FORTH IN THIS SECTION 12.03 SHALL CONTINUE BUT SHALL ONLY
EXTEND TO THE PORTION OF THE CLAIM THAT IS DEEMED TO HAVE OCCURRED BY REASON OF
EVENTS OTHER THAN THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF THE
INDEMNIFIED PARTY OR THE MATERIAL BREACH OF SUCH INDEMNIFIED PARTY’S OBLIGATIONS
UNDER THE LOAN DOCUMENTS.

 

(f)                                   The Borrower’s obligations under this
Section 12.03 shall survive any termination of this Agreement and the payment of
the Notes and shall continue thereafter in full force and effect.

 

(g)                                  The Borrower shall pay any amounts due
under this Section 12.03 within thirty (30) days of the receipt by the Borrower
of notice of the amount due.

 

Section 12.04                      Successors and Assigns.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

(b)                                 Neither EXLP nor the Borrower may assign its
rights or obligations hereunder or under the Notes or any Letters of Credit
without the prior consent of all of the Lenders and the Administrative Agent.

 

(c)                                  Any Lender may assign to one or more
assignees, all or a portion of its rights and obligations under this Agreement
pursuant to an Assignment and Assumption substantially in the form of Exhibit E
upon the written consent (which consent shall not be unreasonably withheld) of
(A) with respect to the Revolving Credit Facility only, the Administrative
Agent, provided that no such consent shall be required for an assignment to an
assignee that is an Affiliate of such Revolving Lender or a Revolving Lender
immediately prior to giving effect to such assignment, (B) with respect to the
Term Loan Credit Facility only, the Administrative Agent, provided that no such
consent shall be required for an assignment to an assignee that is an Affiliate
of such Term Lender, a Related Fund or a Term Lender immediately prior to giving
effect to such assignment, (C) the Issuing Banks (with respect to the Revolving
Credit Facility only), (D) with respect to the Revolving Credit Facility only,
the Borrower, provided that no such consent shall be required for an assignment
to an assignee that is an Affiliate of such Revolving Lender or a Revolving
Lender immediately prior to giving effect to such assignment, or if an Event of
Default has occurred and is continuing, any other assignee and (E) with respect
to the Term Loan Credit Facility only, the Borrower, provided that no such
consent shall be required for an assignment to an assignee that is an Affiliate
of such Term Lender, a Related Fund or a Term Lender immediately prior to giving
effect to such assignment, or if an Event of Default has occurred and is
continuing, any other assignee; provided, however, that (i) any such assignment
shall be in the amount of at least $5,000,000 with respect to the Revolving
Credit Facility and at least $1,000,000 with respect to the Term Loan Facility
or such lesser amount to which the Borrower has consented, with Related Funds
treated as one assignee for purposes of determining

 

92

--------------------------------------------------------------------------------


 

compliance with such minimum assignment amount; (ii) the assignee or assignor
shall pay to the Administrative Agent a processing and recordation fee of $3,500
for each assignment that is not to an Affiliate of such assignor; provided that
only $3,500 shall be payable in connection with simultaneous assignments to or
by two or more Related Funds; (iii) any assignee shall not be a competitor of
EXLP or any of its Subsidiaries in any of the lines of business permitted under
Section 9.05;  (iv) no such assignment shall be to EXLP or Holdings or either of
their respective Subsidiaries or Affiliates; and (v) notwithstanding anything to
the contrary contained in this Agreement, if such assignment is made at a time
when an Event of Default has occurred and is continuing, the Borrower shall have
the right to withhold all Taxes required by law to be withheld from payments
made hereunder, and shall pay such Taxes to the relevant taxing authority or
other Governmental Authority in accordance with applicable law.  Any such
assignment will become effective upon the execution and delivery to the
Administrative Agent of the applicable Assignment and Assumption and the
consents required above.  Promptly after receipt of an executed Assignment and
Assumption, the Administrative Agent shall send to the Borrower a copy of such
executed Assignment and Assumption.  Upon receipt of such executed Assignment
and Assumption, if requested by the applicable assignor and/or assignee, the
Borrower, will, at its own expense, execute and deliver new Notes to each
assignor and/or assignee, as appropriate, in accordance with their respective
interests as they appear after giving effect to such Assignment and Assumption. 
Upon the effectiveness of any assignment pursuant to this Section 12.04(c), the
assignee will become a “Lender,” if not already a “Lender,” for all purposes of
this Agreement and the Security Instruments.  The assignor shall be relieved of
its obligations hereunder to the extent of such assignment (and if the assigning
Lender no longer holds any rights or obligations under this Agreement, such
assigning Lender shall cease to be a “Lender” hereunder except that its rights
under Sections 5.01, 5.02, 5.03 and 12.03 shall not be affected).  The
Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amount of the Loans and LC Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register.

 

(d)                                 Each Lender may transfer, grant or assign
participations in all or any part of such Lender’s interests hereunder pursuant
to this Section 12.04(d) to any Person that satisfies the requirements of
Section 12.04(c)(iii), provided that:  (A) such Lender shall remain a “Lender”
for all purposes of this Agreement and the transferee of such participation
shall not constitute a “Lender” hereunder; (B) such Lender’s obligations under
this Agreement shall remain unchanged, (C) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(D) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(E) no participant under any such participation shall have rights to approve any
amendment to or waiver of any of the Loan Documents; provided that such
participation agreement may provide that such Lender will not, without the
consent of such participant, agree to any amendment, modification or waiver
described in clauses (i), (ii) or (iii) of the proviso to Section 12.02(b) that
affects such participant, and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.  In
addition, each agreement creating any participation must include an agreement by
the participant to be bound by the provisions of Section 12.11

 

93

--------------------------------------------------------------------------------


 

Subject to Section 12.04(d)(ii), each participant shall be entitled to receive
additional amounts under Sections 5.01, 5.02 and 5.03 on the same basis as if it
were a Lender and be indemnified under Section 12.03 as if it were a Lender.  No
participant under any participation agreement shall be entitled to receive any
greater payment under Section 5.01 or Section 5.03 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  Any such participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.03 unless the Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(e) as though it were a Lender.

 

(e)                                  The Lenders may furnish any information
concerning the Borrower in the possession of the Lenders from time to time to
assignees and participants (including prospective assignees and participants);
provided that, such Persons agree to be bound by the provisions of
Section 12.11.

 

(f)                                   Notwithstanding anything in this
Section 12.04 to the contrary, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(g)                                  Notwithstanding any other provisions of
this Section 12.04, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.

 

Section 12.05                      Survival; Revival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any other Agent, any Issuing Bank
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding
(except to the extent described in Section 2.07(a)) and so long as the Aggregate
Commitments have not expired or terminated.  The provisions of Sections 5.01,
5.02 and 5.03, ARTICLE XI and Section 12.03 shall survive and remain in full
force and effect regardless of the consummation of the Transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Aggregate Commitments or the termination of this Agreement,
any other Loan Document or any provision hereof or thereof.

 

94

--------------------------------------------------------------------------------


 

(b)                                 To the extent that any payments on the
Indebtedness or proceeds of any Collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and EXLP and the Borrower shall take
such action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

 

Section 12.06                      Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute one and the same instrument.

 

(b)                                 This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent embody the entire agreement and understanding among the
parties relating to the subject matter hereof and thereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.  This Agreement and the other Loan Documents
represent the final agreement among the parties hereto and thereto and may not
be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.

 

(c)                                  Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 12.07                      Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 12.08                      Right of Setoff.  The Borrower agrees that,
in addition to (and without limitation of) any right of set-off, bankers’ lien
or counterclaim a Lender may otherwise have, each Lender shall have the right
and be entitled (after consultation with the Administrative Agent), at its
option, to offset balances held by it or by any of its Affiliates for account of
the Borrower at any of its offices, in dollars or in any other currency, against
any principal of or interest on any of such Lender’s Loans, or any other amount
payable to such Lender hereunder, which is not paid when due (including
applicable grace periods) (regardless of whether such

 

95

--------------------------------------------------------------------------------


 

balances are then due to the Borrower), in which case it shall promptly notify
the Borrower and the Administrative Agent thereof, provided that such Lender’s
failure to give such notice shall not affect the validity thereof. 
Notwithstanding anything to the contrary contained in this Agreement, the
Lenders hereby agree that they shall not set off any funds in any lock boxes
whatsoever in connection with this Agreement, except for such lock boxes which
may be established in connection with this Agreement.

 

Section 12.09                      GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.

 

(a)                                 THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CHARGE
INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER IS
LOCATED.  CH. 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING
CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY TO THIS
AGREEMENT OR THE NOTES.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS
SITTING IN HARRIS COUNTY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
HERETO HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE ANY PARTY HERETO FROM OBTAINING JURISDICTION ANY OTHER PARTY HERETO IN
ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c)                                  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS LOCATED ON THE SIGNATURE PAGE
HERETO OR AS UPDATED FROM TIME TO TIME, SUCH SERVICE TO BECOME EFFECTIVE THIRTY
(30) DAYS AFTER SUCH MAILING.

 

(d)                                 NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY
PARTY HERETO OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY OTHER PARTY HERETO IN ANY OTHER JURISDICTION.

 

(e)                                  EACH PARTY HERETO HEREBY (I) IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(III) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF THE
ADMINISTRATIVE AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR

 

96

--------------------------------------------------------------------------------


 

OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (IV) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

 

Section 12.10                      Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                      Confidentiality.  For the purposes of this
Section 12.11, “Confidential Information” means information about EXLP or the
Borrower or any of its Subsidiaries furnished by EXLP or the Borrower or their
Affiliates (collectively, the “Disclosing Parties”) to the Administrative Agent
or any of the Lenders, including, but not limited to, any actual or pending
agreement, business plans, budgets, projections, ecological data and accounting
records, financial statements, or other financial data of any kind, any title
documents, reports or other information relating to matters of title, any
projects or plans, whether actual or prospective, and any other documents or
items embodying any such Confidential Information; provided that such term does
not include information that (a) was publicly known or otherwise known prior to
the time of such disclosure, (b) subsequently becomes publicly known through no
act or omission by the Administrative Agent or the Lenders or any Person acting
on behalf thereof, (c) otherwise becomes known to the Administrative Agent or
Lenders other than through disclosure by the Disclosing Parties or a party known
to be subject to a confidentiality agreement or (d) constitutes financial
statements delivered to the Administrative Agent and the Lenders under
Section 8.01(a) that are otherwise publicly available.  The Administrative Agent
and the Lenders will maintain the confidentiality of such Confidential
Information delivered to such Person, provided that each such Person (a
“Restricted Person”) may deliver or disclose Confidential Information to
(i) such Restricted Person’s directors, officers, employees, accountants,
attorneys, other professional advisors, trustees and Affiliates, who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 12.11, (ii) any other party to any Loan Document,
(iii) any pledgee referred to in Section 12.04, any potential assignee or any
assignee to which such Restricted Person sells or offers to sell its Note or any
part thereof or any participation or potential participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 12.11), (iv) any
Governmental Authority having jurisdiction or any self-regulatory body claiming
to have authority over such Restricted Person, or (v) any other Person to which
such delivery or disclosure may be necessary or appropriate (A) to effect
compliance with any Governmental Requirement applicable to such Restricted
Person, (B) in response to any subpoena or other legal process; provided that
such Restricted Person (I) promptly notifies such Disclosing Party prior to any
such disclosure to the extent practicable and permitted by law, (II) reasonably
cooperates with such Disclosing Party in any attempts such Disclosing Party
makes to obtain a protective order or other appropriate assurance that
confidential treatment will be afforded to the Confidential Information, and
(III) if no such protective order is obtained and disclosure is required,
furnish only that portion of the Confidential Information that, in the opinion
of such Restricted Person’s counsel, such Restricted Person is legally compelled
to disclose, or (C) if an Event of Default has occurred and is continuing, to
the extent such Restricted Person may

 

97

--------------------------------------------------------------------------------


 

reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of its rights and remedies under the
Notes and this Agreement.

 

Section 12.12                      Interest Rate Limitation.  It is the
intention of the parties hereto that each Lender shall conform strictly to usury
laws applicable to it.  Accordingly, if the Transactions contemplated hereby
would be usurious as to any Lender under laws applicable to it (including the
laws of the United States of America and the State of Texas or any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Notes, it is
agreed as follows:  (i) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Indebtedness (or, to the extent
that the principal amount of the Indebtedness shall have been or would thereby
be paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower).  All sums paid or agreed to be paid to
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans evidenced by the
Notes until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law.  If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.  To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect. 
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

 

98

--------------------------------------------------------------------------------


 

Section 12.13       EXCULPATION PROVISIONS.  Each OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

 

Section 12.14       Collateral Matters; Hedging Agreements; Treasury Management
Agreements.  Except as provided in Section 12.02(b)(v), no Lender or any
Affiliate of a Lender shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under any Hedging Agreement or
Treasury Management Agreement. The benefit of the Security Instruments and of
the provisions of this Agreement relating to any Collateral securing the
Indebtedness shall also extend to and be available to Secured Hedging Providers
and the Secured Treasury Management Counterparties on a pro rata basis (subject
to the priorities set out in Section 10.02(c)) in respect of any obligations of
EXLP or any Restricted Subsidiary which arises under any Hedging Agreement or
Treasury Management Agreement.  Each Lender, on behalf of itself and its
Affiliates who are Secured Hedging Providers, and each Secured Hedging Provider,
by accepting the benefits of the Collateral, hereby agrees that the Obligors may
grant security interests, covering all rights of the Obligors in Hedging
Agreements with any Lender or Secured Hedging Provider, to the Administrative
Agent under the Security Instruments to secure the Indebtedness, notwithstanding
any restriction on such security interests under any Hedging Agreement.

 

Section 12.15       No Third Party Beneficiaries.  This Agreement, the other
Loan Documents, and the agreement of the Lenders to make Loans and the Issuing
Banks to issue, amend, renew or extend Letters of Credit hereunder are solely
for the benefit of EXLP and the Borrower, and no other Person (including,
without limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent, any Issuing Bank or any Lender for any
reason whatsoever.  There are no third party beneficiaries.

 

Section 12.16       USA Patriot Act Notice.  Each Lender hereby notifies EXLP
and the Borrower that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot
Act”), it is required to obtain, verify and record information that identifies
EXLP and its Subsidiaries, which information includes the

 

99

--------------------------------------------------------------------------------


 

name and address of EXLP and such Subsidiaries and other information that will
allow such Lender to identify EXLP and such Subsidiaries in accordance with the
USA Patriot Act.

 

Section 12.17       No General Partner’s Liability.  The Lenders agree that no
claim arising against either EXLP, the Borrower or any Restricted Subsidiary
under any Loan Document shall be asserted against the General Partner (in its
individual capacity) and no judgment, order or execution entered in any suit,
action or proceeding, whether legal or equitable, on this Agreement or any of
the other Loan Documents shall be obtained or enforced against the General
Partner (in its individual capacity) or its assets for the purpose of obtaining
satisfaction and payment of the Indebtedness or any claims arising under this
Agreement or any other Loan Document, any right to proceed against the General
Partner individually or its respective assets being hereby expressly waived by
the Lenders.  Nothing in this Section 12.17, however, shall be construed so as
to prevent the Administrative Agent or any Lender from commencing any action,
suit or proceeding with respect to or causing legal papers to be served upon the
General Partner for the purpose of (i) obtaining jurisdiction over EXLP, the
Borrower or any Restricted Subsidiary or (ii) obtaining judgment, order or
execution against the General Partner arising out of any fraud or intentional
misrepresentation by the General Partner in connection with the Loan Documents
or of recovery of moneys received by the General Partner in violation of the
terms of this Agreement.

 

Section 12.18       Existing Credit Agreement; Existing Facility Termination. 
This Agreement amends and restates the Existing Credit Agreement in its
entirety.  On the date of the initial funding of Loans hereunder, (i) each
“Loan” (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement shall be repaid in full with the proceeds of such
Loans, (ii) all other amounts outstanding under the Existing Credit Agreement
(including any breakage costs that may be due under Section 5.02 of the Existing
Credit Agreement) shall be paid in full with the proceeds of such Loans to the
extent not otherwise paid by the Borrower on such date, (iii) the “Commitments”
(as defined in the Existing Credit Agreement) shall be terminated and replaced
with the Commitments hereunder, and (iv) the Existing Letters of Credit shall be
deemed to be issued under this Agreement.  From and after the Effective Date, no
Exiting Lender shall have any rights under the Existing Credit Agreement, any
other Loan Document (as defined in the Existing Credit Agreement), this
Agreement or any other Loan Document (other than rights expressly stated in
Section 12.05 of the Existing Credit Agreement to survive the termination
thereof and the repayment of amounts outstanding thereunder).  It is the intent
of the parties hereto that this Agreement neither constitute a novation of the
obligations and liabilities existing under the Existing Credit Agreement nor
evidence termination of any such obligations and liabilities and that this
Agreement amend and restate in its entirety the Existing Credit Agreement and
hereafter evidence the obligations of the Borrower outstanding thereunder.  The
undersigned waive any right to receive any notice of the termination of the
“Commitments” (as defined in the Existing Credit Agreement) and any right to
receive any notice of prepayment of amounts owed under the Existing Credit
Agreement. Each “Lender” (as defined in the Existing Credit Agreement) hereby
agrees to return to the Borrower, with reasonable promptness, any note delivered
by the Borrower to such Lender in connection with the Existing Credit Agreement.

 

Section 12.19       No Fiduciary Duty.  Each Lender and its respective
Affiliates (collectively, solely for purposes of this Section 12.19, the
“Lenders”) may have economic

 

100

--------------------------------------------------------------------------------


 

interests that conflict with those of the Obligors.  Each Obligor agrees that
nothing in any Loan Document, any Hedging Agreement with any Secured Hedging
Provider or any Treasury Management Agreement will be deemed to create an
advisory, fiduciary or agency relationship between the Lenders and the Obligors,
their partners or their Affiliates.  Each Obligor acknowledges and agrees that
(a) the transactions with the Lenders contemplated by the Loan Documents, the
Hedging Agreements with Secured Hedging Providers and the Treasury Management
Agreements are arm’s-length commercial transactions between the Lenders, on the
one hand, and the applicable Obligors, on the other, (b) in connection therewith
and with the process leading to such transactions each Lender is acting solely
as a principal and not the agent or fiduciary of any Obligor, or of any
Obligor’s management, partners, creditors or other Affiliates, (c) no Lender has
assumed a fiduciary responsibility in favor of any Obligor with respect to the
transactions with Lenders contemplated by the Loan Documents, any Hedging
Agreement or any Treasury Management Agreements or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising any Obligor on other matters) and (d) such Person has
consulted its own legal and financial advisors to the extent it deemed
appropriate.  Each Obligor further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Obligor agrees that it will
not claim that any Lender owes a fiduciary duty to such Person in connection
with the Loan Documents, any Hedging Agreement or any Treasury Management
Agreement or the process leading thereto.

 

[SIGNATURES BEGIN NEXT PAGE]

 

101

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

EXLP OPERATING LLC

 

 

 

 

 

 

By:

 

 

 

Michael Aaronson

 

 

Vice President

 

 

 

Address for Notices:

 

 

 

16666 Northchase Drive

 

Houston, Texas 77060

 

 

 

Facsimile No.: (281) 836-8039

 

Telephone No.: (281) 836-7000

 

e-mail: kelly.battle@exterran.com

 

Attention: President

 

 

 

Copy to:

 

 

 

General Counsel

 

Facsimile No: (281) 836-8061

 

e-mail: donald.wayne@exterran.com

 

 

 

Copy to:

 

 

 

Herschel Hamner

 

Baker Botts L.L.P.

 

910 Louisiana Street

 

Houston, Texas 77002

 

Facsimile No.: (713) 229-2049

 

Telephone No.: (713) 229-7749

 

--------------------------------------------------------------------------------


 

GUARANTORS:

EXTERRAN PARTNERS, L.P.

 

 

 

By:

EXTERRAN GENERAL
PARTNER, L.P., its general
partner

 

 

 

 

By:

EXTERRAN GP LLC,
its general partner

 

 

 

 

 

By:

 

 

 

Michael Aaronson

 

 

Vice President and Chief Financial Officer

 

 

 

 

Address for Notices:

 

 

 

16666 Northchase Drive

 

Houston, Texas 77060

 

 

 

Facsimile No.: (281) 836-8039

 

Telephone No.: (281) 836-7000

 

e-mail: kelly.battle@exterran.com

 

Attention: President

 

 

 

Copy to:

 

 

 

General Counsel

 

Facsimile No: (281) 836-8061

 

e-mail: donald.wayne@exterran.com

 

 

 

Copy to:

 

 

 

Herschel Hamner

 

Baker Botts L.L.P.

 

910 Louisiana Street

 

Houston, Texas 77002

 

Facsimile No.: (713) 229-2049

 

Telephone No.: (713) 229-7749

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT,

WELLS FARGO BANK, NATIONAL

ISSUING BANK, SWINGLINE

ASSOCIATION, Individually and as

LENDER AND LENDER:

Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Donald W. Herrick, Jr.

 

 

Director

 

 

 

Lending Office for ABR Loans and
Eurodollar Loans:

 

 

 

301 South College Street

 

23rd Floor NC 0680

 

Charlotte, North Carolina 28288

 

Facsimile No.: (704) 383-0288

 

 

 

Address for Notices:

 

Wells Fargo Bank, National Association

 

 

 

1000 Louisiana, 9th Floor

 

Houston, Texas 77002

 

Attention: Donald W. Herrick, Jr.

 

Facsimile No.: 713-739-1087

 

--------------------------------------------------------------------------------


 

CO-SYNDICATION AGENT

JPMORGAN CHASE BANK, N.A.,

AND LENDER:

as Co-Syndication Agent and Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

Non-Agented Servicing Team

 

10 S. Dearborn

 

Chicago, Illinois 60603

 

Facsimile No.: (312) 256-2608

 

 

 

 

 

Address for Notices:

 

 

 

712 Main Street, Floor 12

 

Houston, Texas 77002-3201

 

 

 

Attention: Thomas Okamoto

 

Facsimile No.: (713) 216-7794

 

--------------------------------------------------------------------------------


 

CO-SYNDICATION AGENT

ROYAL BANK OF CANADA,

AND LENDER:

as Co-Syndication Agent and Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

Royal Bank of Canada

 

Three World Financial

 

200 Vesey Street

 

New York, New York 10281

 

 

 

 

 

Address for Notices:

 

 

 

Royal Bank of Canada

 

Three World Financial

 

200 Vesey Street

 

New York, New York 10281

 

--------------------------------------------------------------------------------


 

CO-SYNDICATION AGENT

THE ROYAL BANK OF SCOTLAND

AND LENDER:

PLC, as Co-Syndication Agent and

 

Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

600 Washington Boulevard

 

Stamford, CT 06901

 

Facsimile: (203) 873-5019

 

 

 

 

 

Address for Notices:

 

 

 

Matthew Main

 

600 Travis Street, Suite 6500

 

Houston, TX 77002

 

Attention: Matthew Main

 

Facsimile No.: (713) 221-2441

 

 

 

Gisella Baque

 

RBS Americas HQ

 

600 Washington Boulevard,

 

Stamford, CT, 06901

 

Attention: Gisella Baque

 

Facsimile No.: +1 203 873 4059

 

--------------------------------------------------------------------------------


 

DOCUMENTATION AGENT

CREDIT AGRICOLE CORPORATE

AND LENDER:

AND INVESTMENT BANK,

 

as Documentation Agent and a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

Credit Agricole CIB

 

1301 Avenue of the Americas

 

New York, NY 10019

 

 

 

 

 

Address for Notices:

 

 

 

Credit Agricole CIB

 

1301 Avenue of the Americas

 

New York, NY 10019

 

--------------------------------------------------------------------------------


 

LENDER:

CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

Eleven Madison Avenue

 

New York, New York 10010

 

Facsimile No.: (212) 322-2291

 

 

 

 

 

Address for Notices:

 

 

 

7033 Louis Stephens Drive

 

P.O. Box 110047

 

Research Triangle Park 27709 NC

 

 

 

Attention: Eric Ceglowski

 

Facsimile No.: (919) 994-1357

 

--------------------------------------------------------------------------------


 

LENDER:

SUMITOMO MITSUI BANKING
CORPORATION, as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

277 Park Avenue

 

Sumitomo Mitsui Banking Corporation

 

New York, NY 10172

 

 

 

Facsimile No.: 212-224-5227

 

 

 

 

 

Address for Notices:

 

 

 

Sumitomo Mitsui Banking Corporation

 

1200 Smith St Suite 1140

 

Houston, TX 77002

 

 

 

Attention: Luis Vaca Gomez

 

Facsimile No.: 713-227-3555

 

--------------------------------------------------------------------------------


 

LENDER:

REGIONS BANK,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

 

 

Facsimile No.: (205)261-7069

 

 

 

 

 

Address for Notices:

 

 

 

201 Milan Parkway

 

Birmingham, AL 35211

 

 

 

Attention: Valencia Jackson

 

Facsimile No.: (205) 261-7069

 

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

Attn: Keri Seadler

 

24 Greenway Plaza Ste 1403

 

Houston, TX 77046

 

 

 

Facsimile No.: 205-524-0385

 

 

 

 

 

Address for Notices:

 

 

 

Attn: Keri Seadler

 

24 Greenway Plaza Ste 1403

 

Houston, TX 77046

 

 

 

Attention: Keri Seadler

 

Facsimile No.: 205-524-0385

 

--------------------------------------------------------------------------------


 

LENDER:

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

711 Louisiana Street, 14th Floor

 

Houston, Texas 77002

 

Facsimile No.: (212) 225-5709

 

 

 

 

 

Address for Notices:

 

 

 

711 Louisiana Street, 14th Floor

 

Houston, Texas 77002

 

 

 

Attention: Doug Whiddon

 

Facsimile No.: (713) 752-2425

 

--------------------------------------------------------------------------------


 

CO-SYNDICATION AGENT

CREDIT AGRICOLE CORPORATE

AND LENDER:

AND INVESTMENT BANK,

 

as Co-Syndication Agent and Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

1301 Avenue of the Americas

 

New York, New York 10019

 

Facsimile No.: (917) 849-5440

 

 

 

 

 

Address for Notices:

 

 

 

1300 Main Street, Suite 2100

 

Houston, Texas 77002

 

 

 

Attention: David Gurghigian

 

Facsimile No.: (713) 890-8668

 

--------------------------------------------------------------------------------


 

LENDER:

BRANCH BANKING AND TRUST,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

220 West 2nd Street, 16th Floor

 

Winston-Salem, North Carolina 27101

 

Facsimile No.: (336) 733-2740

 

 

 

 

 

Address for Notices:

 

 

 

2200 West Loop South

 

Houston, Texas 77027

 

 

 

Attention: De Von J. Lang

 

Facsimile No.: (713) 993-1399

 

--------------------------------------------------------------------------------


 

LENDER:

UNION BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

Union Bank, N.A.

 

445 S. Figueroa Street

 

Los Angeles, CA 90071

 

 

 

 

 

Address for Notices:

 

 

 

Union Bank, N.A.

 

ATTN: Commercial Loan Operations

 

Supervisor — Maria Suncin/Patrick Abo

 

Commercial Loan Operations

 

1980 Saturn Street

 

Monterey Park, CA 91754

 

 

 

Telephone: (323) 720-2870

 

Facsimile: (323) 724-6198/(800) 466-9951

 

E-Mail: #clo_synd@unionbank.com

 

--------------------------------------------------------------------------------


 

LENDER:

TRUSTMARK NATIONAL BANK,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

L.J. Perenyi

 

Title:

Vice President

 

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

10497 Town & Country Way, Suite 860

 

Houston, Texas 77024

 

Facsimile No.: (713) 365-0890

 

 

 

 

 

Address for Notices:

 

 

 

10497 Town & Country Way, Suite 860

 

Houston, Texas 77024

 

 

 

Attention: Sarah Prestridge

 

Facsimile No.: (713) 365-0890

 

--------------------------------------------------------------------------------


 

LENDER:

AMEGY BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

P.O. Box 27459

 

Houston, Texas 77227

 

Facsimile No.: (713) 693-7467

 

 

 

 

 

Address for Notices:

 

 

 

4400 Post Oak Parkway

 

Houston, Texas 77027

 

 

 

Attention: Kenyatta Gibbs

 

Facsimile No.: (713) 561-0260

 

--------------------------------------------------------------------------------


 

LENDER:

RAYMOND JAMES BANK, FSB,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Lending Office for ABR Rate Loans and
Eurodollar Loans:

 

 

 

Raymond James Bank, FSB

 

727-567-4324

 

garrett.mckinnon@raymondjames.com

 

 

 

Facsimile No.: 866-205-1396

 

 

 

 

 

Address for Notices:

 

 

 

P.O. Box 11628

 

St. Petersburg, FL 33733-1628

 

 

 

Attention: Loan Ops/CML

 

Facsimile No.: 866-597-4002

 

RJBank-LoanOpsCorp@RaymondJames.com

 

--------------------------------------------------------------------------------


 

ANNEX I
AGGREGATE COMMITMENTS(3)

 

--------------------------------------------------------------------------------

(3)  As of Third Amendment Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1
FORM OF REVOLVING CREDIT NOTE

 

$                       

                       , 201[ ]

 

FOR VALUE RECEIVED, EXLP OPERATING LLC, a Delaware limited liability company
(the “Borrower”), hereby promises to pay to
                                                             (the “Lender”) or
registered assigns, at the office of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
the Administrative Agent (the “Administrative Agent”), at 301 South College
Street, Charlotte, North Carolina 28288-0608, the principal sum of
                                                           US Dollars
($                        ) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Revolving Loans made by the Lender to the
Borrower under the Credit Agreement, as hereinafter defined), in lawful money of
the United States of America and in immediately available funds, on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Revolving Loan, at such
office, in like money and funds, for the period commencing on the date of such
Revolving Loan until such Revolving Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each
Revolving Loan made by the Lender to the Borrower, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Amended and Restated Senior Secured Credit Agreement dated as of November 3,
2010, among the Borrower, Exterran Partners, L.P., a Delaware limited
partnership, the Administrative Agent and the other Agents and Lenders which are
or become parties thereto (including the Lender) (as the same may be amended or
supplemented from time to time, the “Credit Agreement”), and evidences the
Revolving Loans made by the Lender thereunder.  Capitalized terms used in this
Revolving Credit Note and not defined herein have the respective meanings
assigned to them in the Credit Agreement.

 

This Revolving Credit Note is issued pursuant to the Credit Agreement and is
entitled to the benefits provided for in the Credit Agreement and the Security
Instruments.  The Credit Agreement provides for the acceleration of the maturity
of this Note upon the occurrence of certain events and for prepayments of
Revolving Loans upon the terms and conditions specified therein and other
provisions relevant to this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

 

 

EXLP OPERATING LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-1 - 1

--------------------------------------------------------------------------------


 

EXHIBIT A-2
FORM OF TERM NOTE

 

$                         

                       , 201[ ]

 

FOR VALUE RECEIVED, EXLP OPERATING LLC, a Delaware limited liability company
(the “Borrower”), hereby promises to pay to
                                                             (the “Lender”) or
registered assigns, at the office of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
the Administrative Agent (the “Administrative Agent”), at 301 South College
Street, Charlotte, North Carolina 28288-0608, the principal sum of
                                                           US Dollars
($                        ) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Term Loans made by the Lender to the Borrower
under the Credit Agreement, as hereinafter defined), in lawful money of the
United States of America and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount of each such Term Loan, at such office, in like
money and funds, for the period commencing on the date of such Term Loan until
such Term Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each Term
Loan made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books.

 

This Term Note is one of the Term Notes referred to in the Amended and Restated
Senior Secured Credit Agreement dated as of November 3, 2010, among the
Borrower, Exterran Partners, L.P., a Delaware limited partnership, the
Administrative Agent and the other Agents and Lenders which are or become
parties thereto (including the Lender) (as the same may be amended or
supplemented from time to time, the “Credit Agreement”), and evidences Term
Loans made by the Lender thereunder.  Capitalized terms used in this Term Note
and not defined herein have the respective meanings assigned to them in the
Credit Agreement.

 

This Term Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the Security Instruments.  The
Credit Agreement provides for the acceleration of the maturity of this Term Note
upon the occurrence of certain events and for prepayments of Term Loans upon the
terms and conditions specified therein and other provisions relevant to this
Term Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

 

 

EXLP OPERATING LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-2 -1

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF BORROWING REQUEST

 

                    , 201  

 

EXLP OPERATING LLC, a Delaware limited liability company (the “Borrower”),
pursuant to the Amended and Restated Senior Secured Credit Agreement dated as of
November 3, 2010, among the Borrower, Exterran Partners, L.P., a Delaware
limited partnership, the Administrative Agent and the other Agents and Lenders
which are or become parties thereto (as the same may be amended or supplemented
from time to time, the “Credit Agreement”), hereby makes the requests indicated
below (unless otherwise defined herein, each capitalized term used herein is
defined in the Credit Agreement):

 

1.                                      [Revolving/Term/Swingline] Loans:

 

(a)                                 The aggregate amount of new
[Revolving/Term/Swingline] Loans to be borrowed is
$                                            ;

 

(b)                                 The requested funding date for such
Borrowing is                                   ,           ;

 

(c)                                  $                                          
of such [Revolving/Term] Borrowings are to be ABR Loans;(4)

 

(d)                                 $                                          
of such [Revolving/Term] Borrowings are to be Eurodollar Loans; and

 

(i)                                     The length of the initial Interest
Period for Eurodollar Loans is:
                                                  .(5)

 

(e)                                  The location and number of the account to
which funds are to be disbursed is:
                                                                                                      .(6)

 

2.                                      [The Total Revolving Exposure on the
date hereof (without regard to the requested Revolving Borrowing) is
$                                           and the pro forma Total Revolving
Exposure (giving effect to the requested Revolving Borrowing) is
$                                                  .](7)

 

--------------------------------------------------------------------------------

(4)  Not applicable if a Swingline Loan is requested.

(5)  Not applicable if a Swingline Loan is requested.

(6)  In the case of a Swingline Loan, account shall be the general deposit
account of the Borrower with the Swingline Lender.

(7)  Include only if a Revolving Borrowing is requested.

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

3.                                      [The total Swingline Exposure on the
date hereof (without regard to the requested Swingline Loan) is
$                                   and the pro forma total Swingline Exposure
(giving effect to the requested Swingline Loan) is
$                                         .](8)

 

--------------------------------------------------------------------------------

(8)  Include only if a Swingline Loan is requested.

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the
                                           of the Borrower and that, as such,
he/she is authorized to execute this Borrowing Request on behalf of the
Borrower.  The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the proceeds of the
requested Borrowing under the terms and conditions of the Credit Agreement.

 

 

EXLP OPERATING LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B - 3

--------------------------------------------------------------------------------


 

EXHIBIT C
FORM OF INTEREST ELECTION REQUEST

 

[                ], 201[   ]

 

EXLP OPERATING LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.04 of the Amended and Restated Senior Secured Credit
Agreement dated as of November 3, 2010, among the Borrower, Exterran Partners,
L.P., a Delaware limited partnership, the Administrative Agent and the other
Agents and Lenders which are or become parties thereto (as the same may be
amended or supplemented from time to time, the “Credit Agreement”), hereby gives
you notice pursuant to Section 2.04 of the Credit Agreement that it elects to
[continue the Borrowing listed below, or a portion thereof as described below]
[convert the Borrowing listed below, or a portion thereof as described below, to
a different Type], and in that connection sets forth below the terms on which
such [conversion] [continuation] is to be made.

 

 

(a)

The amount of the Borrowing to which this Interest Election Request applies(9):

 

                                     

 

 

 

 

 

 

(b)

The effective date of the election (which is a Business Day):

 

                                     

 

 

 

 

 

 

(c)

Type of Borrowing following [conversion] [continuation]:

 

[ABR] [Eurodollar]

 

 

 

 

 

 

(d)

Interest Period and the last day thereof(10):

 

                                     

 

--------------------------------------------------------------------------------

(9)  If different options are being elected with respect to different portions
of such Borrowing, specify the portions thereof to be allocated to each
resulting Borrowing and specify the information requested in clauses (b),
(c) and (d) for each resulting Borrowing.

(10)  For Eurodollar Borrowing only.  Shall be subject to the definition of
“Interest Period” in the Credit Agreement.

 

Exhibit C - 1

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the
                                           of the Borrower and that, as such,
he/she is authorized to execute this certificate on behalf of the Borrower.  The
undersigned further certifies, represents and warrants on behalf of the Borrower
that the Borrower is entitled to make the requested continuation or conversion
under the terms and conditions of the Credit Agreement.

 

 

EXLP OPERATING LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C - 2

--------------------------------------------------------------------------------


 

EXHIBIT D-1
FORM OF EFFECTIVE DATE COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he/she is the
                                 of EXLP Operating LLC, a Delaware limited
liability company (the “Borrower”).  With reference to the Amended and Restated
Senior Secured Credit Agreement dated as of November 3, 2010, among the
Borrower, Exterran Partners, L.P., a Delaware limited partnership, the
Administrative Agent and the other Agents and Lenders which are or become
parties thereto (as the same may be amended or supplemented from time to time,
the “Credit Agreement”), the undersigned represents and warrants as follows
(each capitalized term used herein having the same meaning given to it in the
Credit Agreement unless otherwise specified):

 

(a)                                 The representations and warranties of the
Borrower and the Guarantors contained in ARTICLE VII of the Credit Agreement and
in the Security Instruments are true and correct as of the date hereof, except
to the extent any such representations and warranties are expressly limited to
an earlier date in which case, on and as of the date hereof, such
representations and warranties continue to be true and correct as of such
specified earlier date.

 

(b)                                 The Borrower and each Guarantor have
performed and complied with all agreements and conditions contained in the
Credit Agreement and in the Security Instruments required to be performed or
complied with by it prior to or at the time of delivery hereof.

 

(c)                                  Since December 31, 2009, no change, event,
development or circumstance has occurred or exists that has had a Material
Adverse Effect.

 

(d)                                 As of the date hereof, no Default has
occurred and is continuing under the Credit Agreement.

 

EXECUTED AND DELIVERED this          day of November, 2010.

 

 

EXLP OPERATING LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-1 - 1

--------------------------------------------------------------------------------


 

EXHIBIT D-2
FORM OF ONGOING COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he/she is the
                                 of EXLP Operating LLC, a Delaware limited
liability company (the “Borrower”).  With reference to the Amended and Restated
Senior Secured Credit Agreement dated as of November 3, 2010, among the
Borrower, Exterran Partners, L.P., a Delaware limited partnership, the
Administrative Agent and the other Agents and Lenders which are or become
parties thereto (as the same may be amended or supplemented from time to time,
the “Credit Agreement”), the undersigned represents and warrants as follows
(each capitalized term used herein having the same meaning given to it in the
Credit Agreement unless otherwise specified):

 

(a)                                 As of the date hereof, no Default has
occurred and is continuing under the Credit Agreement.

 

(b)                                 Attached hereto are the detailed
computations necessary to determine whether the Borrower is in compliance with
Section 9.10(a), (b) and (c) as of the end of the [fiscal quarter][fiscal year]
ending [          ].

 

EXECUTED AND DELIVERED this          day of                             .

 

 

EXLP OPERATING LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-2 - 1

--------------------------------------------------------------------------------


 

EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Related Fund of [identify Lender](11)]

 

 

 

3.

Borrower:

EXLP Operating LLC, a Delaware limited liability company

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated Senior Secured Credit Agreement dated as of November 3,
2010 among the Borrower, Exterran Partners, L.P., a Delaware limited
partnership, the Administrative

 

--------------------------------------------------------------------------------

(11)  Select as applicable.

 

Exhibit E - 1

--------------------------------------------------------------------------------


 

 

 

Agent and the other Agents and Lenders which are or become parties thereto (as
the same may be amended or supplemented from time to time)

 

6.                                      Assigned Interest:

 

Commitment/Loans
Assigned(12)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(13)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                    , 201     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(12)  Fill in the appropriate terminology for the types of Commitments and/or
Loans under the Credit Agreement that are being assigned under this Assignment
(e.g. “Revolving Commitment,” “Term Loans”, etc.)

(13)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exhibit E - 2

--------------------------------------------------------------------------------


 

[Consented to and](14) Accepted:

 

 

 

WELLS FARGO, NATIONAL ASSOCIATION, as

 

Administrative Agent

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

[Consented to:](15)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(14)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(15)  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit E - 3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

ANNEX 1 to

Exhibit E

 

--------------------------------------------------------------------------------


 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.

 

--------------------------------------------------------------------------------


 

EXHIBIT F
SECURITY INSTRUMENTS

 

1.             Amended and Restated Collateral Agreement dated as of November 3,
2010 among the Borrower, Exterran Partners, L.P., EXLP Leasing LLC and the
Administrative Agent, as amended, modified or restated from time to time (the
“Collateral Agreement”), covering:

 

a.             Borrower’s pledge of 100% of the membership interests of the
following Significant Domestic Subsidiary:

 

(i)            EXLP Leasing LLC

 

b.             EXLP’s pledge of 100% of the membership interests of the
following Significant Domestic Subsidiary:

 

(i)            EXLP Operating LLC

 

c.             EXLP’s and each other Obligor’s accounts, chattel paper,
documents, equipment, general intangibles, instruments and inventory, all books
and records pertaining to the foregoing and proceeds thereof.

 

2.             UCC Financing Statements for the Borrower, Exterran Partners,
L.P. and EXLP Leasing LLC relating to Item 1.

 

3.             Amended and Restated Guaranty Agreement dated as of November 3,
2010 among Exterran Partners, L.P., EXLP Leasing LLC and the Administrative
Agent, as amended, modified or restated from time to time

 

Exhibit F -1

--------------------------------------------------------------------------------


 

EXHIBIT G-1
FORM OF COMMITMENT INCREASE CERTIFICATE

 

[          ], 201[    ]

 

To:                             Wells Fargo Bank, National Association,

as Administrative Agent

 

EXLP Operating LLC, a Delaware limited liability company (the “Borrower”),
Exterran Partners, L.P., a Delaware limited partnership, the Administrative
Agent and the other Agents and certain Lenders have heretofore entered into the
Amended and Restated Senior Secured Credit Agreement dated as of November 3,
2010 (as the same may be amended or supplemented from time to time, the “Credit
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.

 

This Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c)(ii)(E) of the Credit Agreement.  Please be advised that:

 

(a)           the amount of the requested increase in the Aggregate Revolving
Commitments is $[     ];

 

(b)           each of the undersigned Lenders has agreed (i) to increase its
Revolving Commitment under the Credit Agreement effective [          ],
201[    ] so that, after giving effect hereto, its Revolving Commitment will be
equal to the amount set forth opposite its name in Schedule I attached hereto
and (ii) that it shall continue to be a party in all respects to the Credit
Agreement and the other Loan Documents;

 

(c)           attached is a new Annex I that replaces the outstanding Annex I to
the Credit Agreement, reflecting the new Aggregate Commitments after giving
effect to the increase in the Revolving Commitments contemplated hereby.

 

Delivery of an executed counterpart of this Commitment Increase Certificate by
facsimile or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Commitment Increase Certificate.

 

 

 

Very truly yours,

 

 

 

EXLP OPERATING LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit G-1 - 1

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

 

 

Wells Fargo Bank, National Association,

 

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

[LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Exhibit G-1 - 2

--------------------------------------------------------------------------------


 

EXHIBIT G-2
FORM OF ADDITIONAL LENDER CERTIFICATE

 

[          ], 201[    ]

 

To:                             Wells Fargo Bank, National Association,

as Administrative Agent

 

EXLP Operating LLC, a Delaware limited liability company (the “Borrower”),
Exterran Partners, L.P., a Delaware limited partnership, the Administrative
Agent and the other Agents and certain Lenders have heretofore entered into the
Amended and Restated Senior Secured Credit Agreement dated as of November 3,
2010 (as the same may be amended or supplemented from time to time, the “Credit
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.

 

This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c)(ii)(F) of the Credit Agreement.

 

Please be advised that the undersigned has agreed (a) to become a Lender under
the Credit Agreement effective [          ], 201[    ] with a Revolving
Commitment of $[          ] and (b) that it shall be a party in all respect to
the Credit Agreement and the other Loan Documents.

 

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(e) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender.

 

 

 

Very truly yours,

 

 

 

EXLP OPERATING LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit G-2 - 1

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

Wells Fargo Bank, National Association,

as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

[ADDITIONAL LENDER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit G-2 - 2

--------------------------------------------------------------------------------


 

EXHIBIT G-3
FORM OF TERM LOAN ASSUMPTION AGREEMENT

 

[                            ], 201[  ]

 

EXLP Operating LLC

16666 Northchase Drive

Houston, Texas 77060

Attention:  President

Facsimile:  (281) 836-8039

 

RE:         Term Loan Assumption Agreement

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Senior Secured Credit
Agreement (as amended, supplemented, modified or restated from time to time, the
“Credit Agreement”) dated as of November 3, 2010 among EXLP Operating LLC, a
Delaware limited liability company (the “Borrower”), Exterran Partners, L.P., a
Delaware limited partnership, Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), the lenders from time to time
party thereto (the “Lenders”) and the other Agents party thereto.  Unless
otherwise defined herein, capitalized terms used herein shall have the
respective meanings set forth in the Credit Agreement.

 

Each of the undersigned (each, a “Term Lender”) hereby severally agrees to
provide the Term Commitments set forth opposite its name on Annex I attached
hereto (for each such Term Lender, its “Term Commitment”).  Each Term Commitment
provided pursuant to this letter agreement (this “Agreement”) shall be subject
to all of the terms and conditions set forth in the Credit Agreement, including,
without limitation, Article II thereof.

 

Each Term Lender, the Borrower and the Administrative Agent acknowledge and
agree that the Term Commitments provided pursuant to this Agreement shall
constitute Term Commitments, and, upon the funding of the loans pursuant to such
Term Commitments, such loans shall constitute Term Loans for all purposes of the
Credit Agreement and the other applicable Loan Documents.

 

Furthermore, each of the parties to this Agreement hereby agrees to the terms
and conditions set forth on Annex I hereto in respect of each Term Commitment
provided pursuant to this Agreement.

 

Each Term Lender party to this Agreement, to the extent not already a party to
the Credit Agreement as a Lender thereunder, (i) confirms that it has received a
copy of the Credit Agreement and the other Loan Documents, together with copies
of the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender

 

Exhibit G-3 - 1

--------------------------------------------------------------------------------


 

under the Credit Agreement, (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto and (iv) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as a Lender.

 

Upon the date of (i) the execution and delivery to the Administrative Agent of a
counterpart of this Agreement by each Term Lender, the Administrative Agent, the
Borrower and each Guarantor and (ii) the satisfaction (or waiver in accordance
with Section 12.02 of the Credit Agreement) of the conditions precedent set
forth in Section 2.06 and Section 6.02 of the Credit Agreement (such date, the
“Commitment Effective Date”), each Term Lender party hereto (A) shall be
obligated to make the Term Loans to be made by it pursuant to its Term
Commitment as provided in this Agreement on the terms, and subject to the
conditions, set forth in the Credit Agreement and in this Agreement and (B) to
the extent provided in this Agreement, shall have the rights and obligations of
a Lender thereunder and under the other applicable Loan Documents.

 

The Borrower acknowledges and agrees that (i) it shall be liable for all
obligations, for which the Borrower is liable under the Credit Agreement, with
respect to the Term Commitments provided hereby including, without limitation,
all Term Loans made pursuant thereto and (ii) all such obligations (including
all obligations in respect of such Term Loans) shall be entitled to the benefits
of the Security Instruments.

 

Each Guarantor acknowledges and agrees that all obligations for which such
Guarantor is liable under the Credit Agreement or the Guaranty Agreement with
respect to the Term Commitments provided hereby and all Term Loans made pursuant
thereto shall (i) be fully guaranteed pursuant to the Guaranty Agreement as, and
to the extent, provided therein and in the Credit Agreement and (ii) be entitled
to the benefits of the Loan Documents as, and to the extent, provided therein
and in the Credit Agreement.

 

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on                     , 201[  ].  If you do not so accept this
Agreement by such time, our Term Commitments set forth in this Agreement shall
be deemed canceled.

 

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Loan Documents pursuant to Section 12.02 of
the Credit Agreement.

 

Exhibit G-3 - 2

--------------------------------------------------------------------------------


 

In the event of any conflict between the provisions of this Agreement and those
of the Credit Agreement, the provisions of the Credit Agreement shall control.

 

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW.

 

[Signatures Pages Follow]

 

Exhibit G-3 - 3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[NAME OF EACH TERM LENDER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit G-3 - 4

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED THIS

DAY OF                             , 201[ ]:

 

 

EXLP OPERATING LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit G-3 - 5

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED THIS

DAY OF                             , 201[  ]:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit G-3 - 6

--------------------------------------------------------------------------------


 

Each Guarantor acknowledges and agrees to each of the foregoing provisions of
this Term Loan Assumption Agreement and to the incurrence of the Term Loans to
be made pursuant thereto.

 

EXTERRAN PARTNERS, L.P.

 

 

 

By:

EXTERRAN GENERAL PARTNER, L.P.,

 

 

its General Partner

 

 

 

 

By:

EXTERRAN GP LLC,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

EXLP LEASING LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit G-3 - 7

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR

TERM LOAN ASSUMPTION AGREEMENT

 

Dated as of [                        ], 201[  ]

 

1.             Name of Borrower:             EXLP Operating LLC

 

2.             Term Commitment Amounts (as of the Commitment Effective Date):

 

Names/Addresses of
Term Lenders

 

Amount of Term Commitment

 

 

 

 

 

[                          ]

 

$

[                      

]

 

3.             Term Loan Funding Date: 
                                        (16)

 

4.             Term Loan Maturity Date: 
                                        (17)

 

5.             Applicable Margin:  The Applicable Margin applicable to the Term
Loans to be made pursuant to the Term Commitments described herein shall be a
percentage per annum determined by reference to the Total Leverage Ratio as in
effect from time to time, as set forth below:

 

Applicable Margin

 

Total Leverage Ratio

 

Libor Loans (bps)

 

ABR Loans (bps)

 

Greater than 4.75 to 1.0

 

 

 

 

 

Less than or equal to 4.75 to 1.0 but greater than 4.25 to 1.0

 

 

 

 

 

Less than or equal to 4.25 to 1.0 but greater than 3.75 to 1.0

 

 

 

 

 

Less than or equal to 3.75 to 1.0 but greater than 3.25 to 1.0

 

 

 

 

 

Less than or equal to 3.25 to 1.0

 

 

 

 

 

 

--------------------------------------------------------------------------------

(16)  On any Business Day (a) in the case of a Eurodollar Borrowing, upon three
(3) Business Days notice prior to the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, upon notice not later than 12:00 p.m., Eastern
time, on the date of the proposed Borrowing.  Such notice of Borrowing shall be
in the form of a Borrowing Request in accordance with Section 2.03 of the Credit
Agreement.

(17)  With respect to any Term Loan made pursuant to this Term Loan Assumption
Agreement, the Term Loan Maturity Date may be any date, provided that such date
is no sooner than the Revolving Credit Maturity Date.

 

ANNEX I to

Exhibit G-3

 

--------------------------------------------------------------------------------


 

Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio (which shall be calculated quarterly) shall take effect as of the
fifth Business Day following the receipt of the compliance certificate delivered
pursuant to Section 8.01(g) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT H
FORM OF LETTER OF CREDIT REQUEST

 

, 201      (18)

 

 

as Issuing Bank

 

 

Attention:

 

Wells Fargo Bank, National Association,

as Administrative Agent

1000 Louisiana Street, 9th Floor

Houston, Texas 77002

Attention:  Donald H. Herrick, Jr.

 

Ladies and Gentlemen:

 

The undersigned, EXLP Operating LLC, a Delaware limited liability company (the
“Borrower”), refers to the Credit Agreement, dated as of November 3, 2010 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, EXLP Partners, L.P., a Delaware limited
partnership, the lenders from time to time party thereto (each, a “Lender” and
collectively, the “Lenders”), Wells Fargo Bank, National Association, as the
Administrative Agent for such Lenders, and the other Agents party thereto. 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

 

[Attached hereto as Annex A is a completed letter of application on the Issuing
Bank’s standard form in connection with this request.](19)

 

[I.(20)                   The Borrower hereby requests that
                    , as Issuing Bank issue a Letter of Credit, the “Requested
Letter of Credit”).  The Borrower further requests that the Requested Letter of
Credit:

 

(A) be issued on [Business Day];

 

--------------------------------------------------------------------------------

(18)  Must be delivered to the Issuing Bank and the Administrative Agent not
later than 12:00 p.m., Eastern time, (i) three Business Days preceding the
requested date of issuance and (ii) one Business Day preceding the requested
date of any amendment, renewal or extension.

(19)  If so requested by the Issuing Bank.  In the event of any inconsistency
between the terms and conditions of the Credit Agreement and the terms and
conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of the Credit
Agreement shall control.

(20)  Include part I of this request only if the Borrower is requesting an
initial issuance of a Letter of Credit.

 

Exhibit H - 1

--------------------------------------------------------------------------------


 

(B) have an initial stated amount of $                            ;

 

(C) expire on the following date:                             ;(21)

 

(D) name the following beneficiary (the “Beneficiary”): [name] [address];

 

(E) be issued for the account of [the Borrower][specify Restricted Subsidiary];
and

 

(F) be issued for the following purpose: [                        ] [and
attached hereto as Annex D is a copy of the agreement pursuant to which the
Requested Letter of Credit is to be provided.](22)

 

Attached hereto as Annex B are copies of the documents and attached hereto as
Annex C is the full text of any certificate, each to be presented by the
Beneficiary in connection with any drawing under the Requested Letter of
Credit.]

 

[II.(23)                The Borrower hereby requests that the Issuing Bank
[amend][renew][extend] the following Letter of Credit                           
and sets forth the following:

 

(A)        the proposed Business Day of the [amendment][renewal][extension] is
                        ; and

 

(B)        the nature of the of the [amendment][renewal][extension] is
                        .]

 

 

Very truly yours,

 

 

 

EXLP OPERATING LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(21)  Each Letter of Credit shall expire (1) not later than (A) 30 days before
the Revolving Credit Maturity Date, with respect to commercial letters of
credit, and (B) 10 days before the Revolving Credit Maturity Date, with respect
to standby letters of credit or (2) up to three years beyond the Revolving
Maturity Date, provided that the conditions in Section 2.07(a) of the Credit
Agreement are satisfied.

(22)  If the Requested Letter of Credit is to be provided as security for the
obligations of the Borrower or a Subsidiary Guarantor, attach a copy of the
agreement pursuant to which the Requested Letter of Credit is to be provided.

(23)  Include section II only if the Borrower is requesting an amendment,
renewal or extension of an outstanding Letter of Credit.

 

Exhibit H - 2

--------------------------------------------------------------------------------


 

[Annex A]

 

[Letter of Credit Application](24)

 

 

--------------------------------------------------------------------------------

(24)  Include Annex A if requested by the Issuing Bank.

 

Annex A to
Exhibit H

 

--------------------------------------------------------------------------------


 

[Annex B]

 

[Draw Documents](25)

 

--------------------------------------------------------------------------------

(25)  Include Annex B only if this Letter of Credit Request is in connection
with the initial issuance of a Letter of Credit.

 

Annex B to
Exhibit H

 

--------------------------------------------------------------------------------


 

[Annex C]

 

[Draw Certificate](26)

 

--------------------------------------------------------------------------------

(26)  Include Annex C only if this Letter of Credit Request is in connection
with the initial issuance of a Letter of Credit.

 

Annex C to
Exhibit H

 

--------------------------------------------------------------------------------


 

Schedule 1.02 — Existing Letters of Credit

 

None.

 

SCHEDULE 1.02 - 1

--------------------------------------------------------------------------------


 

Schedule 6.01(c) — Excepted Property

 

None.

 

SCHEDULE 6.01(c) - 1

--------------------------------------------------------------------------------


 

Schedule 7.03 — Litigation

 

None.

 

SCHEDULE 7.03 - 1

--------------------------------------------------------------------------------


 

Schedule 7.09 -  Taxes

 

None.

 

SCHEDULE 7.09 - 1

--------------------------------------------------------------------------------


 

Schedule 7.10 - Titles, Etc.

 

None.

 

SCHEDULE 7.10 - 1

--------------------------------------------------------------------------------


 

Schedule 7.13 — Subsidiaries

 

 

 

Company

 

Jurisdiction of 
Incorporation/ Organization

1

 

EXLP Operating LLC

 

Delaware

2

 

EXLP Leasing LLC

 

Delaware

3

 

EXLP ABS 2009 LLC

 

Delaware

4

 

EXLP ABS Leasing 2009 LLC

 

Delaware

 

SCHEDULE 7.13 - 1

--------------------------------------------------------------------------------


 

Schedule 7.19 - Hedging Agreements

 

None.

 

SCHEDULE 7.19 - 1

--------------------------------------------------------------------------------


 

Schedule 7.20 - Restriction on Liens

 

None.

 

SCHEDULE 7.20 - 1

--------------------------------------------------------------------------------


 

Schedule 7.22 - Jurisdictions for Security Instrument Filings

 

 

 

Company

 

Jurisdiction of 
Incorporation/ 
Organization

 

Principal Place of 
Business

1

 

EXLP Operating LLC

 

Delaware

 

16666 Northchase Dr.,

Houston, TX, 77060

2

 

EXLP Leasing LLC

 

Delaware

 

16666 Northchase Dr.,

Houston, TX, 77060

3

 

EXLP ABS 2009 LLC

 

Delaware

 

16666 Northchase Dr.,

Houston, TX, 77060

4

 

EXLP ABS Leasing 2009 LLC

 

Delaware

 

16666 Northchase Dr.,

Houston, TX, 77060

 

SCHEDULE 7.22 - 1

--------------------------------------------------------------------------------


 

Schedule 8.07 — Excluded Collateral

 

Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) tangible Property that is
not located in the continental United States (including its possessions),
(ii) motor vehicles, forklifts and trailers, (iii) voting equity interests in
any Foreign Subsidiary required to prevent the Collateral from including more
than 66% of all voting equity interests in such Foreign Subsidiary, (iv) any
general intangibles or other rights arising under any contract, instrument,
license or other document if (but only to the extent that) the grant of a
security interest therein would constitute a material violation of a valid and
enforceable restriction in favor of a third party, unless and until all required
consents shall have been obtained; and (v) any Property subject to a Lien
permitted by Section 9.02(b), (c), (d), (e) or (g) of this Agreement, so long as
such Lien is in effect.

 

SCHEDULE 8.07 - 1

--------------------------------------------------------------------------------


 

Schedule 9.01 - Debt

 

1.             The Indebtedness.

 

SCHEDULE 9.01 - 1

--------------------------------------------------------------------------------


 

Schedule 9.02 - Liens

 

1.             Liens securing the Indebtedness.

 

SCHEDULE 9.02 - 1

--------------------------------------------------------------------------------


 

Schedule 9.03 - Investments, Loans and Advances

 

None.

 

SCHEDULE 9.03 - 1

--------------------------------------------------------------------------------


 

Schedule 9.13 - Transactions with Affiliates

 

1.                                      Contribution, Conveyance and Assumption
Agreement dated October 20, 2006, pursuant to which Holdings and its
Subsidiaries will convey a portion of their domestic contract compression
business to the EXLP Group.

 

SCHEDULE 9.13 - 1

--------------------------------------------------------------------------------